EXHIBIT 10.1


EXECUTION VERSION




AMENDMENT No. 3, dated as of August 26, 2016 (this “Amendment”), to the Amended
and Restated Term Loan Credit Agreement, dated as of December 9, 2010 (as
amended by Amendment No. 1, dated as of March 7, 2013, as further amended by
Amendment No. 2, dated as of March 28, 2014, and as further amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time prior to the date hereof, the “Credit Agreement”), by and
among OMNOVA Solutions Inc., an Ohio corporation (the “Company), Deutsche Bank
AG New York Branch (successor to Deutsche Bank Trust Company Americas pursuant
to an agency resignation, appointment, assignment and assumption agreement,
dated as of the date hereof, by and among Deutsche Bank Trust Company Americas,
as resigning agent, Deutsche Bank AG New York Branch, as successor agent, the
Company, the other Credit Parties party thereto and the lenders party thereto),
as Administrative Agent (the “Administrative Agent), the lenders from time to
time party thereto (the “Lenders”) and the other parties thereto; capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Amended Credit Agreement (as defined below).
WHEREAS, the Company desires to amend the Credit Agreement on the terms set
forth herein;
WHEREAS, Section 11.11 of the Credit Agreement provides that the relevant Credit
Parties and the Required Lenders may amend the Credit Agreement and the other
Credit Documents as set forth herein;
WHEREAS, (i) each Consenting Lender has agreed, on the terms and conditions set
forth herein, to have its Original Loans, if any, either (A) converted into a
like principal amount of Term B-2 Loans effective as of the Closing Date (as
defined below) or (B) prepaid pursuant to the Post-Closing Settlement Option (as
defined below) and (ii) the Additional Term B-2 Lender has agreed to make
additional Term B-2 Loans in an aggregate principal amount equal to $350,000,000
less the principal amount of any Original Loans that were converted into Term
B-2 Loans on the Closing Date as described in clause (i)(A) above, the proceeds
of which shall be applied to repay in full such then outstanding non-converted
Loans;
WHEREAS, certain Consenting Lenders have elected to have 100% of the outstanding
principal amount of the Original Loans held by such Consenting Lenders prepaid
on the Closing Date and purchased by assignment of a principal amount of Term
B-2 Loans committed to separately (or such lesser amount allocated to such
Consenting Lenders by the Arrangers (as defined below)) (the “Post-Closing
Settlement Option”);
WHEREAS, Deutsche Bank Securities Inc. and J.P. Morgan Securities LLC are the
joint arrangers and bookrunners (the “Arrangers”) for the Term B-2 Loans;
WHEREAS, the Collateral Agent, the Company and certain subsidiaries of the
Company are parties to that certain Security Agreement, dated as of May 22, 2007
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time prior to the date hereof, the “Security
Agreement”);


-1-

--------------------------------------------------------------------------------




WHEREAS, the Administrative Agent, the Company and certain subsidiaries of the
Company are parties to that certain Subsidiary Guarantee, dated as of May 22,
2007 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time prior to the date hereof, the
“Guarantee”);
WHEREAS, the Administrative Agent, the Company and certain subsidiaries of the
Company are parties to that certain Pledge Agreement, dated as of May 22, 2007
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time prior to the date hereof, the “Pledge
Agreement”);and
WHEREAS, the Company has requested that the Administrative Agent, the Collateral
Agent and the Lenders, as applicable, and the Administrative Agent, the
Collateral Agent and the Lenders, as applicable, after agreed to, amend and
restate each of the Security Agreement and the Subsidiary Guarantee as described
herein and upon the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.Amendments to the Credit Agreement. The Credit Agreement is, effective
as of the Closing Date, hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto (the Credit Agreement as amended
pursuant to this Section 1, the “Amended Credit Agreement”).
Section 2.    Amendments to the Guarantee. The Guarantee is, effective as of the
Closing Date, hereby amended and restated in its entirety in the form of Exhibit
B hereto.
Section 3.    Amendments to the Security Agreement. The Security Agreement is,
effective as of the Closing Date, hereby amended and restated in its entirety in
the form of Exhibit C hereto.
Section 4.    Amendments to the Pledge Agreement. The Pledge Agreement is,
effective as of the Closing Date, hereby amended and restated in its entirety in
the form of Exhibit D hereto.
Section 5.    Amendments to the Schedules and Exhibits to the Credit Agreement.
The Schedules and Exhibits to the Credit Agreement are, effective as of the
Closing Date, hereby amended and restated in their entirety in the form of
Exhibit E hereto.
Section 6.    Representations and Warranties, No Default. The Company hereby
represents and warrants that as of the Closing Date, after giving effect to this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) all


-2-

--------------------------------------------------------------------------------




representations and warranties made by any Credit Party contained in the Credit
Agreement or in the other Credit Documents are true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date hereof (except where such representations and
warranties expressly relate to a specified date, in which case such
representations and warranties were true and correct in all material respects as
of such specified date); provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on the date hereof or on such earlier
date, as the case may be (after giving effect to such qualification).
Section 7.    Effectiveness. This Amendment shall become effective on the date
(such date, the “Closing Date”) that the following conditions have been
satisfied:
(i)    Consents. The Administrative Agent shall have received executed signature
pages hereto from Consenting Lenders constituting the Required Lenders and each
Credit Party;
(ii)    Additional Term B-2 Joinder Agreement. The Administrative Agent, the
Company and the Additional Term B-2 Lender shall have entered into the
Additional Term B-2 Joinder Agreement;
(iii)    Fees. The Administrative Agent and Arrangers shall have received the
fees in the amounts previously agreed in writing with the Company by the
Arrangers to be received on the Closing Date pursuant to that certain Amended
and Restated Engagement Letter, dated as of August 3, 2016 (the “Engagement
Letter”), and all reasonable and documented out-of-pocket expenses required to
be paid or reimbursed under Section 11.01 of the Credit Agreement for which
invoices have been presented a reasonable period of time prior to the Closing
Date, subject to the provisions of the Engagement Letter;
(iv)    Other Conditions. The conditions precedent to the Closing Date set forth
in Section 5 of the Amended Credit Agreement shall have been satisfied on or
prior to the Closing Date.
Section 8.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 9.    Applicable Law.
(a)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.


-3-

--------------------------------------------------------------------------------




(b)    Each party hereto hereby irrevocably and unconditionally:
(i)    submits for itself and its property in any legal action or proceeding
relating to this Amendment, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the Supreme
Court of the State of New York, New York County, located in the Borough of
Manhattan, the courts of the United States of America for the Southern District
of New York sitting in the Borough of Manhattan and appellate courts from any
thereof;
(ii)    consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in the Amended Credit Agreement or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto, such service to become effective 30 days after such mailing;
and
(iv)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
Section 10.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 11.    Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Collateral Agent, in each case under
the Credit Agreement or any other Credit Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document. Each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Credit Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect. Each Credit Party reaffirms its obligations under the Credit Documents
to which it is party and the grant of its Liens on the Collateral made by it
pursuant to the Collateral Documents. This Amendment shall constitute a Credit
Document for purposes of the Amended Credit Agreement and from and after the
Closing Date, all references to the Credit Agreement in any Credit Document and
all references in the Amended Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Amended Credit Agreement. Each
of the Credit Parties hereby consents to this Amendment and confirms that all
obligations of such Credit Party under the Credit Documents to which such Credit
Party is a party shall continue to apply to the Amended Credit Agreement.


-4-

--------------------------------------------------------------------------------




Section 12.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AMENDMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 13.    Loss of FATCA Grandfathering.  For purposes of the Foreign
Account Tax Compliance Act (FATCA),from and after the Closing Date, the Company
and the Administrative Agent agree to treat (and the Lenders hereby authorize
the Administrative Agent to treat) the Amended Credit Agreement and the Loans as
not qualifying as “grandfathered obligations” within the meaning of Treasury
Regulations Section 1.1471-2(b)(2)(i).


-5-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


OMNOVA SOLUTIONS INC., as the Company
By:    /s/ Chester W. Fox
    Name: Chester W. Fox
    Title: VP, Treasurer & Investor Relations




[Signature Page to Amendment]

--------------------------------------------------------------------------------






DECORATIVE PRODUCTS THAILAND, INC., as a Subsidiary Guarantor

By:    /s/ Chester W. Fox
    Name: Chester W. Fox
    Title: Secretary




[Signature Page to Amendment]

--------------------------------------------------------------------------------






OMNOVA WALLCOVERING (USA), INC., as a Subsidiary Guarantor

By:    /s/ Frank P. Esposito
    Name: Frank P. Esposito
    Title: Secretary






[Signature Page to Amendment]

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH
as Administrative Agent and Collateral Agent
By:    /s/ Peter Cucchiara
    Name: Peter Cucchiara
    Title: Vice President
By:    /s/ Anca Trifan
    Name: Anca Trifan
    Title: Managing Director






[Signature Page to Amendment]

--------------------------------------------------------------------------------






The undersigned Lender hereby consents to this Amendment and to its Original
Loans, if any, being converted to Term B-2 Loans on the Closing Date as set
forth below:
Conversion of all Loans
to convert 100% of the outstanding principal amount of the Original Loans held
by such Lender into Term B-2 Loans in a like principal amount.
Post-Closing Settlement Option
to have 100% of the outstanding principal amount of the Original Loans held by
such Lender prepaid on the Closing Date and purchase by assignment a principal
amount of Term B-2 Loans committed to separately by the undersigned (or such
lesser amount allocated to such Lender by the Arrangers).


Existing principal amount of Original Loans held by the undersigned Lender
immediately prior to the Closing Date: $_________________.


________________________________________,
(Name of Institution)
By:            
    Name:
    Title:
[If a second signature is necessary:
By:            
    Name:
    Title:





--------------------------------------------------------------------------------






EXHIBIT A



--------------------------------------------------------------------------------



AMENDED AND RESTATED
TERM LOAN CREDIT AGREEMENT

among

OMNOVA SOLUTIONS INC.,


VARIOUS LENDERS

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,AG NEW YORK BRANCH,
as ADMINISTRATIVE AGENT
and
COLLATERAL AGENT
___________________________________________

Dated as of May 22, 2007
and
Amended and Restated
on December 9, 20102010,
and
Furtheras amended on March 7, 20132013,
and
Furtheras further amended on March 28, 20142014, and
as further amended on August 26, 2016
___________________________________________
$200,000,000

$350,000,000

DEUTSCHE BANK SECURITIES INC.
and
JPMORGAN CHASE BANK, N.A.
as JOINT LEAD ARRANGERS

KEYBANC CAPITAL MARKETS INC.
and
JEFFERIES FINANCE LLC
as DOCUMENTATION AGENTS
as AMENDMENT NO. 1 LEAD ARRANGER





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005

1082260









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1.    DEFINITIONS AND ACCOUNTING TERMS; EFFECT OF RESTATEMENT
1.01
Defined Terms    1

1.02
Effect of Restatement    2835

SECTION 2.    AMOUNT AND TERMS OF CREDIT
2.01
The Commitments    2935

2.02
Minimum Amount of Each Borrowing    2935

2.03
Notice of Borrowing    2936

2.04
Disbursement of Funds    3036

2.05
Notes    3037

2.06
Conversions    3137

2.07
Pro Rata Borrowings    3138

2.08
Interest    3138

2.09
Interest Periods    3238

2.10
Increased Costs, Illegality, etc.    3339

2.11
Compensation    3541

2.12
Change of Lending Office    3541

2.13
Replacement of Lenders    3541

2.14
Limitations on Additional Amounts, etc.    3642

2.15
Incremental Term Commitments    3642

2.16
Maturity Extension    43

2.17
Refinancing Amendments    46

SECTION 3.    FEES; REDUCTIONS OF COMMITMENT
3.01
Agent Fees    3747

3.02
Mandatory Reduction of Commitments    3747

SECTION 4.    PREPAYMENTS; PAYMENTS; TAXES
4.01
Voluntary Prepayments    3847

4.02
Mandatory Repayments    3854

4.03
Method and Place of Payment    4157

4.04
Net Payments; Taxes    4157

SECTION 5.    CONDITIONS PRECEDENT TO RESTATEMENT EFFECTIVECLOSING DATE
SECTION 6.    REPRESENTATIONS AND WARRANTIES
6.01
Status    4863

6.02
Power and Authority    4863

6.03
No Violation    4963

6.04
Governmental Approvals    4964



-i-



--------------------------------------------------------------------------------

Page


6.05
Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.    4964

6.06
Litigation    5165

6.07
True and Complete Disclosure    5165

6.08
Use of Proceeds; Margin Regulations    5165

6.09
Tax Returns and Payments    5166

6.10
ERISA; Foreign Pension Plans    5266

6.11
The Security Documents    5267

6.12
Properties; No Recovery Event    5367

6.13
Capitalization    5368

6.14
Subsidiaries    5368

6.15
Compliance with Statutes, etc.    5368

6.16
Investment Company Act    5368

6.17
Environmental Matters    5468

6.18
Labor Relations    5469

6.19
Patents, Licenses, Franchises and Formulas    5469

6.20
Indebtedness    5569

6.21
Representations and Warranties in Documents    55Reserved    69

6.22
Insurance    5569

6.23
Anti-Terrorism Laws.    55 69

6.24
Anti-Corruption Laws and Sanctions    70

SECTION 7.    AFFIRMATIVE COVENANTS
7.01
Information Covenants    5670

7.02
Books, Records and Inspections    5872

7.03
Maintenance of Property; Insurance    5873

7.04
Maintenance of Existence; Intellectual Property    5973

7.05
Compliance with Statutes, etc.    5973

7.06
Compliance with Environmental Laws    5974

7.07
ERISA    6074

7.08
End of Fiscal Years; Fiscal Quarters    6075

7.09
Performance of Obligations    6075

7.10
Payment of Taxes    6175

7.11
Additional Security; Further Assurances    6175

7.12
Ownership of Subsidiaries    6276

7.13
Use of Proceeds    6276

7.14
Maintenance of Company Separateness    6277

7.15
Deposit Accounts    6277

7.16
Post-Closing Obligations    6377

SECTION 8.    NEGATIVE COVENANTS
8.01
Liens    6479

8.02
Consolidation, Merger, Sale of Assets, etc.    6682

8.03
Dividends    6985

8.04
Indebtedness    6985

8.05
Advances, Investments, Loans, Purchase of Assets    7188



-ii-

--------------------------------------------------------------------------------

Page


8.06
Transactions with Affiliates    7491

8.07
Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Agreements; etc.    7491

8.08
Limitation on Certain Restrictions on Subsidiaries    7591

8.09
Limitation on Issuance of Equity    7592

8.10
Business    7592

8.11
Limitation on the Creation of Subsidiaries    7592

8.12
Multiemployer Plans    7693

8.13
Use of Proceeds    93

8.14
Financial Covenant    7693

SECTION 9.    EVENTS OF DEFAULT
9.01
Payments    7693

9.02
Representations, etc.    7693

9.03
Covenants    7793

9.04
Default Under Other Agreements    7794

9.05
Bankruptcy, etc.    7794

9.06
ERISA    7894

9.07
Security Documents    7894

9.08
Guarantees    7895

9.09
Judgments    7895

9.10
Change of Control    7895

9.11
ABL/Term Loan Intercreditor Agreement    78Agreements    95

SECTION 10.    THE ADMINISTRATIVE AGENT
10.01
Appointment    7995

10.02
Nature of Duties    7996

10.03
Lack of Reliance on the Administrative Agent    7996

10.04
Certain Rights of the Administrative Agent    8096

10.05
Reliance    8097

10.06
Indemnification    8097

10.07
The Administrative Agent in Its Individual Capacity    8097

10.08
Holders    8198

10.09
Resignation by the Administrative Agent    8198

10.10
Withholding Taxes    99

10.11
Collateral and Guarantee Matters    99

SECTION 11.    MISCELLANEOUS
11.01
Payment of Expenses, etc.    82100

11.02
Right of Setoff    83101

11.03
Notices    83101

11.04
Benefit of Agreement; Assignments; Participations    83102

11.05
No Waiver; Remedies Cumulative    85104

11.06
Payments Pro Rata    85104

11.07
Calculations; Computations    86105



-iii-

--------------------------------------------------------------------------------

Page


11.08
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL    86105

11.09
Counterparts    87106

11.10
Headings Descriptive    87106

11.11
Amendment or Waiver    87106

11.12
Confidentiality    89108

11.13
Register    89109

11.14
USA Patriot Act    90109

11.15
Survival    90109

11.16
Interest Rate Limitation    90110

11.17
Acknowledgement    110

11.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    110



SCHEDULES
Schedule 1.01(a)
Commitmentsc)    Non-Guarantor Subsidiaries

Schedule 1.01(b)
Lender Addresses

Schedule 1.01(c)
Eliokem Reorganization

Schedule 5(j)(vi)
Existing Indebtedness

Schedule 5(r)
New Mortgaged PropertiesSchedule 5(s)    Existing Mortgaged Properties

Schedule 6.12
Real Property

Schedule 6.13
Capitalization

Schedule 6.14(a)
Subsidiaries

Schedule 6.18
Labor Contracts

Schedule 6.22
Insurance

Schedule 8.01
Existing Liens

Schedule 8.05
Existing Investments

EXHIBITS
Exhibit A
Form of Notice of Borrowing

Exhibit B
Form of Note

Exhibit C
Form of Section 4.04(b)(ii)U.S. Tax Compliance Certificate

Exhibit D
Form of Opinion of Frost Brown Todd LLCVorys, Sater, Seymour and Pease LLP

Exhibit E
Form of Officers’ Certificate

Exhibit F
Form of Pledge Agreement*

Exhibit G
Form of Security Agreement*

Exhibit H
Form of Subsidiary Guarantee*

Exhibit I
Form of Intercompany Note

Exhibit J
Form of Assignment and Assumption Agreement

Exhibit K
Form of ABL/Term Loan Intercreditor Agreement

Exhibit L
Form of Solvency Certificate

Exhibit M
Form of Incremental Term Commitment Agreement

Exhibit N
Form of Joinder Agreement

Exhibit O
Form of Lender AddendumAcceptance and Prepayment Notice

Exhibit P
Form of Discount Range Prepayment Notice

Exhibit Q
Form of Discount Range Prepayment Offer

Exhibit R
Form of Solicited Discounted Prepayment Notice

Exhibit S
Form of Solicited Discount Prepayment Offer

Exhibit T
Form of Specified Discount Prepayment Notice



-iv-

--------------------------------------------------------------------------------

Page


Exhibit U
Form of Specified Discount Prepayment Response









*
For each Exhibit marked with an asterisk, the corresponding exhibit from the
Original Credit Agreement shall continue to apply.





-v-

--------------------------------------------------------------------------------






AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT, dated as of May 22, 2007,
amended and restated as of December 9, 2010 and further2010, as amended on March
7, 2013, as further amended on March 7, 2013 and as further amended on August
26, 2016, among OMNOVA SOLUTIONS INC., an Ohio corporation (the “Company”), the
Lenders party hereto from time to time and DEUTSCHE BANK TRUST COMPANY
AMERICASAG NEW YORK BRANCH, as Administrative Agent and Collateral Agent (all
capitalized terms used herein and defined in Section 1 are used herein as
therein defined).
W I T N E S S E T H :
WHEREAS, the Company, the Lenders (under and as defined in the Original Credit
Agreement) and Deutsche Bank Trust Company Americas are parties to aan Amended
and Restated Term Loan Credit Agreement, dated as of May 22, 2007December 9,
2010 (as amended by Amendment No. 1, dated as of October 21, 2010,1 and as
further amended by Amendment No. 2, the “Original Credit Agreement”);
WHEREAS, the Required Lenders (under and as defined in the Original Credit
Agreement) have consented to the amendment and restatement of the Original
Credit Agreement on the terms set forth herein;
WHEREAS, pursuant to the Sale and Purchase Agreement dated November 22, 2010
(including all schedules and exhibits thereto, the “Acquisition Agreement”)
among the Company, and the respective owner of each ordinary share of Eliokem
International, a French société par actions simplifiée (together with its
Subsidiaries, the “Acquired Business”), the Company will acquire all of the
Acquired Business Stock (as hereinafter defined) of the Acquired Business (the
“Acquisition”), with the Acquired Business becoming a direct, Wholly-Owned
Subsidiary of the Company;
WHEREAS, the Company has requested that immediately upon the consummation of the
Acquisition, the Termthe Lenders lend to the Company $200,000,000 to pay to the
holders of the Acquired Business Stock a portion of the cash consideration for
the Acquired Business Stock, to finance a portion of350,000,000 (i) to finance
the Refinancing, (ii) to pay transaction fees and expenses and to provide
ongoing working capital and for othercertain fees and expenses related to the
Transactions and (iii) to the extent of any excess of loan proceeds over those
necessary for clauses (i) and (ii), for general corporate purposes of the
Company and its Subsidiaries; and
WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Company, or, in the case of
Converted Term B-1 Loans, continue to make available to the Company, the senior
secured term loan facility provided for herein;
NOW, THEREFORE, IT IS AGREED:
SECTION 1.Definitions and Accounting Terms; Effect of Restatement.
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
“ABL Borrowing Availability” shall mean “Availability” as defined in the ABL
Credit Agreement.





--------------------------------------------------------------------------------





“ABL Credit Agreement” shall mean the ABL Credit Agreement dated as of December
9, 2010, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof, by and among the Company, certain of
the Company’s Subsidiaries from time to time party thereto, the lenders party
thereto from time to time and JPMorgan Chase Bank, N.A., as the administrative
agent, providing for the making of ABL Loans and the issuance of ABL Letters of
Credit, as it may be refinanced from time to time in accordance with the terms
hereof pursuant to Indebtedness which constitutes a Permitted Refinancing ABL
Credit Facility.
“ABL Credit Documents” shall mean the “Loan Documents” as defined in the ABL
Credit Agreement.
“ABL Letters of Credit” shall mean the Letters of Credit as defined in the ABL
Credit Agreement.
“ABL Loans” shall mean the “Loans” as defined in the ABL Credit Agreement.
“ABL Security Documents” shall mean the “Security Agreement” as defined in the
ABL Credit Agreement and certain other documents executed in connection
therewith.
“ABL/Term Loan Intercreditor Agreement” shall have the meaning provided in
Section 5.02(j)mean the Second Amended and Restated Intercreditor Agreement
dated as of August 26, 2016, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, by and among,
inter alios, the Company, JPMorgan Chase Bank, N.A., as agent under the ABL
Credit Agreement, and Deutsche Bank AG New York Branch, in its capacity as
collateral agent under this Agreement.
“Acquired Business” shall have the meaning specified in the recitals
heretoAcceptable Discount” has the meaning assigned to it in Section 4.01(b)(v).
“Acquired Business Existing Indebtedness” shall mean (i) that certain senior
facility agreement dated as of October 10, 2006, as amended, restated,
supplemented or otherwise modified from time to time, between the Acquired
Business and Société Générale as security agent and issuing bank; (ii) that
certain mezzanine facility agreement dated as of October 10, 2006, as amended,
restated, supplemented or otherwise modified from time to time, between the
Acquired Business and Société Générale as agent and security agent and (iii) the
Acquired
Business’s 10.0% Convertible Bonds.Acceptable Prepayment Amount” has the meaning
assigned to it in Section 4.01(b).
“Acceptance and Prepayment Notice” means a notice of the Company’s acceptance of
the Acceptable Discount in substantially the form of Exhibit O.
“Acquired Business Stock” shall mean the “Acquired Securities” as defined in the
Acquisition Agreement.Acceptance Date” has the meaning assigned to it in Section
4.01(b)(vi).
“Acquisition” shall have the meaning specified in the recitals hereto.
“Acquisition Agreement” shall have the meaning specified in the recitals hereto.
“Additional Mortgage” shall have the meaning provided in Section 7.11(a).
“Additional Mortgaged Property” shall have the meaning provided in Section
7.11(a).





--------------------------------------------------------------------------------





“Additional Term B-12 Commitment” means, with respect to the Additional Term
B-12 Lender, its commitment to make a Term B-12 Loan on the Amendment No. 1
EffectiveClosing Date in an amount equal to the aggregate principal amount of
Loans outstanding immediately prior to the effectiveness of Amendment No.
1$350,000,000 minus the aggregate principal amount of the Converted Term B-1
Loans of all Lenders.
“Additional Term B-12 Joinder Agreement” means the joinder agreement, dated the
Amendment No. 1 EffectiveClosing Date, by and among the Company, the
Administrative Agent and the Additional Term B-12 Lender.
“Additional Term B-12 Lender” means the Person identified as such in the
Additional Term B-12 Joinder Agreement.
“Additional Term B-12 Loan” has the meaning provided in Section 2.01.
“Adjusted Working Capital” at any time shall mean Consolidated Current Assets
(but excluding therefrom all cash and Cash Equivalents) less Consolidated
Current Liabilities.
“Administrative Agent” shall mean DBTCADBNY, in its capacity as Administrative
Agent for the Lenders hereunder, and shall include any predecessor or successor
to the Administrative Agent appointed pursuant to Section 10.09.
“Affiliate” shall mean, with respect to any Person, any other Person (i)
directly or indirectly controlling (including, but not limited to, all
directors, officers and partners of such Person), controlled by, or under direct
or indirect common control with, such Person or (ii) that directly or indirectly
owns more than 10% of any class of the voting securities or capital stock of or
equity interests in such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
Notwithstanding anything herein to the contrary, the Agents and the Lenders
shall be deemed not to be an Affiliate of the Company or any of its
Subsidiaries.
“Agency Resignation Appointment and Assumption Agreement” shall mean the Agency
Resignation, Appointment, Assignment and Assumption Agreement, dated as of
August 26, 2016, by and among the Company, the Guarantors, Deutsche Bank Trust
Company Americas, as the Resigning Agent, and Deutsche Bank AG New York Branch,
as the Successor Agent.
“Agent” shall mean the Administrative Agent and the Collateral Agent.
“Agreement” shall mean this Amended and Restated Term Loanthe Original Credit
Agreement, as amended by Amendment No. 1 and Amendment No.2,3 and as further
modified, supplemented, amended, restated, extended, renewed, refinanced or
replaced from time to time.
“Amendment No. 1” meansshall mean Amendment No. 1 to thisthe Original Credit
Agreement, dated as of March 7, 2013.
“Amendment No. 1 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender.
“Amendment No. 1 Effective Date” means the first Business Day on which all
conditions precedent set forth in Section 3 of Amendment No. 1 are waived or
satisfied.





--------------------------------------------------------------------------------





“Amendment No. 2” shall mean Amendment No. 2 to thisthe Original Credit
Agreement, dated as of March 28, 2014, by and among the Borrower, the
Administrative Agent and the Lenders party hereto. 2014.
“Amendment No. 2 Effective Date3” shall have the meaning assigned to such term
inmean Amendment No. 2.3 to the Original Credit Agreement, dated as of the
Closing Date.
“Amendment No. 3 Joint Lead Arrangers” shall mean Deutsche Bank Securities Inc.
and JPMorgan Chase Bank, N.A.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended and all similar anti-bribery or anti-corruption laws, rules,
and regulations of any jurisdiction in which the Company or any of its
Subsidiaries conduct their business and to which they are lawfully subject.
“Anti-Terrorism Laws” shall mean any law related to terrorism financing or money
laundering including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).
“Applicable Margin” shall mean a percentage per annum equal to (a) for
Eurodollar Rate Loans, 3.004.25% and (b) for Base Rate Loans, 2.003.25%.
“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.
“Approved Bank” shall have the meaning provided in the definition of “Cash
Equivalents.”
“Asian Latex Businesses” shall mean those businesses in Asia with which the
Company or any of its Subsidiaries shall have entered into joint venture or
similar agreements relating to making investments in assets to produce emulsion
polymers, including styrene butadiene latex.
“Asset Sale” shall mean any sale, transfer or other disposition by the Company
or any of its Subsidiaries to any Person other than the Company or any of its
Wholly-Owned Subsidiaries of any asset (including, without limitation, any sale,
transfer or other disposition, or issuance, of capital stock or other equity
interests or securities of a Subsidiary or another Person), of the Company or
any of its Subsidiaries, other than any sale, transfer or disposition permitted
by Sections 8.02(i), (ii) (but only to the extent provided in such Section
8.02(ii)), (iv), (vi), (viii), (ix), (x), (xi), (xii), or (xiii).
“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit J (appropriately completed).
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Company (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 4.01(b); provided that the
Company shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no





--------------------------------------------------------------------------------





obligation to agree to act as the Auction Agent); provided, further, that
neither the Company nor any of its Affiliates may act as the Auction Agent.
“Authorized Officer” of any Credit Party shall mean any of the President, the
Chief Financial Officer, the Treasurer, any Assistant Treasurer, any
Vice-President, the Secretary or the General Counsel of such Credit Party or any
other officer or employee of such Credit Party which is designated in writing to
the Administrative Agent by any of the foregoing officers of such Credit Party
as being authorized to give such notices under this Agreement.
“Available Amount” shall mean, at any time, an amount equal to the sum of (a)
$40,000,000, plus (b) if positive, an amount equal to 50% of Consolidated Net
Income for the period from December 9, 2010 to the end of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 7.01(a) or (b), minus if negative, 100% of such loss for such period.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” shall have the meaning provided in Section 9.05.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided that such
ownership interest does not result in or provide such Person or its direct or
indirect parent company with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or
instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Base Rate” at any time shall mean the highest of (i) the rate which is 1/2 of
1% in excess of the overnight Federal Funds Rate, (ii) the Eurodollar Rate
applicable for an Interest Period of one month plus 1.00% and (iii) the Prime
Lending Rate; provided that the Base Rate shall not be less than 2.252.00%.
“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Company at the time of the incurrence thereof or conversion thereto.
“Borrower Notice Office” shall mean 175 Ghent25435 Harvard Road,
FairlawnBeachwood, Ohio 44333,44122-6201, Attn: Chief Financial Officer, Phone:
330-869-4232,216-682-7185, Fax: 330-869-4544216-453-0110; with a copy to 175
Ghent25435 Harvard Road, FairlawnBeachwood, Ohio 44333,44122-6201, Attn: General
Counsel, Phone: 330-869-4250,216-682-7131, Fax: 330-869-4410.216-453-0111.





--------------------------------------------------------------------------------





“Borrower Offer of Specified Discount Prepayment” means the offer by the Company
to make a voluntary prepayment of Loans at a specified discount to par pursuant
to Section 4.01(b).
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Company of offers for, and the corresponding acceptance, if
any, by a Lender of, a voluntary prepayment of Loans at a specified range of
discounts to par pursuant to Section 4.01(b).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Company of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 4.01(b).
“Borrowing” shall mean the borrowing of one Type of Loan from all the Lenders,
on a given date (or resulting from a conversion or conversions on such date,
including the conversion of Converted Term B-1 Loans on the Amendment No. 1
EffectiveClosing Date pursuant to Section 2.01) and, in the case of Eurodollar
Loans, having the same Interest Period; provided that Base Rate Loans incurred
pursuant to Section 2.10(b) shall be considered part of the related Borrowing of
Eurodollar Loans.
“Business” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.
“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between lenders in
the London interbank Eurodollar market.
“Capital Expenditures” shall mean, with respect to any fiscal period of the
Company, all payments made in such period in respect of the cost of any fixed
asset or improvement, or replacement, substitution or addition thereto, which
has a useful life of more than one year, including without limitation, those
costs arising in connection with the direct or indirect acquisition of such
asset by way of increased product or service chargesthat are set forth as
capital expenditures in a consolidated statement of cash flows of the Company
for such period, in each case prepared in accordance with GAAP, and, without
duplication, the amount of Capitalized Lease Obligations incurred by the Company
with respect to such fiscal period.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations which, under generally accepted accounting principlesGAAP,
are or will be required to be capitalized on the books of such Person, in each
case taken at the amount thereof accounted for as indebtedness in accordance
with such principles.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations, partnership, membership or other
equivalents of or interests in (however designated) the equity of such Person,
including any common stock and preferred stock, but excluding any debt
securities and debt securities convertible into such equity.





--------------------------------------------------------------------------------





“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (ii) U.S. dollar denominated time
deposits, certificates of deposit and bankers acceptances of (x) any Lender and
(y) any bank which has, or whose parent company has, a short-term commercial
paper rating from S&P of at least A-1 or the equivalent thereof or from Moody’s
of at least P-1 or the equivalent thereof (any such bank or Lender, an “Approved
Bank”), in each case with maturities of not more than one year from the date of
acquisition, (iii) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any company with a short-term commercial paper rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
or guaranteed by any company with a long term unsecured debt rating of at least
A or A2, or the equivalent of each thereof, from S&P or Moody’s, as the case may
be, and in each case maturing within six monthsone year after the date of
acquisition, (iv) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s and (v, (v) investments,
classified in accordance with GAAP as current assets in mutual funds, or other
investment companies that are registered under the Investment Company Act of
1940, as amended, which are administered by financial institutions that are
rated at least AA/Aa by S&P and Moody’s, (vi) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clauses (i) through (iv) abovev) above and (vii) indebtedness
denominated and payable in U.S. dollars and issued by companies which carry a
rating of A or higher from S&P or A-2 or higher from Moody’s with maturities of
24 months or less from the date of acquisition, or commercial paper rated P-2 or
better by Moody’s or A-2 or better by S&P with maturities of 24 months or less
from the date of acquisition.
“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, but only as and when
so received) received by the Company or any of its Subsidiaries from such Asset
Sale.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, 42 U.S.C. § 9601 et seq.
“CFC” shall mean a Person that is a controlled foreign corporation under Section
957 of the Code.
“Change in Law” shall have the meaning provided in Section 2.10(a)(ii).
“Change of Control” shall mean (i) any “Person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall have acquired
beneficial ownership (within the meaning of Rule 13(d)-3 under the Exchange
Act), directly or indirectly, of 35% or more of the issued and outstanding
shares of capital stock of the Company having the right to vote for the election
of directors of the Company under ordinary circumstances or (ii) any “change of
control” or similar event shall occur under the ABL Credit Documents.
“Claims” shall have the meaning provided in the definition of “Environmental
Claims.”
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with





--------------------------------------------------------------------------------





respect to Commitments, refers to whether such Commitments are Incremental Term
Commitments or Other Commitments in respect of any Class of Replacement Term
Loans or a Class of Loans to be made pursuant to a given Term Loan Extension
Series or Other Commitments of a given Class of Other Loans, in each case not
designated part of another existing Class and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Additional Term B-2 Loans, Term B-2 Loans, Incremental Loans,
Replacement Term Loans, Extended Term Loans, or Other Loans, in each case not
designated part of another existing Class. Commitments (and, in each case, the
Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes. Commitments (and, in
each case, the Loans made pursuant to such Commitments) that have identical
terms and conditions shall be construed to be in the same Class.
“Closing Date” shall mean the date on which the conditions set forth in
Amendment No. 3 and Section 5 have been satisfied.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect on the date of this
Agreement, and to any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties, all Additional Mortgaged Properties and all cash and Cash
Equivalents delivered as collateral pursuant to Sections 4.02 or 7.11 hereof.
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents or any
successor thereto, or any Affiliate thereof to the extent acting as mortgagee
for the Secured Creditors pursuant to any Mortgage in respect of Real Property
owned by the Company and/or its Subsidiaries.
“Commitment” means, (1) with respect to an Amendment No. 1a Consenting Lender,
an amount equal to the aggregate principal amount of such Amendment No. 1
Consenting Lender’s Converted Term B-1 Loans which such Lender has elected to
exchange for an equal aggregate principal amount of Term B-12 Loans on the
Amendment No. 1 EffectiveClosing Date, as evidenced by such Lender executing and
delivering a counterpart to Amendment No. 1,3, or such lesser amount as
indicated on such Amendment No. 1 Consenting Lender’s counterpart to Amendment
No. 1,3, and (2) with respect to each Additional Term B-12 Lender, its
obligation to make a Term B-12 Loan to the BorrowerCompany pursuant to Section
2.01, and in the case of each of clauses (1) and (2), in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate amount of the Term B-1 Commitments set forth in clauses
(1) and (2) hereof shall equal $195,500,000.350,000,000.
“Company” shall have the meaning provided in the first paragraph of this
Agreement.
“Company Existing Indebtedness” shall mean (i) the Original Credit Agreement and
(ii) that certain Amended and Restated Credit Agreement, dated as of May 22,
2007 among the Company, the lenders party thereto from time to time, and
JPMorgan Chase Bank, N.A., as Agent for the Lenders, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.Confidential Information Memorandum” shall mean the Confidential
Information Memorandum dated August 2016 relating to the Transactions.





--------------------------------------------------------------------------------





“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated October, 2010 relating to the Transaction.Consenting Lender”
shall mean each Lender that provided the Administrative Agent under the Original
Credit Agreement with a counterpart to Amendment No. 3 executed by such Lender.
“Consolidated Cash Interest Expense” shall mean with respect to the Company and
its Subsidiaries for any period, Consolidated Interest Expense for such period,
less the sum of (without duplication and to the extent, but only to the extent,
included in the determination of Consolidated Interest Expense for such period):
(i) amortization of debt discount and debt issuance fees and (ii) pay-in-kind
interest or other non-cash interest expense.
“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Company and its Subsidiaries excluding current assets of
discontinued operations and current tax assets.
“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Company and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein and current liabilities of discontinued operations and current
tax liabilities.
“Consolidated EBITDA” shall mean, for any period, the sum of Consolidated Net
Income for such period plus, without duplication, the following to the extent
deducted in calculating such Consolidated Net Income:
(1)    Consolidated Fixed Charges;
(2)    income tax expense determined on a consolidated basis in accordance with
GAAP;
(3)    depreciation expense determined on a consolidated basis in accordance
with GAAP;
(4)    amortization expense determined on a consolidated basis in accordance
with GAAP;
(5)    amounts attributable to minority interest;
(6)    any extraordinary non-cash charge (including any impairment charge or
asset write-off pursuant to GAAP) (provided that if any such non-cash charge
represents an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period);
(7)    all costs and expenses arising from or related to the issuance of the
Senior Notes,Refinancing and the incurrence of loans under the Credit Documents
and the ABL Credit Documents and the Acquisition;
(8)    non-cash stock compensation, including any non-cash expenses arising from
stock options, stock grants or other equity-incentive programs, the granting of
stock appreciation rights and similar arrangements;





--------------------------------------------------------------------------------





(9)    to the extent the related loss is not added back in calculating such
Consolidated Net Income, proceeds of business interruption insurance policies to
the extent of such related loss;
(10)    cash charges related to the Jeannette flood not to exceed $600,000, a
Thailand customs duty claim not to exceed $800,000, the Uniroyal settlement not
to exceed $300,000 and to the Columbus, Mississippi strike not to exceed
$6,000,000 in the aggregate;[reserved];
(11)    one-time cash charges associated with plant closures, strikes and other
restructuring charges, in all cases not exceeding $6,000,000 in the aggregate
prior to the Final Maturity Date (excluding any such charges pursuant to the
Transaction);
(12)    to the extent non-recurring and not capitalized, any fees, costs and
expenses of the Company and its Subsidiaries incurred as a result of Permitted
Acquisitions, Investments, Asset Salesasset sales permitted hereunder and the
issuance, repayment or amendment of equity interests or Indebtedness permitted
hereunder (in each case, whether or not consummated);
(13)    any non-cash impairment charges or asset write-off or write-down
resulting from the application of Statement of Financial Accounting Standards
No. 142 or Statement of Financial Accounting Standards No. 144, and the
amortization of intangibles arising pursuant to Statement of Financial
Accounting Standards No. 141 or any related subsequent Statement of Financial
Accounting Standards or Accounting Standards Codification; and
(14)    non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 or
any related subsequent Statement of Financial Accounting Standards or Accounting
Standards Codification;
provided that Consolidated EBITDA shall be reduced by the following:
(a)    all non-cash items increasing such Consolidated Net Income (excluding
(xv) any non-cash item to the extent that it represents an accrual of cash
receipts to be received in a subsequent period, (yw) income from pension plans,
retiree health plans and adjustments to last-in-first-out reserves and, (zx) the
amount attributable to minority interests);(b)    any non-recurring gains; and,
(y) any non-cash item to the extent it represents the reversal in such period of
an accrual of, or reserve for, potential cash expense that reduced Consolidated
EBITDA in a prior period and (z) any non-cash gains with respect to cash
actually received in a prior period to the extent such cash did not increase
Consolidated Net Income in a prior period); and
(cb)    amounts paid in cash as dividends or other distributions to holders of
minority interests;
provided, further, that for the purposes of determining the Interest Coverage
Ratio, Net Leverage Ratio and Senior Secured Net Leverage Ratio, (a) any gain or
loss arising from extraordinary items, as determined in accordance with GAAP, or
(b) from any non-recurring charges consisting of charges for restructurings,
reductions in work force, and plant closing and consolidations and other
non-recurring charges not to exceed $5,000,000 for any 12 month period for all
such items in the aggregate, shall not be included in the calculation of
Consolidated EBITDA related thereto.





--------------------------------------------------------------------------------





“Consolidated Fixed Charges” shall mean, with respect to any period, the sum
(without duplication) of:
(1)    the interest expense of the Company and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP consistently applied,
including, without limitation:
(a)    amortization of debt issuance costs and debt discount;
(b)    the net payments, if any, under Interest Rate ProtectionHedge Agreements
(including amortization of discounts);
(c)    the interest portion of any deferred payment obligation;
(d)    accrued interest;
(e)    commissions, discounts and other fees and charges incurred in respect of
letters of credit or bankers acceptance financings;
(2)    the interest component of the Capital Lease Obligations paid or accrued
during such period;
(3)    all interest capitalized during such period;
(4)    the product of:
(a)     the amount of all dividends on any series of preferred stock of the
Company and the Subsidiaries (other than dividends paid in Qualified Stock and
other than dividends paid to the Company or to a Subsidiary) paid, accrued or
scheduled to be paid or accrued during such period; and
(b)    a fraction, the numerator of which is one and the denominator of which is
one minus then current effective consolidated Federal, state and local tax rate
of the Company, expressed as a decimal.
Consolidated Fixed Charges will exclude non-cash interest on any convertible or
exchangeable notes that exists by virtue of the bifurcation of the debt and
equity components of convertible or exchangeable notes and the application FASB
Staff Position APB 14-1 or any similar provision. Clauses (1), (2) and (3) of
this definition, as modified by this final paragraph, shall be “Consolidated
Interest Expense.”
“Consolidated Interest Expense” shall have the meaning set forth in the
definition of “Consolidated Fixed Charges.”
“Consolidated Net Debt” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Company and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP, (ii) all Indebtedness of
the Company and its Subsidiaries of the type described in clauses (ii) and (vii)
of the definition of Indebtedness and (iii) all Contingent Obligations of the
Company and its Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in preceding clauses (i) and (ii), in each case net of
cash, Cash Equivalents





--------------------------------------------------------------------------------





and restricted cash on hand; provided that (x) the aggregate amount available to
be drawn (i.e., unfunded amounts) under all letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar obligations issued for
the account of the Company or any of its Subsidiaries (but excluding, for
avoidance of doubt, all unpaid drawings or other matured monetary obligations
owing in respect of such letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar obligations) shall not be included in any
determination of “Consolidated IndebtednessNet Debt” and (y) the amount of
Indebtedness in respect of the Interest Rate Protection Agreements and Other
HedgingHedge Agreements shall be at any time the unrealized net loss position,
if any, of the Company and/or its Subsidiaries thereunder on a marked-to-market
basis determined no more than one month prior to such time.
“Consolidated Net Income” shall mean , for any period, the net income (or loss)
of the Company and the Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP consistently applied; provided that
there shall not be included in such Consolidated Net Income:
(1)    any extraordinary gains (net of taxes, fees and expenses relating to the
transaction giving rise thereto) or losses or expenses;
(2)    any net income or loss of any Person if such Person is not a Subsidiary,
except Consolidated Net Income shall be increased by the amount of cash actually
distributed by such Person during such period to the Company or a Subsidiary as
a dividend or other distribution (subject, in the case of a dividend or other
distribution paid to a Subsidiary, to the limitations contained in clause (3)
below);
(3)    solely for the purposes of determining the amount available for
Restricted Payments under clause (b) of the definition of “Permitted
DividendAvailable Amount,” the net income of any Subsidiary to the extent that
the declaration of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted, directly or indirectly, without prior
approval (that has not been obtained), pursuant to the terms of its charter or
any agreement, instrument and governmental regulation applicable to such
Subsidiary or its stockholders;
(4)    any gain or loss realized upon any Asset Saleasset sale permitted under
Section 8.02(ii) (net of taxes, fees and expenses relating to the transaction
giving rise thereto);
(5)    any net after-tax income or loss from discontinued operations; and
(6)    any gain or loss realized as a result of the cumulative effect of a
change in accounting principles.
“Consolidated Net Senior Secured Debt” shall mean, at any time of determination,
all Indebtedness of the Company and its Subsidiaries secured by a Lien on any
assets of the Company and its Subsidiaries, net of cash, Cash Equivalents and
restricted cash on hand.
“Consolidated Net Tangible Assets” shall mean, at any time of determination, the
total assets of the Credit PartiesCompany and the Subsidiaries on a consolidated
basis less the sum of (a) the goodwill, net, and other intangible assets and (b)
all current liabilities, in each case, reflected on the most recent consolidated
balance sheet required to be delivered pursuant to Section 7.01(a) or (b),
determined on a consolidated basis in accordance with GAAP.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly,





--------------------------------------------------------------------------------





including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
“Converted LoanTerm B-1 Loans” shall mean with respect to any Lender on the
Restatement Effective Date, the portion, if any, of such Lender’s Original Loan
that such Lender has consented to have converted to an Extended Loan on the
Restatement Effective
Date.“Converted Term B Loans” means eacheach Original Loan held by an Amendment
No. 1a Consenting Lender on the Amendment No. 1 Effective Date immediately prior
to the effectiveness of Amendment No. 1; provided that the term “Converted Term
B-1 Loans” shall exclude the Loans held by any Amendment No. 1 Consenting Lender
that has elected the Post-Closing Settlement Option (as defined in Amendment No.
13).
“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations.”
“Credit Documents” shall mean this Agreement, Amendment No. 1, Amendment No. 2,
Amendment No. 3, the Agency Resignation, Appointment and Assumption Agreement,
the ABL/Term Loan Intercreditor Agreement, the Additional Term B-12 Joinder
Agreement, the ABL/Term Loan Intercreditor Agreement andany Junior Lien
Intercreditor Agreement, any Pari Passu Lien Intercreditor Agreement, each Note,
each Security Document, each Joinder Agreement, each Guarantee and, each
Incremental Term Commitment Agreement, each Extension Amendment and each
Refinancing Amendment.
“Credit Event” shall mean the making of any Loan.
“Credit Party” shall mean the Company and each Subsidiary Guarantor.
“DBTCADBNY” shall mean Deutsche Bank Trust Company AmericasAG New York Branch,
in its individual capacity, and any successor thereto by merger.
“Debt Agreements” shall mean all agreements evidencing or relating to material
Indebtedness of the Company or any of its Subsidiaries to the extent such
agreement is to remain outstanding after giving effect to the incurrence of the
Loans and the ABL Loans on the Restatement EffectiveClosing Date.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.





--------------------------------------------------------------------------------





“Defaulting Lender” shall mean any Lender that (a) has failed to pay over to the
Administrative Agent or any other Lender any amount (other than a de minimis
amount) required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (b) with respect
to which a Bankruptcy Event has occurred (or with respect to any holding company
parent of such Lender a Bankruptcy Event has occurred) or (c) has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.
“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.
“Designated Noncash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Company or one of its Subsidiaries in connection
with an Asset Sale that is designated as Designated Noncash Consideration
pursuant to an officers’ certificate executed by an Authorized Officer of the
Company setting forth the basis of such valuation, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale of such
Designated Noncash Consideration.
“Discount Prepayment Accepting Lender” has the meaning assigned to it in Section
4.01(b)(iii).
“Discounted Prepayment Determination Date” has the meaning assigned to it in
Section 4.01(b)(v).
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 4.01(b)(ii), Section
4.01(b)(v) or Section 4.01(b)(vi), respectively, unless a shorter period is
agreed to between the Company and the Auction Agent.
“Discount Range” has the meaning assigned to it in Section 4.01(b)(v).
“Discount Range Prepayment Amount” has the meaning assigned to it in Section
4.01(b)(v).
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
4.01(b)(v) substantially in the form of Exhibit P.
“Discount Range Prepayment Offer” means the written offer by a Lender,
substantially in the form of Exhibit Q, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning assigned to it in
Section 4.01(b)(v).
“Discount Range Proration” has the meaning assigned to it in Section 4.01(b)(v).
“Discounted Term Loan Prepayment” has the meaning assigned to it in Section
4.01(b)(i).





--------------------------------------------------------------------------------





“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or upon the happening of any event:
(1)    matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise; or
(2)    is redeemable at the option of the holder thereof, in whole or in part,
in each case on or prior to the date that is 91 days after the latest then
applicable Final Maturity Date and for consideration that is not Qualified
Stock;
provided that any class of Capital Stock of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Qualified
Stock, and that is not convertible, puttable or exchangeable for Disqualified
Stock or Indebtedness, will not be deemed to be Disqualified Stock so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Qualified Stock; provided, further, that (a) only the portion of any
issuance of Capital Stock which is within the scope of clauses (1) or (2) above
shall be deemed to be Disqualified Stock, (b) with respect to any Capital Stock
issued to any employee or to any plan for the benefit of employees of the
Company or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Company or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Capital Stock
of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Capital Stock shall not be deemed to be Disqualified
Stock, and (c) any Capital Stock that would not constitute Disqualified Stock
but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Capital Stock is convertible, exchangeable or
exercisable) the right to require the Company or any Subsidiary to redeem or
purchase such Capital Stock upon the occurrence of a change in control or an
asset sale occurring prior to the latest then applicable Final Maturity Date
shall not constitute Disqualified Stock if the change in control provisions
applicable to such Capital Stock are no more favorable to such holders than the
Event of Default in Section 9.10 and such Capital Stock specifically provides
that the Company or such Subsidiary will not redeem or purchase any such Capital
Stock pursuant to such provisions prior to the Company’s repayment and
termination of the Credit Agreement. The amount of Disqualified Stock deemed to
be outstanding at any time for purposes of this Agreement will be the maximum
amount that the Company and its Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.
“Dividends” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, members
or other equity owners or authorized or made any other distribution, payment or
delivery of property or cash to its stockholders, members or other equity owners
as such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for consideration any shares of any class of its capital stock or
other equity securities outstanding on or after the Restatement EffectiveClosing
Date (or any options or warrants issued by such Person with respect to its
capital stock or other equity securities), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any shares of any class of the capital
stock or other equity securities of such Person outstanding on or after the
Restatement EffectiveClosing Date (or any options or warrants issued by such
Person with respect to its capital stock or other equity securities).





--------------------------------------------------------------------------------





“Documents” shall mean and include the Refinancing Documents, the ABL Credit
Documents and the Credit Documents.
“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.
“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
incorporated or organized inunder the laws of the United States or, any State or
territory thereof or the District of Columbia.
“ECF Percentage” shall mean (a) if the Senior Secured Net Leverage Ratio as of
the end of the respective Excess Cash Payment Period is greater than or equal to
3.003.25:1.00, 50%, (b) if such Senior Secured Net Leverage Ratio is equal to or
less than 3.003.25:1.00 but greater than or equal to 2.502.75:1.00, 25% and (c)
if such Senior Secured Net Leverage Ratio is equal to or less than
2.502.75:1.00, 0%. Notwithstanding the foregoing, the ECF Percentage shall be
50% during any period in which there exists or is continuing a Default or an
Event of Default.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Transferee” shall mean and include a commercial bank, financial
institution or other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Company and its Subsidiaries and
Affiliates.
“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a place of business in a
country or territory subject to OFAC sanctions or embargo programs or (ii) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other law.
“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by the Company or
any Subsidiary (or with respect to an employee benefit plan subject to Title IV
of ERISA, any ERISA Affiliate) or with respect to which the Company or any
Subsidiary could incur liability.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, anand natural resources
such as wetlands, flora and fauna.





--------------------------------------------------------------------------------





“Environmental Claim” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings arising under any
Environmental Law (hereafter “Claims”) or any permit issued under any such law,
including, without limitation, (a) any and all Claims by governmental or
regulatory authoritiesa Governmental Authority for enforcement, cleanup,
removal, response, remedial or other actions, damages, penalties or fines
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the Environment.
“Environmental Law” shall mean any and all Federal, state, provincial, foreign
or local statute, law, rule, regulation, ordinance, code, legally binding
guideline or written policy and rule of common law now or hereafteras in effect
as of or prior to the date of this Agreement and in each case as amended, and
any legally binding judicial or administrative interpretation thereof, including
any judicial or administrative order, consent decree or judgment relating to the
Environment, employee health or safety or Hazardous Materialany regulated
materials or substances, including, without limitation, CERCLA; RCRA; the
Federal Water Pollution Control Act, 33 U.S.C. § 26011251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803300f
– 300j-9 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; any state, local or foreign
counterparts or equivalents, in each case as amended.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect on the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, taken together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for the purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Sections 414(m) and 414(o) of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section
4043(c) of ERISA or the regulations issued thereunder with respect to a Plan
(other than an event for which the 30‑day notice period is waived by
regulation); (b) with respect to a Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code and Section 302 of ERISA, whether or
not waived; (c) the filing pursuant to Section 412 of the Code of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability to the
PBGC under Title IV of ERISA with respect to the termination of any Plan; (e)
the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of or the appointment of a trustee to administer
any Plan; (f) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan, from the Company or any
ERISA Affiliate of any notice, concerning the imposition of “withdrawal
liability” (within the meaning of Section 4201 of ERISA) or a determination that
a Multiemployer Plan is or is expected to be, insolvent or in





--------------------------------------------------------------------------------





reorganization, within the meaning of Title IV of ERISA; (h) the failure to make
by its due date a required contribution under Section 430(j) of the Code with
respect to a Plan or the failure to make any required contribution to a
Multiemployer Pension Plan; (i) the “substantial cessation of operations” within
the meaning of Section 4062(e) of ERISA with respect to a Pension Plan; or (j)
the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to the Company or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Loan” shall mean each Loan designated as such by the Company at the
time of the incurrence thereof or conversion thereto.
“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, (a) the rate offered quotation to first-class banks in the
London interbank Eurodollar marketper annum equal to ICE LIBOR (“ICE LIBOR”), as
published on the applicable Bloomberg screen page (or such other commercially
available source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent for Dollar deposits of amounts in immediately available
funds comparable to the outstanding principal amount of the Eurodollar Loan of
the Administrative Agent (in its capacity as a Lender) at approximately 11:00
Afrom time to time) as of 11:00 a.Mm., London time, two Business Days prior
topreceding the commencementfirst day of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period and an amount
comparable to the Eurodollar Loan requested; provided that in the event that
such rate is not available at such time for any reason, then this component of
the “Eurodollar Rate” with respect to such Eurodollar Loan for such Interest
Period shall be the offered quotation to first-class banks in the interbank
Eurodollar market by DBTCADBNY for Dollar deposits of amounts in immediately
available funds comparable to the outstanding principal amount of the Eurodollar
Loan of DBTCADBNY with maturities comparable to the Interest Period applicable
to such Eurodollar Loan commencing two Business Days thereafter as of 11:00 A.M.
(London time) on the date which is two Business Days prior to the commencement
of such Interest Period; divided (and rounded off to the nearest 1/1000 of 1%)
by (b) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D); provided, further, that the Eurodollar Rate
shall not be less than 1.251.00%.
“Event of Default” shall have the meaning provided in Section 9.
“Excess Cash Flow” shall mean, for any period, the difference between (a) the
sum of (i) Consolidated EBITDA for such period and (ii) the decrease, if any, in
Adjusted Working Capital from the first day to the last day of such period, and
(b) the sum of (i) an amount equal to the amount of Capital Expenditures (but
excluding Capital Expenditures financed with equity or Indebtedness (other than
with ABL Loans)) made during such period, (ii) without duplication of amounts
deducted under preceding clause (b)(i), the amounts expended by the Company and
its Subsidiaries in respect of Permitted Acquisitions (but excluding Permitted
Acquisitions financed with equity or Indebtedness other than with Loans or ABL
Loans), (iii) the aggregate amount of permanent principal payments of
Indebtedness of the Company and its Subsidiaries (but excluding repayments of
(A) Indebtedness made with the proceeds of equity or with other Indebtedness
(other than with the Loans), (B) Loans; provided that repayments of the Loans
shall be deducted in determining Excess Cash Flow if such repayments were made
pursuant to regularly scheduled mandatory amortization payments thereof, and (C)
ABL Loans), during such period,





--------------------------------------------------------------------------------





(iv) the increase, if any, in Adjusted Working Capital from the first day to the
last day of such period, (v) an amount of cash spent during such period with
respect to expenses accrued on the Company’s balance sheet in connection with
the TransactionTransactions or a Permitted Acquisition including purchase
accounting reserves, (vi) the aggregate amount of Dividends paid during such
period under Section 8.03(iii), (vii) cash taxes paid by the Company and its
Subsidiaries, (viii) reductions in purchase accounting reserves or reductions in
other long term liabilities on the balance sheet of the Company for each Excess
Cash Payment Period; and (ix) Consolidated Cash Interest Expense for such
period, (x) the aggregate amount of prepayments made pursuant to Section 4.02(c)
or (e) (or other permitted uses of Net Cash Proceeds in lieu thereof), to the
extent that the applicable Net Cash Proceeds resulted in an increase of
Consolidated EBITDA (and are not in excess of such increase), (xi) cash
expenditures in respect of Hedge Agreements to the extent they exceed the amount
of expenditures expensed in determining Consolidated EBITDA, (xii) such portion
of net income of any Subsidiary organized under the laws of any foreign
jurisdiction that is prohibited or delayed by applicable local law from being
repatriated to the United States (but only to the extent of and so long as such
prohibition or delay is in effect), (xiii) the aggregate amount of restructuring
charges added to Consolidated EBITDA pursuant to clause (6) in the definition
thereof and (xiv) the aggregate amount of any cash contributions to unfunded
pension and post-retirement obligations to the extent such cash contributions
were not deducted in calculating Consolidated Net Income and not added back in
calculating Consolidated EBITDA, in each case, during such period.
“Excess Cash Payment Date” shall mean the date occurring 90 days after the last
day of each fiscal year of the Company (beginning with its fiscal year ended
November 30, 20112017).
“Excess Cash Payment Period” shall mean, with respect to the repayment required
on each Excess Cash Payment Date the immediately preceding fiscal year of the
Company (beginning with its fiscal year ending November 30, 20112017).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
“Existing Indebtedness” shall mean the Company Existing Indebtedness and the
Acquired Business Existing Indebtedness.Excluded Information” means information
regarding the Term Loans or the Credit Parties hereunder that the Company may
have, or may later come into possession of, that is not known to a Lender and
that may be material to a decision by such Lender to enter into an assignment of
such Term Loans hereunder.
“Existing Mortgaged Properties” shall have the meaning provided in Section 5(s).
“Expenses” shall mean all present and future reasonable and invoiced expenses
incurred by or on behalf of the Administrative Agent or the Collateral Agent in
connection with this Agreement, any other Credit Document or otherwise in its
capacity as the Administrative Agent under this Agreement or the Collateral
Agent under any Security Document, whether incurred heretofore or hereafter,
which expenses shall include, without limitation, the cost of record searches,
the reasonable fees and expenses of attorneys and paralegals, all reasonable and
invoiced costs and expenses incurred by the Administrative Agent (and the
Collateral Agent) in opening lender accounts, depositing checks, electronically
or otherwise receiving and transferring funds, and any other charges imposed on
the Administrative Agent (and the Collateral Agent) due to insufficient funds of
deposited checks and the standard fee of the Administrative Agent (and the
Collateral Agent) relating thereto, reasonable fees and expenses of accountants,
appraisers or other consultants, experts or advisors employed or retained by the
Administrative Agent and the Collateral Agent, fees and taxes related to the
filing of financing statements, costs of preparing and recording any other
Credit Documents, all expenses, costs and fees set forth in this





--------------------------------------------------------------------------------





Agreement and the other Credit Documents, all other fees and expenses required
to be paid pursuant to any other letter agreement and all fees and expenses
incurred in connection with releasing Collateral and the amendment or
termination of any of the Credit Documents.Excluded Taxes” means any of the
following Taxes imposed on or with respect to the Administrative Agent or any
Lender or required to be withheld or deducted from a payment to the
Administrative Agent or any Lender to be made by or on account of any
Obligation: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profit Taxes, in each case (i) as a
result of such Administrative Agent or Lender (as applicable) being organized
under the laws of, or having its principal office or its applicable lending
office located, in the jurisdiction imposing such Tax (or political subdivision
thereof, or (ii) that are Other Connection Taxes; (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender pursuant to a law in effect at the time such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled immediately prior
to the designation of a new lending office (or assignment) to receive additional
amounts from any Credit Party with respect to such withholding Tax pursuant to
Section 4.04(a); (c) Taxes attributable to the failure by the Administrative
Agent or such Lender, as applicable, to comply with Section 4. 04(e); and (d)
U.S. federal withholding Taxes imposed under FATCA. “Existing Term Loan Class”
shall have the meaning provided in Section 2.16(a).
“Extending Term Lender” shall have the meaning assigned to it in Section
2.16(a).
“Extended Term Loans” shall have the meaning provided in Section 2.16(a).
“Extension Amendment” shall have the meaning assigned to it in Section 2.16(b).
“Extended Loan” shall mean an Original Loan that is converted to an Extended
Loan on the Restatement Effective Date.Extension Election” shall have the
meaning assigned to it in Section 2.16(a).
“Fair Market Value” shall mean, with respect to any asset, the price (after
taking into account any liabilities relating to such assets) that would be
negotiated in an arm’s-length transaction for cash between ana willing seller
and a willing and able buyer, neither of which is under any compulsion to
complete the transaction. Fair Market Value (other than of any asset with a
public trading market) in excess of $25,000,000 shall be determined by the Board
of Directors of the Company acting reasonably and in good faith and shall be
evidenced by a board resolution delivered to the Administrative Agent.
“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Company and its Subsidiaries (taken as a
whole and determined on an enterprise basis), would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 147(b)(1) of the Code as of the date of this Agreement
(or any amended or successor version described above), and any intergovernmental
agreement implementing the foregoing.
“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with





--------------------------------------------------------------------------------





members of the Federal Reserve System arranged by Federal Funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal Funds brokers of recognized standing selected by the
Administrative Agent.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.
“Final Maturity Date” shall mean (a) in respect of the Loans, May 31, 2018
andAugust 26, 2023, (b) in respect of any Incremental Loans, May 31, 2018August
26, 2023 or such later date as specified in the respective Incremental Term
Commitment Agreement, (c) with respect to any Class of Extended Term Loans, the
final maturity date as specified in the applicable Extension Amendment, (d) with
respect to any Other Loans, the final maturity date as specified in the
applicable Refinancing Amendment, and (e) with respect to any Class of
Replacement Term Loans, the final maturity date as specified in the applicable
amendment to this Agreement in respect of such Replacement Term Loans; provided,
in each case, that if such day is not a Business Day, the applicable Final
Maturity Date shall be the Business Day immediately succeeding such day..
“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than any Permitted Liens (excluding
Permitted Liens as described in clause (y) of Section 8.01(v), but taking into
account the relative priorities set forth in the ABL/Term Loan Intercreditor
Agreement or any Pari Passu Lien Intercreditor Agreement) applicable to such
Collateral which as a matter of law (and giving effect to any actions taken
pursuant to the last paragraph of Section 8.01) have priority over the
respective Liens on such Collateral created pursuant to the relevant Security
Document.
“Flood Hazard Property” means a Mortgaged Property and/or an Additional
Mortgaged Property located in an area designated by the Federal Emergency
Management Agency as having flood or mudslide hazards.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.
“Foreign Holdco” means Decorative Products Thailand, Inc., OMNOVA Wallcovering
(USA) Inc. and any other Domestic Subsidiary which has no material assets other
than the stock of Subsidiaries that are CFCs (which shall be indicated as a
“Foreign Holdco” on the Joinder Agreement, perfection certificate or a
perfection certificate supplement, when required to be delivered), in all cases
provided that and so long as Decorative Products Thailand, Inc., OMNOVA
Wallcovering (USA) Inc. or such other Domestic Subsidiary shall not engage in
any business or activity other than (a) the ownership of Subsidiaries that are
CFCs, (b) maintaining its corporate existence, (c) participating in taxTax,
accounting and other administrative activities as the parent of a
CFCSubsidiaries that are CFCs, (d) the execution and delivery of the LoanCredit
Documents to which it is a party and the performance of its obligations
thereunder, (e) the execution and delivery of a guaranty of the ABL Facility
(provided that if the guaranty of such Foreign Holdco of the Obligations is
limited then the guaranty of the ABL Facility will be limited in substantially
the same manner) and (f) activities incidental to the businesses or activities
described in clauses (a) through (e) above.





--------------------------------------------------------------------------------





“Foreign Pension Plan” shall mean any plan, fund (including without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Company or any Subsidiary primarily for the
benefit of employees of the Company or any Subsidiary residing outside the
United States, which plan, fund or other similar program provides, or results
in, retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.
“Foreign Subsidiary” shall mean each Subsidiary of the Company that is not a
Domestic Subsidiary.
“French Promissory Notes” shall mean the promissory notes previously owed by
OMNOVA Solutions France Holding SAS to the BorrowerCompany and/or certain
Subsidiary Guarantors in an aggregate outstanding amount of approximately
US$87,700,000.
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of the Applicable Margins and Sections 4.02 and 8, and for all
purposes of determining the Interest Coverage Ratio, Senior Secured Net Leverage
Ratio and Senior SecuredTotal Net Leverage Ratio, including defined terms as
used therein, are subject (to the extent provided therein) to Section 11.07(a).
“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” or “Guarantees” shall mean and include the Amended and Restated
Subsidiary Guarantee, dated as of the Closing Date, executed by the Domestic
Subsidiaries of the Company (as amended, restated, supplemented, amended and
restated or otherwise modified from time to time).
“Guaranteed Obligations” shall have the meaning provided in the Subsidiary
Guarantees.
“Guarantor” shall mean each Subsidiary Guarantor.
“Hazardous Material” shall mean (a) any petrochemical or petroleum products,
radioactive materials, asbestos and asbestos containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; and (b)
any chemicals, materials, substances, wastes, contaminants or pollutants in any
form regulated, defined or identified as “hazardous” under any applicable
Environmental Law.
“Inactive Subsidiary” shall mean any Subsidiary of the Company that does not
have any assets in excess of $100,000 or has not had revenues in excess of
$100,000 for the Test Period then most recently ended.Hedge Agreement” shall
mean any interest rate swap agreement, interest rate cap agreement, interest
collar agreement, interest rate hedging agreement, interest rate floor agreement
or other similar agreement or arrangement, and any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against fluctuations of currency values or
commodity prices.
“Identified Participating Lenders” has the meaning assigned to it in Section
4.01(b)(v).
“Identified Qualifying Lenders” has the meaning assigned to it in Section
4.01(b)(v).





--------------------------------------------------------------------------------





“Immaterial Subsidiary” means, as of any date, any Subsidiary of the Company (a)
the assets of which do not exceed 1.00% of the Consolidated Net Tangible Assets
of the Company and its Subsidiaries and (b) the revenues of which do not exceed
1.00% of the consolidated revenues of the Company and its subsidiaries, in each
case, as of the last day of the most recently ended Test Period; provided that
the consolidated total assets and consolidated total revenues of all Immaterial
Subsidiaries shall not exceed 2.00% of the Consolidated Net Tangible Assets and
2.00% of the consolidated total revenues, in each case, of the Company and its
Subsidiaries as of the last day of the most recently ended Test Period.
“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Term Commitment on a given Incremental Term Commitment Date,
the satisfaction of each of the following conditions on or prior to the
effective date of the respective Incremental Term Commitment Agreement: (a) no
Default or Event of Default then exists or would result therefrom (for purposes
of such determination, assuming the relevant Incremental Loans in an aggregate
principal amount equal to the full amount of Incremental Term Commitments then
provided had been incurred, and the proposed Permitted Acquisition (if any) to
be financed with the proceeds of such Incremental Loans had been consummated, on
such date of effectiveness) and all of the representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects at such time (unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date); provided that, with
respect to any Incremental Term Loan Commitment the primary purpose of which is
to finance a Permitted Acquisition or similar Investment, not conditioned on
financing, permitted by this Agreement, this clause (a) may, at the Company’s
option, be tested at the time the definitive agreements for such Permitted
Acquisition are entered into rather than at the time of incurrence of the
Incremental Loans; (b) the delivery by the Company to the Administrative Agent
of an officer’s certificate executed by an Authorized Officer of the Company and
certifying as to compliance with preceding clause (a); (c) the delivery by the
Company to the Administrative Agent of an acknowledgement in form and substance
reasonably satisfactory to the Administrative Agent and executed by each
Subsidiary Guarantor, acknowledging that such Incremental Term Commitment and
all Incremental Loans subsequently incurred pursuant to such Incremental Term
Commitment shall constitute (and be included in the definition of) “Guaranteed
Obligations” under the Subsidiaries Guarantee; (d) the delivery by the Company
to the Administrative Agent of an opinion or opinions, in form and substance
reasonably satisfactory to the Administrative Agent, from counsel to the Credit
Parties reasonably satisfactory to the Administrative Agent and dated such date,
covering such of the matters set forth in the opinions of counsel delivered to
the Administrative Agent on the Restatement EffectiveClosing Date pursuant to
Section 5.01(c) as may be reasonably requested by the Administrative Agent, and
such other matters incident to the transactions contemplated thereby as the
Administrative Agent may reasonably request; (e) the delivery by the Company and
the other Credit Parties to the Administrative Agent of such other officers’
certificates, board of director resolutions and evidence of good standing as the
Administrative Agent shall reasonably request; and (f) the completion by the
Company and the other Credit Parties of such other actions as the Administrative
Agent may reasonably request in connection with such Incremental Term
Commitment.
“Incremental Equivalent Debt” shall have the meaning assigned to it in Section
8.04(xiii).
“Incremental Loans” shall mean any loans incurred pursuant to an Incremental
Term Commitment pursuant to Section 2.15.
“Incremental Scheduled Repayment” shall have the meaning provided in Section
4.02(a)(ii).





--------------------------------------------------------------------------------





“Incremental Scheduled Repayment Date” shall have the meaning provided in
Section 4.02(a)(ii).
“Incremental Term Commitment” shall mean, for any Lender or prospective Lender,
any commitment by such Lender or prospective Lender to make Incremental Loans to
the Company as agreed to by such Lender in the respective Incremental Term
Commitment Agreement delivered pursuant to Section 2.15.
“Incremental Term Commitment Agreement” shall mean each Incremental Term
Commitment Agreement in the form of Exhibit M (appropriately completed) executed
in accordance with Section 2.15.
“Incremental Term Commitment Date” shall mean each date upon which an
Incremental Term Commitment under an Incremental Term Commitment Agreement
becomes effective, and the respective Incremental Loans are incurred, as
provided in Section 2.15(b).
“Incremental Term Lender” shall have the meaning specified in Section 2.15(b).
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn
under all letters of credit issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (iv) the aggregate amount required
to be capitalized under leases under which such Person is the lessee, (v) all
obligations of such person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Contingent Obligations of such Person in respect of
Indebtedness of the types described in clauses (i)–(v) above or (viiviii) below,
(vii) Disqualified Stock and (viiviii) all net obligations or exposure under any
Interest Rate Protection Agreement or Other HedgingHedge Agreement or under any
similar type of agreement or arrangement; provided that Indebtedness shall not
include (a) payables and accrued expenses, in each case arising in the ordinary
course of business or (b) other obligations with respect to non-compete and
consulting agreements which are or were entered into in connection with a
Permitted Acquisition.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any Obligation, and (b)
to the extent not otherwise described in (a), Other Taxes.
“Indemnitee” shall have the meaning provided in Section 11.01.
“Intercompany Loans” shall have the meaning provided in Section 8.05(vii).
“Intercompany Note” shall mean promissory notes, substantially in the form of
Exhibit I evidencing Intercompany Loans.
“Interest Coverage Ratio” shall mean for any Test Period, the ratio of
Consolidated EBITDA for such Test Period to Consolidated Interest Expense for
such Test Period. All calculations of the Interest Coverage Ratio shall be made
on a pro forma basis.
“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.





--------------------------------------------------------------------------------





“Interest Period” shall have the meaning provided in Section 2.09.
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.
“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit N (appropriately completed).
“Joint Lead Arrangers” shall mean Deutsche Bank Securities Inc. and J.P. Morgan
Securities LLC.Junior Lien Intercreditor Agreement” shall mean a customary
intercreditor agreement, by and among the Collateral Agent and one or more
collateral agents or representatives for the holders of Indebtedness that is
secured by a Lien on the Collateral ranking junior to the Liens of the Credit
Documents, in each case permitted by this Agreement, in form and substance
reasonably satisfactory to the Agent and the Company.  
“Knowledge” shall mean the actual knowledge, after due inquiry, by an officer of
the Company or its Subsidiaries in the ordinary course of his or her duties.
“Lender” shall mean each Person that has a Commitment or is the holder of a
Loan.
“Lender Addendum” shall mean an Addendum, in the form of Exhibit O,
appropriately completed and executed and delivered by a Lender to the
Administrative Agent pursuant to which such Lender (x) if a Lender party to the
Original Credit Agreement, (i) consents to the amendment and restatement of the
Original Credit Agreement pursuant to this Agreement, (ii) to the extent
indicated in such Addendum, elects to convert all or a portion of its Original
Loans to Extended Loans and (iii) to the extent indicated in such Addendum,
elects to provide a Commitment in respect of New Loans and (y) if otherwise,
becomes a party hereto and elects to provide a Commitment in respect of New
Loans.
“Lending Affiliate” shall mean, with respect to any Person, any other Person (i)
directly or indirectly controlling (including, but not limited to, all
directors, officers and partners of such Person), controlled by, or under direct
or indirect common control with, such Person or (ii) that directly or indirectly
owns more than 50% of any class of the voting securities or capital stock of or
equity interests in such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
“Lien” shall mean any mortgage, deed of trust, deed to secure debt, leasehold
mortgagee, leasehold deed of trust, leasehold deed to secure debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other) or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, and any lease having substantially the same effect as
any of the foregoing).
“Loan” shall mean (x) aConverted Term B-1 Loans, (y) Additional Term B Loan-2
Loans and (y) a Term B-1 Loanz) Term B-2 Loans; provided that following any
Incremental Term Commitment Date the term “Loans” shall include any Incremental
Loans.
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean a material adverse change in, or a material
adverse effect upon, the operations, business, condition (financial or
otherwise) of the Company and its





--------------------------------------------------------------------------------





Subsidiaries or the Collateral, taken as a whole, the Collateral or any
guarantor of the Obligations; (b) a material impairment of the Company or any
Affiliate of the Company to perform under any Credit Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Company of any Credit Document to which it
is a party.
“Minimum Amount” shall mean (i) with respect to Types of Loans maintained as
Eurodollar Loans, $5,000,000 (and multiples of $1,000,000 in excess thereof or
as the Administrative Agent may otherwise agree) and (ii) with respect to Types
of Loans maintained as Base Rate Loans, $1,000,000 (and multiples of $1,000,000
in excess thereof or as the Administrative Agent may otherwise agree).
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” or “Mortgages” shall mean a mortgage, deed of trust or deed to secure
debt, or similar documents and corresponding UCC fixture filings in form and
substance reasonably satisfactory to the Collateral Agent (as may be amended,
amended and restated, modified or supplemented from time to time in accordance
with the terms hereof and thereof), and, after the execution and delivery
thereof, shall include each Additional Mortgage.
“Mortgage Policies” shall have the meaning provided in Section 5(r) and, after
the execution and delivery of any Additional Mortgage, shall include each
Mortgage Policy delivered in connection therewith pursuant to Section 7.11.mean
mortgagee title insurance policies or marked-up unconditional binders for such
insurance (and evidence of payment in full by the Company of any premiums, costs
and expenses related thereto, including without limitation recording taxes and
filing fees) in connection with each Mortgaged Property issued by First American
Title Insurance Company or such other title insurers reasonably satisfactory to
the Collateral Agent, in amounts reasonably satisfactory to the Collateral Agent
assuring the Collateral Agent that the respective Mortgages on such Mortgaged
Properties are valid and enforceable First Priority mortgage liens on the
respective Mortgaged Properties, free and clear of
all defects and encumbrances except Permitted Encumbrances and such Mortgage
Policies shall otherwise be in form and substance reasonably satisfactory to the
Collateral Agent and shall include, as appropriate, endorsements for any matter
that the Collateral Agent in its discretion may reasonably request, and shall
not include an exception for mechanics’ liens unless such liens would constitute
Permitted Encumbrances, and shall provide for affirmative insurance and such
reinsurance (including direct access agreements) as the Collateral Agent in
their discretion may reasonably request
“Mortgaged Properties” shall mean the Existing Mortgaged Properties and the New
Mortgaged Properties, collectivelyset forth on Schedule 5(s), and after the
execution and delivery of any Additional Mortgage, shall include the respective
Additional Mortgaged Property. For the avoidance of doubt, neither the Company
nor any Subsidiary Guarantor shall be required to grant an Additional Mortgage
on the Real Property located at 13327 Pike Road, Stafford, Texas 77477 unless
such Real Property shall no longer constitute “Excluded Collateral” and upon the
request of the Collateral Agent or the Required Lenders.
“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale permitted by
Section 8.02(ii), the Cash Proceeds resulting therefrom net of (x) cash expenses
of sale (including brokerage fees,





--------------------------------------------------------------------------------





if any, and payment of principal, premium and interest of Indebtedness (other
than the Loans) required to be repaid as a result of such Asset Sale) and (y)
incremental Federal, state and local taxes paid or payable as a result thereof
and (b) with respect to any Recovery Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Recovery Event.
“Net Leverage Ratio” shall mean, on any date of determination, the ratio of (x)
Consolidated Net Debt on such date to (y) Consolidated EBITDA for the Test
Period most recently ended on or prior to such date. All calculations of the Net
Leverage Ratio shall be made on pro forma basis.
“New Loan” shall mean the Loans made on the Restatement Effective Date.
“New Mortgaged Properties” shall have the meaning provided in Section 5(r).
“New Promissory Notes” shall mean the promissory notes owed by OMNOVA Solutions
(Gibraltar) Ltd. SCS to the BorrowerCompany and/or certain Subsidiary Guarantors
in the amount of approximately US$87,700,000.62,700,000 or other Intercompany
Notes contemplated by Section 8.02(xvi) being substituted for other Intercompany
Notes to the extent the requirements of Section 7.11 and the Security Agreement
have been satisfied.
“Non-Guarantor Subsidiary” shall mean Muraspec N.A. LLC and OMNOVA Overseas,
Inc. (to the extent such entities continue to have de minimis assets).(i) OMNOVA
Overseas, Inc. (to the extent such entity continues to have de minimis assets),
(ii) any Subsidiary that is a CFC, (iii) any Domestic Subsidiary of a Subsidiary
of the Company that is a CFC, (iv) any subsidiary that is prohibited by
applicable law, rule or regulation or by any contractual obligation existing on
the Closing Date or existing at the time of acquisition thereof after the
Closing Date (so long as such prohibition is not incurred in contemplation of
such acquisition), in each case from guaranteeing the Obligations or that would
require consent, approval, license or authorization to provide a guarantee from
a Governmental Authority unless such consent, approval, license or authorization
has been received and (v) Immaterial Subsidiaries. Notwithstanding anything to
the contrary, Non-Guarantor Subsidiary shall not include the Subsidiaries listed
on Schedule 1.01(c) or any Subsidiary that is a borrower or guarantor under, or
pursuant to, the ABL Credit Documents.
“Note” shall have the meaning provided in Section 2.05(a).
“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).
“Notice of Conversion” shall have the meaning provided in Section 2.06.
“Notice Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Jacksonville, Florida 32256, Attention: Melissa BrennanMark
Kellam and Sara Pelton or such other office or person as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.
“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document.and include:
(i)    all obligations, indebtedness and liabilities (including, without
limitation, the principal of and premium, if any, and interest on the Loans, all
indemnities, fees, interest and other amounts (including all interest and other
amounts that accrue after the commencement of





--------------------------------------------------------------------------------





any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Credit Party at the rate provided
for in the respective documentation, whether or not a claim for post-petition
interest or other amount is allowed or allowable in any such case, proceeding or
other action)) of the Credit Parties owing to the Secured Creditors (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), now existing or hereafter incurred under,
arising out of or in connection with each Credit Document (including, in the
case of each Credit Party that is a Guarantor, all such obligations,
indebtedness and liabilities under the Guarantee), and the due performance and
compliance by Credit Parties with the terms, conditions and agreements of each
Credit Document (all such obligations, indebtedness and liabilities under this
clause (i), except to the extent consisting of Other Obligations owing to Other
Creditors described in clause (ii), being herein collectively called the “Credit
Document Obligations”;
(ii)    all obligations, indebtedness and liabilities (including, without
limitation, all indemnities, fees, interest and other amounts (including all
interest and other amounts that accrue after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Credit Party at the rate provided
for in the respective documentation, whether or not a claim for post-petition
interest or other amount is allowed or allowable in any such case, proceeding or
other action)) of such Credit Party owing to the Other Creditors (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), now existing or hereafter incurred under,
arising out of or in connection with each Hedge Agreement with an Other
Creditor, whether such Hedge Agreement with an Other Creditor is now in
existence or hereafter arising, including, in the case of each Credit Party that
is a Guarantor, all such obligations, indebtedness and liabilities under the
Guarantee in respect of Hedge Agreements with Other Creditors, and the due
performance and compliance by such Credit Party with all of the terms,
conditions and agreements contained in each such Hedge Agreements with Other
Creditors (all such obligations, indebtedness and liabilities under this clause
(ii) being herein collectively called the “Other Obligations”); notwithstanding
the foregoing or anything to the contrary contained in this Agreement, Hedge
Agreements with Other Creditors that are also ABL Secured Parties shall only
constitute Other Obligations hereunder if the Grantor (as defined in the
ABL/Term Loan Intercreditor Agreement) has designated by notice in writing to
the Collateral Agent the respective Hedge Agreement as a Term Loan Obligation
(as defined in the ABL/Term Loan Intercreditor Agreement);
(iii)    any and all sums advanced by the Collateral Agent in order to preserve
the Collateral or preserve its security interest in the Collateral;
(iv)    in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of each Credit Party referred to in
preceding clauses (i), (ii) and (iii) after an Event of Default shall have
occurred and be continuing, the reasonable expenses of re-taking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by the Collateral Agent of its rights
hereunder, together with reasonable attorneys’ fees and court costs;
(v)    all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 11.01; and
(vi)    without duplication, all amounts owing to the Administrative Agent, the
Collateral Agent or any of their respective affiliates pursuant to any of the
Credit Documents in its capacity as such.





--------------------------------------------------------------------------------





It is acknowledged and agreed that the “Obligations” shall include extensions of
credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
“Offered Amount” has the meaning assigned to it in Section 4.01(b)(vi).
“Offered Discount” has the meaning assigned to it in Section 4.01(b)(vi).
“Original Closing Date” shall mean May 22, 2007.Credit Agreement” has the
meaning assigned to it in the recitals.
“Original Loan” shall mean each “Loan” outstanding under the Original Credit
Agreement immediately prior to the effectiveness of this Agreement on the
Restatement EffectiveClosing Date; provided that upon the effectiveness of this
Agreement on the Restatement EffectiveClosing Date, each Converted Term B-1 Loan
shall cease to be an Original Loan.
“Organizational Documents” shall mean, with respect to any Person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such Person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (v) in any other
case, the functional equivalent of the foregoing.
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against fluctuations of currency values or
commodity prices.Commitments” shall mean one or more Classes of Term Loan
commitments hereunder that result from a Refinancing Amendment.
“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between such
Administrative Agent or Lender (as applicable) and the jurisdiction imposing
such Tax (other than connections arising from having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Credit Document, or sold or assigned an interest in
any Loan or Credit Document.
“Other Creditors” shall have the meaning assigned to that term in the Security
Agreement.
“Other Loans” shall mean one or more Classes of Term Loans that result from a
Refinancing Amendment.
“Other Obligations” shall have the meaning provided in the definition of
“Obligations.”
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).





--------------------------------------------------------------------------------





“Pari Passu Lien Intercreditor Agreement” shall mean a customary intercreditor
agreement, by and among the Collateral Agent and one or more collateral agents
or representatives for the holders of Indebtedness that is secured by a Lien on
the Collateral that is intended to rank pari passu with the Liens of the Credit
Documents, in each case, permitted by this Agreement, in form and substance
reasonably satisfactory to the Agent and the Company.
“Participant Register” shall have the meaning provided in Section 11.04(a).
“Participating Lender” has the meaning assigned to it in Section 4.01(b)(v)(2).
“Patriot Act” shall have the meaning provided in Section 11.15.
“Payment Office” shall mean in respect of all Loans made to the Company, Fees
and, all other amounts owing under this Agreement, the office of the
Administrative Agent located at 5022 Gate Parkway, Jacksonville, Florida 32256,
Attention: Melissa BrennanMark Kellam and Sara Pelton, or such other office as
the Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Pension Plan” means a Plan that is also a pension plan (as defined in Section
3(2) of ERISA) subject to Title IV of ERISA which the Company or any ERISA
Affiliate sponsors, maintains, or to which it makes, is making, or is obligated
to make contributions, or in the case of a Multiemployer Plan has made
contributions at any time during the immediately preceding five (5) plan years.
“Permitted Acquisition” shall mean the acquisition by the Company or any of its
Subsidiaries contemplated by Section 8.05(xv) of all or substantially all of the
assets of a Person constituting, or more than 50% of the equity securities of a
Person engaged in, a business (the “Target”), in each case subject to the
satisfaction of the following conditions:
(i) (i) such Permitted Acquisition shall only involve a business, or those
assets of a business, in the lines of business conducted by the Company and its
Subsidiaries on the Restatement EffectiveClosing Date and any business similar,
ancillary or related thereto or which constitutes a reasonable extension or
expansion thereof, including in connection with the Company’s existing and
future technology, trademarks and patents, and which business would not subject
the Administrative Agent or any Lender to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any other Credit Documents other than approvals applicable to the exercise of
such rights and remedies with respect to the Company prior to such Permitted
Acquisition and other than as required by local law in connection with the
exercise of rights and remedies applicable to Capital Stock or other securities
of Foreign Subsidiaries pledged to the Collateral Agent for the benefit of the
Lenders;
(ii) (ii) such Permitted Acquisition shall be consensual and shall have been
approved by the Target’s board of directors; or the same shall have been
approved by the United States Bankruptcy Court or United States District Court
having jurisdiction over the bankruptcy estate of the Target; and
(iii) (iii) no additional Indebtedness shall be incurred, assumed or otherwise
be reflected on a consolidated balance sheet of the Company and the Target after
giving effect to such Permitted





--------------------------------------------------------------------------------





Acquisition, except ordinary course payables, accrued expenses and unsecured
Indebtedness of Target or as otherwise permitted by Section 8.04; and8.04.
(iv)    the Target shall have positive Consolidated EBITDA (substituting the
Target for the “Company” in the definition thereof) for the trailing
twelve-month period preceding the date of the Permitted Acquisition, as
determined based upon the Target’s financial statements for its most recently
completed fiscal year and its most recent interim financial period completed
within sixty (60) days prior to the date of consummation of such Permitted
Acquisition; provided that the foregoing limitations of this clause (iv) shall
not apply to Permitted Acquisitions the consideration for which does not exceed
$10,000,000 in the aggregate in any fiscal year.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition shall be a Permitted Acquisition only if all
requirements of Section 8.05(xv) are met with respect thereto.
“Permitted Debt” shall mean subordinated or senior unsecured Indebtedness of the
Company, or its Subsidiaries; provided that (a) the terms of such Indebtedness
do not provide for any scheduled repayment, mandatory redemption, sinking fund
obligation or other payment of principal prior to the maturity date of the
Loans, other than customary offers to purchase upon a change of control, asset
sale or casualty or condemnation event and customary acceleration rights upon an
event of default and (b) the covenants, events of default, guarantees and other
terms for such Indebtedness (provided that such Indebtedness shall have interest
rates and redemption premiums determined by the board of directors of the
Company to be market rates and premiums at the time of incurrence of such
Indebtedness), taken as a whole, are determined by the board of directors of the
Company to be market terms on the date of incurrence and in any event are
noteither (x) not materially more restrictive on the Company and the
Subsidiaries, or materially less favorable to the Lenders, than the terms of the
Credit Documents and do not require the maintenance or achievement of any
financial performance standards other than as a condition to taking specified
actions,to the Company and the other Credit Parties than those set forth in this
Agreement, if any (other than (1) with respect to terms and conditions
applicable after the Final Maturity Date in effect at the time of the incurrence
or issuance of such Indebtedness or (2) subject to the immediately succeeding
proviso, a Previously Absent Financial Maintenance Covenant; provided that,
notwithstanding anything to the contrary contained herein, if any such terms of
such Indebtedness contain a Previously Absent Financial Maintenance Covenant
that is in effect prior to the applicable Final Maturity Date, such Previously
Absent Financial Maintenance Covenant shall be included for the benefit of each
Class of Loans) or (y) on then prevailing market terms and conditions; provided
that a certificate of an Authorized Officer delivered to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness and drafts of the documentation relating
thereto, stating that the Company has determined in good faith that such terms
and conditions satisfy the foregoing requirement shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Company within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which is disagrees).
“Permitted Dividend Amount” shall mean, at any time, an amount equal to the sum
of (a) $40,000,000, plus (b) if positive, an amount equal to 50% of Consolidated
Net Income for the period from the Restatement Effective Date to the end of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 7.01(a) or (b), minus if negative, 100% of such
loss for such period.
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the title insurance policy or title
commitment delivered with respect





--------------------------------------------------------------------------------





theretoMortgage Policies, all of which exceptions must be acceptable to the
Collateral Agent and Administrative Agent in their reasonable discretion.
“Permitted Liens” shall have the meaning provided in Section 8.01.
“Permitted Refinancing ABL Credit Facility” shall mean a credit facility entered
into by one or more Credit Parties that refinances in full the ABL Loans and ABL
Letters of Credit, so long as (a) such credit facility does not contain
mandatory repayment provisions other than those of the type set forth in the ABL
Credit Agreement and so long as same are no more restrictive on the Company and
its Subsidiaries than those contained in the ABL Credit Agreement, (b) such
refinancing does not (i) increase the available credit to an amount in excess of
the amount permitted by clause (vii) of Section 8.04 or (ii) provide for any
guarantees or security other than guarantees from one or more Guarantors and
security in all or any portion of the Collateral, (c) to the extent then in
effect, such credit facility is subject to the ABL/Term Loan Intercreditor
Agreement, and (d) the other terms and conditions thereof, when taken as a
whole, are no more restrictive on the Company and its Subsidiaries than those
contained in the ABL Credit Agreement.
“Permitted Refinancing Indebtedness” shall mean Indebtedness of the Company or
any Subsidiary issued or incurred (including by means of the extension or
renewal of existing Indebtedness) to refinance, refund, extend or renew existing
Indebtedness (“Refinanced Indebtedness”); provided that (a) the principal amount
(or accreted value, if applicable) of such refinancing, refunding, extending or
renewing Indebtedness is not greater than the sum of (i) the principal amount
(or accreted value, if applicable) of such Refinanced Indebtedness plus (ii) an
amount equal to unpaid accrued interest and premium thereon and fees and
expenses reasonably incurred in connection with such refinancing, refunding,
extension or renewal, (b) such refinancing, refunding, extending or renewing
Indebtedness has a final maturity that is no earlier than the final maturity of,
and a weighted average life to maturity that is no shorter than the remaining
weighted average life of, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantees thereof are subordinated to the Obligations, such
refinancing, refunding, extending or renewing Indebtedness and any Guarantees
thereof remain so subordinated on terms no less favorable to the Lenders and (d)
such refinancing, refunding, extending or renewing Indebtedness does not contain
mandatory redemption or prepayment rights on the part of the borrower or issuer
of such Indebtedness or redemption or prepayment rights exercisable by the
holder of such Indebtedness, that in either case would require payment of
greater amounts or at earlier dates by the borrower or issuer of such
Indebtedness than the Indebtedness so refinanced, refunded, extended or renewed;
provided, further, that Permitted Refinancing Indebtedness shall not include (i)
Indebtedness of the Company or a Guarantor that refinances, refunds, extends or
renews Indebtedness of a Subsidiary that is not a Guarantor or (ii) Indebtedness
of a Subsidiary that is not a Guarantor that refinances, refunds, extends or
renews Indebtedness of the Company or a Guarantor.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Company or a Subsidiary of the Company or an ERISA Affiliate,
and each such plan for the five year period immediately following the latest
date on which the Company, or a Subsidiary of the Company or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.





--------------------------------------------------------------------------------





“Pledge Agreement” shall mean the pledge agreement substantially in the form of
Exhibit F.
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
“Pledged Securities” shall have the meaning provided in the Pledge Agreement.
“Pledgee” shall have the meaning provided in the Pledge Agreement.
“Previously Absent Financial Maintenance Covenant” means, at any time (x) any
financial maintenance covenant that is not included in this Agreement at such
time and (y) any financial maintenance covenant that is included in this
Agreement at such time but with covenant levels and component definitions (to
the extent relating to such financial maintenance covenant) in this Agreement
that are less restrictive on the Company and the Subsidiaries than those in the
applicable Incremental Term Commitment Agreement, Refinancing Amendment,
Extension Amendment or amendment in respect of Replacement Loans or any
documents relating to Permitted Refinancing Indebtedness.
“Prime Lending Rate” shall mean the rate which DBTCADBNY announces from time to
time as its prime lending rate, the Prime Lending Rate to change when and as
such prime lending rate changes. The Prime Lending Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. DBTCADBNY may make commercial loans or other loans at rates of
interest at, above or below the Prime Lending Rate.
“pro forma basis” and “pro forma effect” shall mean on a basis in accordance
with GAAP and Regulation S-X unless otherwise reasonably satisfactory to the
Administrative Agent.
“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum and that were prepared by or on behalf of the Company,
the Acquired Business and their respectiveits Subsidiaries and delivered to the
Administrative Agent and the Lenders prior to the Restatement EffectiveClosing
Date.
“Qualified Credit Party” shall mean the Company and each Wholly-Owned Subsidiary
Guarantor.
“Qualified Stock” shall mean any Capital Stock of the Company or a Subsidiary
other than Disqualified Stock.
“Qualifying Lender” has the meaning assigned to it in Section 4.01(b)(vi)(3).
“Quarterly Payment Date” shall mean the last Business Day of each February, May,
August and November.
“RCRA” shall mean the Resource Conservation and Recovery Act, as amended, 42
U.S.C. § 6901 et seq.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures





--------------------------------------------------------------------------------





and equipment, all general intangibles and contract rights and other property
and rights incidental to the ownership, lease or operation thereof.
“Recovery Event” shall mean the receipt by the Company or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable (i) by
reason of theft, loss, physical destruction or damage or any other similar event
with respect to any Mortgaged Property, and (ii) under any policy of insurance
required to be maintained under Section 7.03 as relating to any Mortgaged
Property.
“Refinanced Term Loans” shall have the meaning provided in Section 11.12(d).
“Refinancing” shall mean the indefeasible(i) repayment in full of the Existing
IndebtednessObligations (as defined in the Original Credit Agreement) under the
Original Credit Agreement (other than those arising from indemnities for which
no request has been made), or, in the case of Converted Term B-1 Loans, the
conversion of such Original Loans to Extended LoansTerm B-2 Loans and (ii) the
immediate deposit of the redemption funds with the trustee under the Senior Note
Indenture and contemporaneous satisfaction and discharge of the Senior Notes in
accordance with the terms of the Senior Note Indenture.
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Company
executed by each of (a) the Company, (b) the Administrative Agent and (c) each
Eligible Transferee and Lender that agrees to provide any portion of the Other
Loans or Other Commitments being incurred or provided pursuant thereto, in
accordance with Section 2.17.
“Refinancing Documents” shall mean all documents entered into to effect the
Refinancing.
“Register” shall have the meaning provided in Section 11.13.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Release” shall mean any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching of Hazardous
Materials into the Environment, or into, from or through any building, structure
or facility.
“Replaced Lender” shall have the meaning provided in Section 2.13.
“Replacement Lender” shall have the meaning provided in Section 2.13.





--------------------------------------------------------------------------------





“Replacement Term Loans” shall have the meaning provided in Section 11.12(d).
“Repricing Transaction” shall mean the prepayment or refinancing of all or a
portion of the Loans with the incurrence by any LoanCredit Party of any
long-term bank debt financing incurred for the primary purpose of repaying,
refinancing, substituting or replacing the Loans and having an effective
interest cost or weighted average yield (as determined by the Administrative
Agent consistent with generally accepted financial practice and, in any event,
excluding any arrangement or commitment fees in connection therewith) that is
less than the interest rate for or weighted average yield (as determined by the
Administrative Agent on the same basis) of the Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, the Loans.
“Required Lenders” shall mean Lenders the sum of whose outstanding Loans
constitute greater than 50% of the sum of the total outstanding Loans; provided
that the Loans held or deemed held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.
“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes, case law or treaties.
“Restatement Effective Date” shall mean the date on which the conditions set
forth in Section 5 have been satisfied.Resigning Agent” shall mean Deutsche Bank
Trust Company Americas, as administrative agent and collateral agent under the
Original Credit Agreement.
“Returns” shall have the meaning provided in Section 6.09.
“S&P” shall mean Standard & Poor’s Ratings Services.
“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the Closing Date,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Scheduled Repayment Dates” shall have the meaning provided in Section 4.02(a).
“Scheduled Repayments” shall have the meaning provided in Section 4.02(a).
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.





--------------------------------------------------------------------------------





“Section 4.04(b)(ii) Certificate” shall have the meaning provided in Section
4.04(b).
“Secured Creditors” shall have the meaning assigned to that term in the Security
Documents.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Agreement” shall have mean the security agreement substantially in the
form of Exhibit G.
“Security Agreement Collateral” shall mean all “Collateral” as defined in each
Security Agreement.
“Security Documents” shall mean the Pledge Agreement, the Security Agreement,
each Mortgage, amended and restated Mortgage, and after the execution and
delivery thereof, each Additional Security Document and any other related
document, agreement or grant pursuant to which the Company or any of its
Subsidiaries grants, protects or continues a security interest in favor of the
Collateral Agent for the benefit of the Secured Creditors.
“Senior Note Indenture” shall mean the Indenture, dated as of November 3, 2010,
entered into by and between the Company and Wells Fargo Bank, National
Association, as trustee thereunder, with respect to the Senior Notes.
“Senior Notes” shall mean the 7 7/8% Senior Notes due 2018 issued by the Company
under the Senior Note Indenture.
“Senior Secured Net Leverage Ratio” shall mean, at any time, the ratio of
Consolidated Net Senior Secured Debt at such time to Consolidated EBITDA for the
Test Period most recently ended. All calculations of the Senior Secured Net
Leverage Ratio shall be made on a pro forma basis.
“Stand Still Period” shall have the meaning provided in Section 9.04.
“Solicited Discount Proration” has the meaning assigned to it in Section
4.01(b)(vi).
“Solicited Discount Prepayment Amount” has the meaning assigned to it in Section
4.01(b)(vi).
“Solicited Discounted Prepayment Notice” means a written notice of the Company
of Solicited Discounted Prepayment Offers made pursuant to Section 4.01(b)(vi)
substantially in the form of Exhibit R.
“Solicited Discount Prepayment Offer” means the written offer by each Lender,
substantially in the form of Exhibit S, submitted following the Administrative
Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” has the meaning assigned to it
in Section 4.01(b)(vi).
“Specified Discount” has the meaning assigned to it in Section 4.01(b)(ii).





--------------------------------------------------------------------------------





“Specified Discount Prepayment Amount” has the meaning assigned to it in Section
4.01(b)(ii).
“Specified Discount Prepayment Notice” means a written notice of the Company’s
Offer of Specified Discount Prepayment made pursuant to Section 4.01(b)
substantially in the form of Exhibit T.
“Specified Discount Prepayment Response” means the written response by each
Lender, substantially in the form of Exhibit U, to a Specified Discount
Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning assigned to it in
Section 4.01(b)(ii).
“Specified Discount Proration” has the meaning assigned to it in Section
4.01(b)(iv).
“Submitted Amount” has the meaning assigned to it in Section 4.01(b)(v).
“Submitted Discount” has the meaning assigned to it in Section 4.01(b)(v).
“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Company; provided that
except for Sections 6.14, 6.17, 7.01(h) and 7.12, any reference to Subsidiary of
the Company shall exclude any entity to be formed for purposes of effecting
transactions with the Asian Latex Businesses; provided further that at any time
that the foregoing entity becomes a direct or indirect Wholly-Owned Subsidiary
of the Company, the Company may at its option by written notice to the
Administrative Agent designate such entity a Subsidiary for all purposes under
this Agreement.
“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Company,
whether existing on the Original Closing Date or established, created or
acquired after the Original Closing Date, unless and until such time as the
respective Domestic Subsidiary is released from all of its obligations under the
Subsidiary Guarantee in accordance with the terms and provisions thereof.
Notwithstanding the foregoing, no Non-Guarantor Subsidiary shall be a Subsidiary
Guarantor except to the extent provided in the definition of Non-Guarantor
Subsidiary.
“Target” shall have the meaning provided in the definition of “Permitted
Acquisition.”
“Taxes” shall have the meaning provided in Section 4.04(a).mean all present or
future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assignments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term B Loans” shall mean all Loans outstanding under this Agreement immediately
prior to the effectiveness of Amendment No. 1.
“Term B-12 Loans” shall have the meaning set forthprovided in Section 2.01.
“Term Loan Extension Request” shall have the meaning provided in Section
2.16(a).





--------------------------------------------------------------------------------





“Term Loan Extension Series” shall have the meaning provided in Section 2.16(a).
“Test Period” shall mean, at any time, each period of four consecutive fiscal
quarters of the Company then last ended (in each case taken as one accounting
period).
“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.
“TransactionTotal Net Leverage Ratio” shall mean, at any time, the ratio of
Consolidated Net Debt at such time to Consolidated EBITDA for the Test Period
most recently ended. All calculations of the Total Net Leverage Ratio shall be
made, to the extent applicable, on a pro forma basis; provided that, for
purposes of Section 8.14, events occurring after the last day of the applicable
Test Period shall not be giving effect.
“Transactions” shall mean (i) the consummation of the Refinancing, (ii) the
Acquisition, (iii) the incurrence of the ABL Loans, if any, (iv) the incurrence
of the NewAdditional Term B-2 Loans hereunder and the conversion of Converted
Term B-1 Loans to ExtendedTerm B-2 Loans, in each case on the Restatement
Effective Date, (v) the internal corporate reorganization transactions described
on Schedule 1.01(c) hereto and (viClosing Date and (iii) the payment of fees and
expenses in connection with the foregoing.
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
“United States” and “U.S.” shall each mean the United States of America.
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
4.04(e).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the sum of the products obtained
by multiplying (x) the amount of each then remaining installment or other
required scheduled payments of principal, including payment at final maturity,
in respect thereof, by (y) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment.
“Wholly-Owned Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Company that is a Wholly-Owned Subsidiary.
“Wholly-Owned Foreign Subsidiary” shall mean any Foreign Subsidiary of the
Company that is a Wholly-Owned Subsidiary.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock or other equity interests (other than (a) director’s
qualifying shares and (b) any other shares of equity interests of a Foreign
Subsidiary of the Company (not to exceed 5% of such Foreign Subsidiary’s total
equity interests (determined on a fully diluted basis) required by law to be
issued to Persons other than the Company and its Wholly-Owned Subsidiaries)) is
at the time owned by such Person and/or one or more Wholly-Owned Subsidiaries of
such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more





--------------------------------------------------------------------------------





Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such time
(other than a portion of such equity interest of any Foreign Subsidiary (not to
exceed 5% of such Foreign Subsidiary’s total equity interest (determined on a
fully diluted basis) required by law to be issued to Persons other than the
Company and its Wholly-Owned Subsidiaries).
“Wholly-Owned Subsidiary Guarantor” shall mean any Wholly-Owned Subsidiary of
the Company which is a Subsidiary Guarantor.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Effect of Restatement. All Original Loans owing by the Company to any
Person under the Original Credit Agreement that have not been paid to such
Persons on or prior to the Restatement EffectiveClosing Date shall continue as
Loans under this Agreement and from and after the Restatement EffectiveClosing
Date shall be payable as set forth herein and all interest, fees and other
amounts owing in respect of such Loans shall accrue as provided under this
Agreement; provided that on the Restatement EffectiveClosing Date the Company
shall repay the principal amount of all Original Loans not converted to
ExtendedTerm B-2 Loans on the Restatement EffectiveClosing Date and; provided,
further, that all accrued and unpaid interest and fees upon all Original Loans
through but excluding the Restatement EffectiveClosing Date shall be paid in
full on the Restatement EffectiveClosing Date. This Agreement shall amend and
restate the Original Credit Agreement in its entirety, with the parties hereby
agreeing that there is no novation of the Original Credit Agreement and on the
Restatement EffectiveClosing Date, the rights and obligations of the parties
under the Original Credit Agreement shall be subsumed and governed by this
Agreement. Following the Restatement EffectiveClosing Date, the Original Loans
shall no longer be in effect and thereafter only Loans under this Agreement
shall be outstanding until otherwise terminated in accordance with the terms
hereof.
SECTION 2.    Amount and Terms of Credit.
2.01    The Commitments. Subject to and upon the terms and conditions herein set
forth, the Additional Term B-12 Lender having an Additional Term B-12 Commitment
agrees to make a loan or loans (each, an “Additional Term B-1 Loan” and,
together with the Converted Term B Loans, each a “Term B-12 Loan”) to the
BorrowerCompany, which Additional Term B-12 Loan (i) shall not exceed the
Additional Term B-12 Commitment of such Lender, (ii) shall be made on the
Amendment No. 1 EffectiveClosing Date, (iii) may, at the option of the
BorrowerCompany, be incurred and maintained as, and/or converted into, Base Rate
Loans or Eurodollar Loans and (iv) may be repaid or prepaid in accordance with
the provisions hereof, but once repaid or prepaid may not be reborrowed. On the
Amendment No. 1 EffectiveClosing Date, each Converted Term B-1 Loan of each
Amendment No. 1 Consenting Lender shall be automatically converted into a loan
with the same Type and Class as the Additional Term B-12 Loan effective as of
the Amendment No. 1 EffectiveClosing Date in a principal amount equal to the
principal amount of such Lender’s Converted Term B-1 Loan immediately prior to
such conversion; provided that all the Loans shall initially consist of a
Eurodollar Loan with an Interest Period ending March 28, 2013 and the Eurodollar
Rate for such Interest Period shall be deemed to be 1.25% . On the Final
Maturity Date, all outstanding Loans shall be repaid in full.
2.02    Minimum Amount of Each Borrowing. Except on the Amendment No. 1
EffectiveClosing Date, the aggregate principal amount of each Borrowing shall
not be less than the Minimum Amount. More than one Borrowing may occur on the
same date, but at no time shall there be





--------------------------------------------------------------------------------





outstanding more than five Borrowings of Eurodollar Loans hereunder (or such
greater number as may be acceptable to the Administrative Agent).
2.03    Notice of Borrowing.
(a)    With respect to any Loans to be made or converted on the Amendment No. 1
EffectiveClosing Date, the Company shall give the Administrative Agent at its
Notice Office written notice (or telephonic notice promptly confirmed in
writing) of each Loan, which Loans shall be of the same Type as the Term B Loans
and, if the Loans are Eurodollar Loans, of the same Interest Period as the Term
B Loans. Each such written notice or written confirmation of telephonic notice
(each, a “Notice of Borrowing”), shall be irrevocable and shall be given by the
Company in the form of Exhibit A, appropriately completed to specify (i) the
date of such incurrence (which shall be a Business Day), (ii) the aggregate
principal amount of the Loans to be made and (iii) in the case of Eurodollar
Loans, the initial Interest Period to be applicable thereto which, in the case
of any Borrowings made on the Amendment No. 1 Effective Date, shall be the
Interest Period specified in Section 2.01.. The Administrative Agent shall
promptly (and in any event within one Business Day after its receipt of a Notice
of Borrowing) give each Lender notice of such proposed incurrence, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.
(b)    Without in any way limiting the obligation of the Company to confirm in
writing any telephonic notice of any incurrence of Loans, the Administrative
Agent may act without liability upon the basis of telephonic notice of such
incurrence, believed by the Administrative Agent, in good faith to be from an
Authorized Officer of the Company prior to receipt of written confirmation. In
each such case, the Company hereby waives the right to dispute the
Administrative Agent’s record of the terms of such telephonic notice of such
incurrence of Loans absent manifest error.
2.04    Disbursement of Funds. No later than 12:00 Noon (New York time) on the
Amendment No. 1 EffectiveClosing Date, the Additional Term B-1 Lender2 Lenders
will make available such Borrowing of AdditonalAdditional Term B-12 Loans
requested to be made on such date, in immediately available funds at the Payment
Office of the Administrative Agent., and the conversion of Converted Term B-1
Loans shall be effective no later than 12:00 Noon (New York time) on the
Amendment No. 1 EffectiveClosing Date. The Administrative Agent will make
available to the Company at the Payment Office in immediately available funds,
the aggregate of the amounts so made available by the Lenders prior to 1:00 P.M.
(New York time) on such day, to the extent of funds actually received by the
Administrative Agent. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent such Lender’s portion of any
Borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
of Borrowing and the Administrative Agent may, in reliance upon such assumption,
make available to the Company a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Lender. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Company and the Company shall
immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover on demand from such
Lender or the Company, as the case may be, interest on such corresponding amount
in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Company until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate and (ii) if recovered from the Company, the rate of interest applicable to
the respective Borrowing, as determined pursuant to Section 2.08.





--------------------------------------------------------------------------------





Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to make Loans hereunder or to prejudice any rights which the Company
may have against any Lender as a result of any failure by such Lender to make
Loans hereunder.
2.05    Notes.
(a)    At the request of any Lender, the Company’s obligation to pay the
principal of, and interest on, the Loans made by such Lender to the Company
shall be evidenced by a promissory note duly executed and delivered by the
Company substantially in the form of Exhibit B with blanks appropriately
completed in conformity herewith (each, a “Note” and, collectively, the
“Notes”).
(b)    The Note issued by the Company to any Lender shall (i) be executed by the
Company, (ii) be payable to the order of such Lender and be dated the date of
issuance, (iii) be in a stated principal amount equal to the aggregate initial
principal amount of the Loans of such Lender, (iv) mature on the Final Maturity
Date, (v) bear interest as provided in the appropriate clause of Section 2.08 in
respect of the Base Rate Loans and Eurodollar Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01 and mandatory repayment as provided in Section 4.02 and (vii) be
entitled to the benefits of this Agreement and the Guarantees and be secured by
the Security Documents.
(c)    Each Lender will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and will prior to any transfer of
any of its Notes endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation shall not
affect the Company’s obligations in respect of such Loans.
(d)    Notwithstanding anything to the contrary contained above in this Section
2.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes. No failure of
any Lender to request, obtain, maintain or produce a Note evidencing its Loans
to the Company shall affect or in any manner impair the obligations of the
Company to pay the Loans (and all related Obligations) incurred by the Company
which would otherwise be evidenced thereby in accordance with the requirements
of this Agreement, and shall not in any way affect the security or Guarantees
therefor provided pursuant to any Credit Document. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (c). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Company shall (at its expense) promptly execute and deliver to the respective
Lender the requested Note in the appropriate amount or amounts to evidence such
Loans.
2.06    Conversions. The Company shall have the option to convert on any
Business Day all or a portion equal to at least the applicable Minimum Amount of
the outstanding principal amount of the Loans made to the Company pursuant to
one or more Borrowings of one or more Types of Loans into a Borrowing or
Borrowings of another Type of Loan; provided that (i) except as otherwise
provided in Section 2.10(b), Eurodollar Loans may be converted into Base Rate
Loans only on the last day of an Interest Period applicable to the Eurodollar
Loans being converted and no such partial conversion of Eurodollar Loans shall
reduce the outstanding principal amount of such Eurodollar Loans made pursuant
to a single Borrowing to less than the applicable Minimum Amount, (ii) Base Rate
Loans may not be converted into Eurodollar Loans if any Default or Event of
Default is in existence on the date of the conversion (unless the Administrative
Agent and the Required Lenders otherwise agree) and (iii) no conversion pursuant
to this Section 2.06 shall result in a greater number of Borrowings of
Eurodollar Loans than is permitted under Section 2.02. Each such conversion
(other than automatic conversions pursuant to the last paragraph of Section
2.09) shall be effected by the Company giving the





--------------------------------------------------------------------------------





Administrative Agent at its Notice Office prior to 12:00 Noon (New York time) at
least three Business Days’ prior written notice (each, a “Notice of Conversion”)
specifying the Loans to be so converted, the Borrowing or Borrowings pursuant to
which such Loans were made, the date of such conversion (which shall be a
Business Day) and, if to be converted into Eurodollar Loans, the Interest Period
to be initially applicable thereto. The Administrative Agent shall give each
Lender prompt notice of any such proposed conversion affecting any of its Loans.
2.07    Pro Rata Borrowings. All Borrowings of Loans under this Agreement shall
be incurred from the Lenders pro rata on the basis of their Commitments in
respect of Loans. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.
2.08    Interest.
(a)    Subject to Section 1.02 (with respect to accrued interest and unpaid
interest on Original Loans prior to the Restatement EffectiveClosing Date), the
Company agrees to pay interest in respect of the unpaid principal amount of each
Base Rate Loan from the date the proceeds thereof are made available to the
Company to (but excluding) the earlier of the conversion or maturity (whether by
acceleration or otherwise) of such Base Rate Loan, at a rate per annum which
shall be equal to the sum of the Applicable Margin plus the Base Rate in effect
from time to time.
(b)    Subject to Section 1.02 (with respect to accrued interest and unpaid
interest on Original Loans prior to the Restatement EffectiveClosing Date), the
Company agrees to pay interest in respect of the unpaid principal amount of each
Eurodollar Loan from the date the proceeds thereof are made available to the
Company to (but excluding) the earlier of the conversion or maturity (whether by
acceleration or otherwise) of such Eurodollar Loan, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the Applicable Margin plus the Eurodollar Rate for such Interest Period.
(c)    Overdue principal and, to the extent permitted by law, overdue interest
in respect of each shall, in each case, bear interest at a rate per annum equal
to the greater of (x) the rate which is 2% in excess of the rate then borne by
such Loans and (y) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans from time to time, and all other overdue amounts
payable hereunder and under any other Credit Document shall bear interest at a
rate per annum equal to the rate which is 2% in excess of the rate applicable to
Loans that are maintained at Base Rate Loans from time to time. Interest that
accrues under this Section 2.08(c) shall be payable on demand.
(d)    Accrued (and theretofore unpaid) interest shall be payable (i) in respect
of each Base Rate Loan, quarterly in arrears on each Quarterly Payment Date,
(ii) in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period, and (iii) in respect of each Loan, on any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand and (iv) in
respect of the Term B Loans, on the Amendment No. 1 Effective Date.
(e)    Upon each Interest Determination Date, the Administrative Agent shall
determine the respective interest rate for each Interest Period applicable to
the Eurodollar Loans for which such determination is being made and shall
promptly notify the Company and the Lenders thereof. Each such determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.





--------------------------------------------------------------------------------





2.09    Interest Periods. At the time it gives any Notice of Conversion in
respect of the conversion of any Loan (in the case of the initial Interest
Period applicable thereto) or no later than 12:00 Noon (New York time) on the
third Business Day prior to the expiration of an Interest Period applicable to
such Loan (in the case of any subsequent Interest Period), the Company shall
have the right to elect, by giving the Administrative Agent notice thereof, the
interest period (each, an “Interest Period”) applicable to such Loan, which
Interest Period shall, at the option of the Company, be a one, two, three or
six-month period, or such shorter period as the Administrative Agent may agree
in its sole discretion, or if agreed upon by each Lender making such Eurodollar
Loan, a nine or twelve-month period; provided that:(i)    all Eurodollar Loans
comprising a Borrowing shall at all times have the same Interest Period;
(ii)    the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
thereto from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Loans shall commence on the day on which the next
preceding Interest Period applicable thereto expires;
(iii)    if any Interest Period relating to a Eurodollar Loan begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period, such Interest Period shall end on the last Business
Day of such calendar month;
(iv)    if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
(v)    no Interest Period may be selected at any time when a Default or an Event
of Default is then in existence (unless the Administrative Agent and the
Required Lenders otherwise agree); and
(vi)    no Interest Period shall be selected which extends beyond the Final
Maturity Date.
If by 12:00 Noon (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Company has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Company
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.
2.10    Increased Costs, Illegality, etc.
(a)    In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):
(i)    on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of Eurodollar Rate;
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Loan which
such Lender deems to





--------------------------------------------------------------------------------





be material because of any change since the date of this Agreement in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request (a “Change in Law”),
which (A) changes the basis of taxation of payment to any Lender of the
principal of or interest on such Loan or any other amounts payable hereunder
(except for (I) changes in the rate of tax on, or determined by reference to,
the net income or profits of such Lender, or any franchise tax based on the net
income or profits of such Lender, in either case pursuant to the laws of the
jurisdiction in which such Lender is organized or in which such Lender’s
principal office or applicable lending office is located or any subdivision
thereof or therein and (II)subjects the Administrative Agent or any Lender to
any Taxes (except for (I) Excluded Taxes and (II) Indemnified Taxes for which a
payment is required pursuant to Section 4.04(a)), (B) with respect to Eurodollar
Loans, changes official reserve requirements (but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate) and/or (C) with respect to Eurodollar Loans, imposes any
other condition affecting such Lender or the London interbank market or the
position of such Lender in such market; or
(iii)    at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any Change in Law, (y) impossible by compliance by any
Lender in good faith with any governmental request made after the date of this
Agreement (whether or not having force of law) or (z) impracticable as a result
of a Change in Law which materially and adversely affects the London interbank
market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i)) shall promptly give notice (by telephone confirmed in
writing) to the Company and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Company and the Lenders
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Conversion given by the
Company with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Company, (y)
in the case of clause (ii) above, the Company agrees to pay to such Lender, upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its reasonable discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice as to the additional amounts
owed to such Lender, showing the basis for the calculation thereof, based on
averaging and attribution methods among customers which are reasonable,
submitted to the Company by such Lender in good faith shall, absent manifest
error, be final and conclusive and binding on all the parties hereto) and (z) in
the case of clause (iii) above, the Company shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.
(b)    At any time that any Loan is affected by the circumstances described in
Section 2.10(a)(ii) or (iii), the Company may (and in the case of a Eurodollar
Loan affected by the circumstances described in Section 2.10(a)(iii) shall)
either (x) if the affected Loan is then being made initially or pursuant to a
conversion, cancel the respective Borrowing by giving the Administrative Agent
telephonic notice (confirmed in writing) on the same date that the Company was
notified by the affected Lender or the Administrative Agent pursuant to Section
2.10(a)(ii) or (iii) or (y) if the affected Loan is then outstanding, upon at
least three Business Days’ written notice to the Administrative Agent and the





--------------------------------------------------------------------------------





affected Lender, require the affected Lender to convert such Loan into a Base
Rate Loan or repay such Loan in full; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 2.10(b).
(c)    If any Lender shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy or
liquidity requirements, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender or any corporation controlling such Lender
with any request or directive regarding capital adequacy or liquidity
requirements (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such other corporation’s capital or assets as
a consequence of such Lender’s Commitment or Loans hereunder or its obligations
hereunder to a level below that which such Lender or such other corporation
could have achieved but for such adoption, effectiveness, change or compliance
(taking into consideration such Lender’s or such other corporation’s policies
with respect to capital adequacy or liquidity requirements), then from time to
time, upon written demand by such Lender (with a copy to the Administrative
Agent), accompanied by the notice referred to in the penultimate sentence of
this clause (c), the Company agrees to pay to such Lender such additional amount
or amounts as will compensate such Lender or such other corporation for such
reduction. In determining such additional amounts, each Lender will act
reasonably and in good faith and will use reasonable averaging and attribution
methods. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Company (a copy of which shall be sent by such Lender to the
Administrative Agent), which notice shall set forth in reasonable detail the
basis of the calculation of such additional amounts, although the failure to
give any such notice shall not release or diminish the Company’s obligations to
pay additional amounts pursuant to this Section 2.10(c) upon the subsequent
receipt of such notice except as provided in Section 2.14. A Lender’s reasonable
good faith determination of compensation owing under this Section 2.10(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto.
2.11    Compensation. The Company agrees to compensate each Lender, upon its
written request (which request shall set forth the basis for requesting such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans (but excluding loss of profits)) which such Lender
has sustained: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of, or conversion from or into, Eurodollar
Loans does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion (whether or not withdrawn by the Company); (ii) if any
repayment (including any repayment made pursuant to Section 4.01 or 4.02 or a
result of an acceleration of the Loans pursuant to Section 9 or as a result of
the replacement of a Lender pursuant to Section 2.13 or 11.12(b)) or conversion
of any Eurodollar Loans occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Company; or (iv) as a consequence of (x) any other default by the Company to
repay its Loans when required by the terms of this Agreement or any Note held by
such Lender or (y) any election made pursuant to Section 2.10(b).
2.12    Change of Lending Office. Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii) or (iii), Section
2.10(c) or Section 4.04 with respect to such Lender, it will, if requested by
the Company, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such





--------------------------------------------------------------------------------





event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of such Section. Nothing in this Section 2.12 shall affect or postpone any of
the obligations of the Company or the right of any Lender provided in Sections
2.10 and 4.04.
2.13    Replacement of Lenders.
(a)    (i) If any Lender refuses to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders as provided in Section 11.12(b), (ii) upon
the occurrence of any event giving rise to the operation of Section 2.10(a)(ii)
or (iii), Section 2.10(c) or Section 4.04 with respect to any Lender which
results in such Lender charging to the Company increased costs or (iii) any
Lender becomes a Defaulting Lender, the Company shall have the right, in
accordance with the requirements of Section 11.04(b), if no Event of Default
will exist after giving effect to such replacement, to replace such Lender (the
“Replaced Lender”) with an Eligible Transferee or Transferees (collectively, the
“Replacement Lender”), reasonably acceptable to the Administrative Agent;
provided that (i) at the time of any replacement pursuant to this Section 2.13,
the Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 11.04(b) (and with the assignment fee payable
pursuant to said Section 11.04(b) to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire all of the Commitments and
outstanding Loans of the Replaced Lender and, in connection therewith, shall pay
to the Replaced Lender in respect thereof an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Replaced Lender and (B) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 3.01
and (ii) all obligations of the Company owing to the Replaced Lender (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement.
(b)    Upon the execution of the respective Assignment and Assumption
Agreements, the payment of amounts referred to in clauses (i) and (ii) of the
proviso contained in Section 2.13(a) and, if so requested by the Replacement
Lender, delivery to the Replacement Lender of the appropriate Note executed by
the Company, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions applicable to the Replaced Lender under
this Agreement (including, without limitation, Sections 2.10, 2.11, 4.04, 11.01
and 11.06), which shall survive as to such Replaced Lender.
2.14    Limitations on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Section 2.10 or 2.11 of this Agreement, unless a Lender
gives notice to the Company that it is obligated to pay an amount under the
respective Section within 180 days after the date such Lender incurs the
respective increased costs, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital, then such Lender shall
only be entitled to be compensated for such amount by the Company pursuant to
said Section 2.10 or 2.11, as the case may be, to the extent the costs, loss,
expense or liability, reduction in amounts received or receivable or reduction
in return on capital are incurred or suffered on or after the date which occurs
180 days prior to such Lender giving notice to the Company that it is obligated
to pay the respective amounts pursuant to said Section 2.10 or 2.11 as the case
may be; provided that if the circumstances giving rise to such claims have a
retroactive effect, then such 180-day period shall be extended to include the
period of such retroactive effect. This Section 2.14 shall have no applicability
to any Section of this Agreement other than said Sections 2.10 or 2.11.





--------------------------------------------------------------------------------





2.15    Incremental Term Commitments.
(a)    The Company shall have the right in coordination with the Administrative
Agent as to all of the matters set forth below in this Section 2.15, but without
requiring the consent of any of the Lenders, to request at any time and from
time to time after the Restatement EffectiveClosing Date, that one or more
Lenders (and/or one or more other Persons which are Eligible Transferees and
which will become Lenders as provided below) satisfactory to the Administrative
Agent (with such consent not to be unreasonably withheld) provide Incremental
Term Commitments and, subject to the applicable terms and conditions contained
in this Agreement, make Incremental Loans pursuant thereto; provided, however,
that (i) no Lender shall be obligated to provide an Incremental Term Commitment
as a result of any such request by the Company, and until such time, if any, as
such Lender has agreed in its sole discretion to provide an Incremental Term
Commitment and executed and delivered to the Administrative Agent an Incremental
Term Commitment Agreement in respect thereof as provided in clause (b) of this
Section 2.15, such Lender shall not be obligated to fund any Incremental Loans,
(ii) any Lender (including any Eligible Transferee who will become a Lender) may
so provide an Incremental Term Commitment without the consent of any other
Lender, (iii) at the time of the incurrence of any Incremental Loans and
immediately after giving effect thereto and the use of proceeds thereof,
determined on a pro forma basis, the Interest Coverage Ratio shall be greater
than 2.00:1.00,[reserved], (iv) the aggregate principal amount of Incremental
Loans that may be incurred under this Section 2.15 shall not exceed the greater
of (A) $75,000,000(1) $85,000,000 minus (2) the aggregate outstanding principal
amount of all Incremental Loans, Incremental Term Commitments and Incremental
Equivalent Debt incurred or issued in reliance on this clause (A) and (B) an
aggregate principal amount such that, at the time of the incurrence of any
Incremental Loans and immediately after giving effect thereto, determined on a
pro forma basis, the Senior Secured Net Leverage Ratio for the most recently
ended Test Period shall be 2.00:1.00 or lower,not exceed 4.00:1.00, (v) all
Incremental Loans made pursuant to an Incremental Term Commitment (and all
interest, fees and other amounts payable thereon) shall be Obligations under
this Agreement and the other applicable Credit Documents and shall be secured by
the Security Documents, and guaranteed under the Subsidiary Guarantee, on a pari
passu basis with all other Obligations secured by the Security Documents and
guaranteed under the Subsidiaries Guarantee, (vi) the maturity date of any
Incremental Loans shall not be earlier than the Final Maturity Date, (vii) the
Weighted Average Life to Maturity of any such Incremental Loans shall be no
shorter than the Weighted Average Life to Maturity of the existing Loans, (viii)
in the event the initial yield on any Incremental Loan (as reasonably determined
by the Administrative Agent to be equal to the sum of (x) the margin above the
Eurodollar Rate on such Incremental Loan, (y) if such Incremental Loans are
initially made at a discount or the Lenders making the same receive a fee
directly or indirectly from the Company or any of its Subsidiaries for doing so
(but excluding any arrangement or commitment fees not paid to the Lenders
thereof generally) (the amount of such discount or fee, expressed as a
percentage of the Incremental Loans, being referred to herein as “OID”), the
amount of such OID (based on an assumed four year weighted average life) and (z)
any minimum Eurodollar rate applicable to any such Incremental Loans, ) (the
“Incremental Yield”) exceeds the initial yield on the existing Loans by more
than 50 basis points (taking into account the same factors in making the
determination of the yield on the Incremental Loans and assuming a weighted
average life of four years; the amount of such excess above 50 basis points
being referred to herein as the “Yield Differential”), then the Applicable
Margin then in effect for Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Incremental Loans; (ix) (A) any
amortization payments in respect of Incremental Loans shall be no more than
ratable with amortization payments in respect of the existing Loans and (B) any
Incremental Loans shall otherwise be no more than pari passu with the existing
Loans with respect to mandatory prepayments and other prepayment rights, and (x)
except as provided in clauses (vi)-(ix) above, the terms applicable to such
Incremental Loans (including





--------------------------------------------------------------------------------





the interest rates applicable thereto) shall be reasonably satisfactory to the
Administrative Agent and as set forth in the respective Incremental Term
Commitment Agreement.
(b)    At the time of the provision of Incremental Term Commitments pursuant to
this Section 2.15, the Company, the Administrative Agent and each such Lender or
other Eligible Transferee which agrees to provide an Incremental Term Commitment
(each, an “Incremental Term Lender”) shall execute and deliver to the
Administrative Agent an Incremental Term Commitment Agreement, with the
effectiveness of such Incremental Term Lender’s Incremental Term Commitment to
occur (and with the respective Incremental Loans to be made) on the date set
forth in such Incremental Term Commitment Agreement, which date in any event
shall be no earlier than the date on which (w) all fees required to be paid in
connection therewith at the time of such effectiveness shall have been paid
(including, without limitation, any agreed upon upfront or arrangement fees),
(x) all Incremental Commitment Requirements are satisfied, (y) all other
conditions set forth in this Section 2.15 shall have been satisfied, and (z) all
other conditions precedent that may be set forth in such Incremental Term
Commitment Agreement shall have been satisfied. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Commitment Agreement and to the extent requested by any Incremental Term Lender,
a Note will be issued, at the Company’s expense, to such Incremental Term Lender
in conformity with the requirements of Section 2.05.
2.16    Maturity Extension.
(a)    Extension of Loans. The Company may at any time and from time to time
request that all or a portion of the Loans of any Class (each, an “Existing Term
Loan Class”) be converted or exchanged to extend the scheduled Final Maturity
Date of any payment of principal with respect to all or a portion of any
principal amount of such Loans (any such Loans which have been so extended,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 2.16. Prior to entering into any Extension Amendment with respect to any
Extended Term Loans, the Company shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Class, with such request offered
equally to all such Lenders of such Existing Term Loan Class) (each, a “Term
Loan Extension Request”) setting forth the proposed terms of the Extended Term
Loans to be established, which terms shall be identical in all material respects
to the Loans of the Existing Term Loan Class from which they are to be extended
except that (i) the scheduled final maturity date shall be extended and all or
any of the scheduled amortization payments, if any, of all or a portion of any
principal amount of such Extended Term Loans may be delayed to later dates than
the scheduled amortization, if any, of principal of the Loans of such Existing
Term Loan Class (with any such delay resulting in a corresponding adjustment to
the scheduled amortization payments reflected in the Extension Amendment, the
Incremental Term Commitment Agreement, the Refinancing Amendment or any other
amendment, as the case may be, with respect to the Existing Term Loan Class from
which such Extended Term Loans were extended, in each case as more particularly
set forth in Section 2.16(b) below), (ii)(A) the interest rates (including
through fixed interest rates), interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and voluntary prepayment terms and
premiums with respect to the Extended Term Loans may be different than those for
the Loans of such Existing Term Loan Class and/or (B) additional fees and/or
premiums may be payable to the Lenders providing such Extended Term Loans in
addition to any of the items contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment, (iii) the
Extended Term Loans may have optional prepayment terms (including call
protection and prepayment terms and premiums) as may be agreed between the
Company and the Lenders thereof, (iv) any Extended Term Loans may participate on
a pro rata basis, less than a pro rata basis or greater than a pro rata basis in
any mandatory prepayments of Loans hereunder (except that, unless otherwise
permitted under this





--------------------------------------------------------------------------------





Agreement, such Extended Term Loans may not participate on a greater than pro
rata basis as compared to any earlier maturing Class of Loans in any mandatory
prepayments under Section 4.02(g) as specified in the respective Term Loan
Extension Request and (v) the Extension Amendment may provide for (x)
additional, but not contrary, covenants and terms that apply to any period after
the Final Maturity Date in respect of Term B-2 Loans that is in effect
immediately prior to the establishment of such Extended Term Loans and (y)
subject to the immediately succeeding proviso, a Previously Absent Financial
Maintenance Covenant; provided that, notwithstanding anything to the contrary
contained herein, if any such terms of such Extended Term Loans contain a
Previously Absent Financial Maintenance Covenant that is in effect prior to the
applicable Final Maturity Date, such Previously Absent Financial Maintenance
Covenant shall be included for the benefit of the Loans. No Lender shall have
any obligation to agree to have any of its Loans of any Existing Term Loan Class
converted into Extended Term Loans pursuant to any Term Loan Extension Request.
Any Extended Term Loans extended pursuant to any Term Loan Extension Request
shall be designated a series (each, a “Term Loan Extension Series”) of Extended
Term Loans for all purposes of this Agreement and shall constitute a separate
Class of Loans from the Existing Term Loan Class from which they were extended;
provided that any Extended Term Loans amended from an Existing Term Loan Class
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Term Loan Extension Series with
respect to such Existing Term Loan Class.Extension Request. The Company shall
provide the applicable Extension Request to the Administrative Agent at least
ten (10) Business Days (or such shorter period as the Administrative Agent may
determine in its sole discretion) prior to the date on which Lenders under the
applicable Existing Term Loan Class are requested to respond. Any Lender holding
a Loan under an Existing Term Loan Class (each, an “Extending Term Lender”)
wishing to have all or a portion of its Loans of an Existing Term Loan Class or
Existing Term Loan Classes, as applicable, subject to such Extension Request
converted or exchanged into Extended Term Loans, as applicable, shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Loans which it has
elected to convert or exchange into Extended Term Loans. In the event that the
aggregate principal amount of Loans subject to Extension Elections exceeds the
amount of Extended Term Loans requested pursuant to the Extension Request, Loans
subject to Extension Elections shall be converted or exchanged into Extended
Term Loans on a pro rata basis (subject to such rounding requirements as may be
established by the Administrative Agent) based on the aggregate principal amount
of Loans included in each such Extension Election or as may be otherwise agreed
to in the applicable Extension Amendment. Any Lender not responding within the
above time period shall be deemed not to have consented to such extension. The
Administrative Agent shall promptly notify the Company and the applicable
Lenders of such Lenders’ responses.
(b)    Extension Amendment. Extended Term Loans shall be established pursuant to
an amendment (each, an “Extension Amendment”) to this Agreement (which,
notwithstanding anything to the contrary set forth in Section 11.11, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans) executed by the Company, the Administrative Agent
and the Extending Lenders. Each request for an Extension Series of Extended Term
Loans proposed to be incurred under this Section 2.16 shall be in an aggregate
principal amount that is not less than $20,000,000 or any whole multiple of
$1,000,000 in excess thereof or such lower amount as the Company and the
Administrative Agent may agree (it being understood that the actual principal
amount thereof provided by the applicable Lenders may be lower than such minimum
amount). In addition to any terms and changes required or permitted by Section
2.16(a), each of the parties hereto agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent necessary to (i) in respect of each
Extension Amendment in respect of Extended Term Loans, amend the scheduled
amortization payments pursuant to Section 4.02(a) or the applicable Incremental
Term Commitment Agreement, Extension





--------------------------------------------------------------------------------





Amendment, Refinancing Amendment or other amendment, as the case may be, with
respect to the Existing Term Loan Class from which the Extended Term Loans were
exchanged to reduce each scheduled repayment amount for the Existing Term Loan
Class in the same proportion as the amount of Loans of the Existing Term Loan
Class is to be reduced pursuant to such Extension Amendment (it being understood
that the amount of any repayment amount payable with respect to any individual
Loan of such Existing Term Loan Class that is not an Extended Term Loan shall
not be reduced as a result thereof); (ii) reflect the existence and terms of the
Extended Term Loans incurred pursuant thereto; (iii) modify the prepayments set
forth in Section 4.02 to reflect the existence of the Extended Term Loans and
the application of prepayments with respect thereto and (iv) effect such other
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section 2.16, and the Lenders hereby
expressly authorize the Administrative Agent to enter into any such Extension
Amendment. In connection with any Extension Amendment, the Company shall, if
reasonably requested by the Administrative Agent, deliver customary
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Extended Term Loans are provided with the benefit of the applicable Credit
Documents. Notwithstanding anything to the contrary contained in this Agreement,
on any date on which any Existing Term Loan Class is converted or exchanged to
extend the related scheduled maturity date(s) in accordance with paragraph (a)
of this Section 2.16, in the case of the existing Loans of each Extending
Lender, the aggregate principal amount of such existing Loans shall be deemed
reduced by an amount equal to the aggregate principal amount of Extended Term
Loans so converted or exchanged by such Lender on such date, and the Extended
Term Loans shall be established as a separate Class of Loans (together with, in
the case of Extended Term Loans, any other Extended Term Loans so established on
such date), except as otherwise provided under Section 2.16(a).
(c)    No conversion or exchange of Loans or Commitments pursuant to any
Extension Amendment in accordance with this Section 2.16 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.
This Section 2.16 shall supersede any provisions in Section 4.1, 4.2 or 11.11 to
the contrary. For the avoidance of doubt, any of the provisions of this Section
2.16 may be amended with the consent of the Required Lenders. For the avoidance
of doubt, no Extension Amendment shall effect any amendments that would require
the consent of each affected Lender or all Lenders pursuant to the proviso in
the first paragraph of Section 11.11, unless each such Lender has, or all such
Lenders have, as the case may be, given its or their consent to such amendment.
2.17    Refinancing Amendments.
(a)    Extension of Loans. At any time after the Closing Date, the Company may
obtain, from any Lender or any Eligible Transferee, Other Loans to refinance all
or any portion of the applicable Class or Classes of Loans then outstanding
under this Agreement which will be made pursuant to Other Loan Commitments, in
the case of Other Loans pursuant to a Refinancing Amendment; provided that such
Other Loans (i) shall rank equal in priority in right of payment with the other
Loans and Commitments hereunder, (ii) shall be unsecured or rank pari passu
(without regard to the control of remedies) or junior in right of security with
any Obligations under this Agreement and, if secured on a junior basis, shall be
subject to a Junior Lien Intercreditor Agreement, (iii) if secured, shall not be
secured by any property or assets of the Company or its Subsidiaries other than
the Collateral, (iv) are not at any time guaranteed by any Subsidiary of the
Company other than Subsidiary Guarantors, (v)(A) will have interest rates
(including through fixed interest rates), interest margins, rate floors, upfront
fees, funding discounts, original issue discounts and prepayment terms and
premiums as may be agreed by the Company and the Lenders thereof and/or (B) may
provide for additional fees and/or premiums payable to





--------------------------------------------------------------------------------





the Lenders providing such Other Loans in addition to any of the items
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Refinancing Amendment, (vi) may have optional prepayment terms
(including call protection and prepayment terms and premiums) as may be agreed
between the Company and the Lenders thereof, (vii) will have a final maturity
date no earlier than, and, in the case of Other Loans, will have a Weighted
Average Life to Maturity equal to or greater than, the Loans being refinanced
(except by virtue of amortization or prepayment of the Loans prior to the time
of such refinancing) and (viii) will have such other terms and conditions (other
than as provided in foregoing clauses (ii) through (vii)) that are determined by
the board of directors of the Company to either (1) reflect market terms and
conditions (taken as a whole) at the time of incurrence of such Other Loans (as
determined by the Company in good faith) or (2) if otherwise not consistent with
the terms of such Class of Loans or Commitments being refinanced, not be
materially more restrictive to the Company, when taken as a whole, than the
terms of such Class of Loans or Commitments being refinanced, except to the
extent necessary to provide for (x) covenants and other terms applicable to any
period after the Final Maturity Date of the Class of Loans or Commitments being
refinanced in effect immediately prior to such refinancing or (y) subject to the
immediately succeeding proviso, a Previously Absent Financial Maintenance
Covenant; provided that, notwithstanding anything to the contrary contained
herein, if any such terms of the Other Loans contain a Previously Absent
Financial Maintenance Covenant that is in effect prior to the applicable Final
Maturity Date, such Previously Absent Financial Maintenance Covenant shall be
included for the benefit of each Class of Loans; provided, further, that a
certificate of an Authorized Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Other Loans, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness and drafts of the documentation relating thereto, stating that
the Company has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
is disagrees). Any Other Loans may participate on a pro rata basis, less than a
pro rata basis or greater than a pro rata basis in any mandatory prepayments of
Loans hereunder (except that, unless otherwise permitted under this Agreement or
unless the Class of Loans being refinanced was so entitled to participate on a
greater than a pro rata basis in such mandatory prepayments, such Other Loans
may not participate on a greater than a pro rata basis as compared to any
earlier maturing Class of Loans constituting Obligations in any mandatory
prepayments under Section 4.02(b)), as specified in the applicable Refinancing
Amendment. In connection with any Refinancing Amendment, the Company shall, if
reasonably requested by the Administrative Agent, deliver customary
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Other Loans are provided with the benefit of the applicable Credit
Documents.Each Class of Other Commitments and Other Loans incurred under this
Section 2.17 shall be in an aggregate principal amount that is not less than
$20,000,000 or any whole multiple of $1,000,000 in excess thereof or such lower
amount as the Company and the Administrative Agent may agree (or such other
amount to repay any Class of outstanding Term Loans in full). The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Other Commitments and Other Loans incurred pursuant
thereto (including any amendments necessary to treat the Other Loans and/or
Other Commitments as Loans and Commitments). Any Refinancing Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Company, to effect
the provisions of this Section 2.17.





--------------------------------------------------------------------------------





(b)    This Section 2.17 shall supersede any provisions in Section 4.1, 4.2 or
11.11 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.17 may be amended with the consent of the Required Lenders. For the
avoidance of doubt, no Refinancing Amendment shall effect any amendments that
would require the consent of each affected Lender or all Lenders pursuant to the
proviso in the first paragraph of Section 11.11, unless each such Lender has, or
all such Lenders have, as the case may be, given its or their consent to such
amendment. No Lender shall be under any obligation to provide any Other
Commitment unless such Lender executes a Refinancing Amendment.
SECTION 3    Fees; Reductions of Commitment.
3.01    Agent Fees. The Company agrees to pay to each Agent, for its own
account, such fees as are agreed to in writing by the Company and each Agent
from time to time.
3.02    Mandatory Reduction of Commitments.
(a)    The Commitment of each Lender shall terminate in its entirety on the
Amendment No. 1 EffectiveClosing Date (after giving effect to the incurrence of
Loans on such date).
(b)    Each Incremental Term Commitment made pursuant to an Incremental Term
Commitment Agreement shall be terminated in its entirety on the respective
Incremental Term Commitment Date, in each case after giving effect to the making
of the respective Incremental Loans on such date.
SECTION 4.    Prepayments; Payments; Taxes.
4.01    Voluntary Prepayments.
(a)    The Company shall have the right to prepay Loans, without premium or
penalty (except for amounts owing under Section 2.11 and except as set forth in
the following paragraphs), in whole or in part from time to time on the
following terms and conditions:
(i)    the Company shall give the Administrative Agent at its Notice Office (A)
at least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Base Rate Loans or (B) at least
three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Eurodollar Loans, which notice (in
each case) shall specify the amount of such prepayment and the Types of Loans to
be prepaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pursuant to which such Eurodollar Loans were made, which notice the
Administrative Agent shall promptly transmit to each of the Lenders;
(ii)    each partial prepayment in respect of any Loans shall be in an aggregate
principal amount of at least the applicable Minimum Amount and, if greater, in
integral multiples as set forth in the definition of Minimum Amount; provided
that no such voluntary partial prepayment of Eurodollar Loans made pursuant to
any Borrowing shall reduce the outstanding Loans made pursuant to such Borrowing
to an amount less than the applicable Minimum Amount;
(iii)    each prepayment in respect of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans; and
(iv)    each prepayment of Loans pursuant to this Section 4.01 shall be applied
to the then remaining Scheduled Repayments and Incremental Scheduled Repayments
in such order as





--------------------------------------------------------------------------------





the Company shall specify to the Administrative Agent in writing at the time of
such prepayment, and if the Company fails to so specify the application of such
prepayment at the time of such prepayment, then such prepayment shall be applied
to reduce the then remaining Scheduled Repayments and Incremental Scheduled
Repayments in direct order of maturity (based upon the then remaining principal
amount of each such Scheduled Repayment and Incremental Scheduled Repayment).
(b)    Notwithstanding anything in any Credit Document to the contrary, so long
as (x) no Default has occurred and is continuing and (y) purchases or payments
of Loans pursuant to this Section 4.01(b) are not funded with the proceeds of
ABL Loans, any Credit Party may (I) purchase outstanding Loans on a non‑pro rata
basis through open market purchases or (II) prepay the outstanding Loans, which
shall, in each case, for the avoidance of doubt, be automatically and
permanently canceled immediately upon acquisition by the Credit Parties, and in
the case of this clause (II) only, which shall be prepaid on the following
basis:
(i)    Any Credit Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 4.01(b) and without premium or penalty.
(ii)    (A) Any Credit Party may from time to time offer to make a Discounted
Term Loan Prepayment by providing the Auction Agent with five (5) Business Days’
notice in the form of a Specified Discount Prepayment Notice; provided that (I)
any such offer shall be made available, at the sole discretion of the relevant
Credit Party, to (x) each Lender and/or (y) each Lender with respect to any
Class of Loans on an individual Class basis, (II) any such offer shall specify
the aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable Class, the Class or Classes
of Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Loans to be prepaid (it being understood that
different Specified Discounts and/or Specified Discount Prepayment Amounts may
be offered with respect to different Classes of Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section 4.01(b)), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (the “Specified
Discount Prepayment Response Date”).
(B)    Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the Classes of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Term Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.





--------------------------------------------------------------------------------





(C)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Credit Party will make a prepayment of outstanding Loans pursuant to
this paragraph (ii) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and Classes of Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (B)
above; provided that, if the aggregate principal amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Credit Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
relevant Credit Party of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Term Loan Prepayment and the Classes to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, and the aggregate principal amount
and the Classes of Loans to be prepaid at the Specified Discount on such date
and (III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, Class and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the applicable Credit Party and such Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the applicable Credit Party shall be due and payable by such
Credit Party on the Discounted Prepayment Effective Date in accordance with
subsection (vi) below (subject to subsection (x) below).
(iii)    (A) Any Credit Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Discount Range Prepayment Notice; provided that (I) any
such solicitation shall be extended, at the sole discretion of such Credit
Party, to (x) each Lender and/or (y) each Lender with respect to any Class of
Loans on an individual Class basis, (II) any such notice shall specify the
maximum aggregate principal amount of the relevant Loans (the “Discount Range
Prepayment Amount”), the Class or Classes of Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Loans with respect to each relevant Class of Loans
willing to be prepaid by such Credit Party (it being understood that different
Discount Ranges and/or Discount Range Prepayment Amounts may be offered with
respect to different Classes of Loans and, in such event, each such offer will
be treated as a separate offer pursuant to the terms of this Section 4.01(b)),
(III) the Discount Range Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such solicitation by the applicable Credit Party shall remain
outstanding through the Discount Range Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such Discount
Range Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time, on the third Business Day after the date of
delivery of such notice to such Lenders (the “Discount Range Prepayment Response
Date”). Each Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Loans of the applicable Class or Classes and the maximum
aggregate principal





--------------------------------------------------------------------------------





amount and Classes of such Lender’s Loans (the “Submitted Amount”) such Lender
is willing to have prepaid at the Submitted Discount. Any Lender whose Discount
Range Prepayment Offer is not received by the Auction Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Term Loan Prepayment of any of its Loans at any discount to their par
value within the Discount Range.
(B)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Credit Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (iii). The relevant Credit Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by the Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Loans equal to its Submitted Amount (subject to any
required proration pursuant to the following subsection (C)) at the Applicable
Discount (each such Lender, a “Participating Lender”).
(C)    If there is at least one Participating Lender, the relevant Credit Party
will prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the Classes specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Credit Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Credit Party of
the respective Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and Classes of Loans to be prepaid
at the Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and Classes of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Credit Party and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the applicable
Credit Party shall be due and payable by such Credit Party on the





--------------------------------------------------------------------------------





Discounted Prepayment Effective Date in accordance with subsection (vi) below
(subject to subsection (x) below).
(iv)    (A) Any Credit Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of such
Credit Party, to (x) each Lender and/or (y) each Lender with respect to any
Class of Loans on an individual Class basis, (II) any such notice shall specify
the maximum aggregate amount of the Loans (the “Solicited Discounted Prepayment
Amount”) and the Class or Classes of Loans the applicable Credit Party is
willing to prepay at a discount (it being understood that different Solicited
Discounted Prepayment Amounts may be offered with respect to different Classes
of Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 4.01(b)), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $5,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such solicitation
by the applicable Credit Party shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York time, on the third Business Day after the date of delivery
of such notice to such Lenders (the “Solicited Discounted Prepayment Response
Date”). Each Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Lender is willing
to allow prepayment of its then outstanding Loan and the maximum aggregate
principal amount and Classes of such Loans (the “Offered Amount”) such Lender is
willing to have prepaid at the Offered Discount. Any Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Loans at any discount.
(B)    The Auction Agent shall promptly provide the relevant Credit Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Credit Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to such Credit Party (the
“Acceptable Discount”), if any. If such Credit Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Credit Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (B) (the “Acceptance Date”), such
Credit Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from such Credit Party by the
Acceptance Date, such Credit Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.
(C)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Credit Party
and subject to rounding requirements of the Auction Agent





--------------------------------------------------------------------------------





made in its sole reasonable discretion) the aggregate principal amount and the
Classes of Loans (the “Acceptable Prepayment Amount”) to be prepaid by the
relevant Credit Party at the Acceptable Discount in accordance with this Section
4.01(b). If the applicable Credit Party elects to accept any Acceptable
Discount, then such Credit Party agrees to accept all Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Loans equal to its Offered Amount
(subject to any required pro‑rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”). The
applicable Credit Party will prepay outstanding Loans pursuant to this
subsection (iv) to each Qualifying Lender in the aggregate principal amount and
of the Classes specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (in consultation with such Credit Party
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the relevant Credit Party of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the Classes to be prepaid, (II) each
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Loans and the Classes to be prepaid to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the Classes of such Lender to be prepaid
at the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Credit
Party and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to such Credit Party
shall be due and payable by such Credit Party on the Discounted Prepayment
Effective Date in accordance with subsection (vi) below (subject to subsection
(x) below).
(v)    In connection with any Discounted Term Loan Prepayment, the Credit
Parties and the Lenders acknowledge and agree that the Auction Agent may require
as a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Credit Party to such Auction Agent for its own account
in connection therewith.
(vi)    If any Loan is prepaid in accordance with subsections (ii) through (iv)
above, a Credit Party shall prepay such Loans on the Discounted Prepayment
Effective Date. The relevant Credit Party shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
12:00 p.m., New York time, on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the relevant Class(es) of Loans and Lenders
as specified by the applicable Credit Party in the applicable offer. The Loans
so prepaid shall be accompanied by all





--------------------------------------------------------------------------------





accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Loans pursuant to this Section 4.01(b) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, and shall be applied to the relevant Loans of such Lenders in
accordance with their respective applicable share as calculated by the Auction
Agent in accordance with this Section 4.01(b). The aggregate principal amount of
the Classes and installments of the relevant Loans outstanding shall be deemed
reduced by the full par value of the aggregate principal amount of the Classes
of Loans prepaid on the Discounted Prepayment Effective Date in any Discounted
Term Loan Prepayment. In connection with each prepayment pursuant to this
Section 4.01(b), the relevant Credit Party shall make a customary representation
to the assigning or assignee Lenders, as applicable, that it does not possess
material non-public information with respect to the Company and its Subsidiaries
that either (1) has not been disclosed to the Lenders generally (other than
Lenders that have elected not to receive such information) or (2) if not
disclosed to the Lenders, would reasonably be expected to have a material effect
on, or otherwise be material to (A) a Lender’s decision to participate in any
such Discounted Term Loan Prepayment or (B) the market price of such Loans, or
shall make a statement that such representation cannot be made.
(vii)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 4.01(b), established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the applicable Credit
Party.
(viii)    Notwithstanding anything in any Credit Document to the contrary, for
purposes of this Section 4.01(b), each notice or other communication required to
be delivered or otherwise provided to the Auction Agent (or its delegate) shall
be deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.
(ix)    Each of the Credit Parties and the Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this Section
4.01(b) by itself or through any Affiliate of the Auction Agent and expressly
consents to any such delegation of duties by the Auction Agent to such Affiliate
and the performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent who actually performed activities under this Section 4.01(b) and
its respective activities in connection with any Discounted Term Loan Prepayment
provided for in this Section 4.01(b) as well as activities of the Auction Agent.
(x)    Each Credit Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date, Discount Range Prepayment Response Date or
Solicited Discounted Prepayment Response Date (and if such offer is revoked
pursuant to the preceding clauses, any failure by such Credit Party to make any
prepayment to a Lender, as applicable, pursuant to this Section 4.01(b) shall
not constitute a Default or Event of Default under Section 9 or otherwise).





--------------------------------------------------------------------------------





(xi)    Each Lender acknowledges that in connection with the prepayment of any
Loans pursuant to Section 4.01(b)(II), (A) such Lender has independently and
without reliance on the Company or any of its Subsidiaries made such Lender’s
own analysis and determined to enter into an assignment of such Term Loans and
to consummate the transactions contemplated thereby notwithstanding such
Lender’s lack of knowledge of the Excluded Information and (B) the Company and
its Subsidiaries shall have no liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the Company and its Subsidiaries, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information. Each
Lender further acknowledges that the Excluded Information may not be available
to the Administrative Agent, the Auction Agent or the other Lenders hereunder.
The foregoing notwithstanding, in the event that, on or prior to the first
anniversary of the Amendment No. 1 Effectivedate that is six months following
the Closing Date, the Company (x) makes any prepayment of Loans in connection
with any Repricing Transaction, or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Company shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
without duplication, (I) in the case of clause (x), a prepayment premium of 1%
of the principal amount of the Loans being prepaid and (II) in the case of
clause (y), a payment equal to 1% of the aggregate principal amount of the
applicable Loans outstanding immediately prior to such amendment and that is
prepaid or refinanced pursuant to such amendment with the incurrence of
long-term bank debt financing.
4.02    Mandatory Repayments.
(a)    (i). In addition to any other mandatory repayments pursuant to this
Section 4.02, on the last Business Day of each fiscal quarter (beginning with
the last Business Day of FebruaryNovember, 20112016) (each, a “Scheduled
Repayment Date”), the Company shall repay a principal amount of the Loans, to
the extent then outstanding, as is set forth opposite each such fiscal quarter
below or the Final Maturity Date, as applicable (each such repayment, as the
same may be reduced as provided in Section 4.01 or 4.02(f), a “Scheduled
Repayment”):
Scheduled Repayment Dates
Amount
Each fiscal quarter ending from February 28, 2011November, 2016 through May 31,
2018August, 2023
$500,000875,000
The Final Maturity Date
All remaining amounts

(ii)    (ii)    In addition to any other mandatory repayments pursuant to this
Section 4.02, the Company shall be required to make, with respect to Incremental
Loans or any Class of Extended Term Loans, to the extent then outstanding,
scheduled amortization payments of such Incremental Loans or Extended Term Loans
on the dates and in the principal amounts set forth in the respective
Incremental Term Commitment Agreement or Extension Amendment (each such date, an
“Incremental Scheduled Repayment Date,” and each such repayment, as the same may
be reduced as provided in Sections 4.01 and 4.02(f), an “Incremental Scheduled
Repayment”).
(b)    In addition to any other mandatory repayments pursuant to this Section
4.02, within one Business Day following each date after the Restatement
EffectiveClosing Date upon which the





--------------------------------------------------------------------------------





Company and/or any of its Subsidiaries receives any proceeds from any incurrence
of Indebtedness (excluding any Indebtedness permitted to be incurred pursuant to
Section 8.04 as such Section 8.04 is in effect on the Restatement
EffectiveClosing Date), an amount equal to 100% of the cash proceeds therefrom
(net of underwriting discounts or placement discounts and commissions and other
reasonable fees and costs associated therewith) shall be applied as a mandatory
repayment in accordance with the requirements of Sections 4.02(f) and (g).
(c)    In addition to any other mandatory repayments pursuant to this Section
4.02, within one Business Day following each date on and after the Restatement
EffectiveClosing Date upon which the Company and/or any of its Subsidiaries
receives Cash Proceeds from any Asset Sale made pursuant to Section 8.02(ii) (in
excess of $15,000,000 per fiscal year of the Company in the case of any Asset
Sale pursuant to Section 8.02(ii)), an amount equal to 100% of the Net Cash
Proceeds therefrom (or such excess in the case of any Asset Sale pursuant to
Section 8.02(ii)) shall be applied as a mandatory repayment in accordance with
the requirements of Sections 4.02(f) and (g); provided that such Net Cash
Proceeds shall not be required to be so applied on such date if no Default or
Event of Default then exists and the Company delivers a certificate to the
Administrative Agent on or prior to such date stating that such Net Cash
Proceeds shall be used either to purchase (i) assets used or to be used in the
business of the Company or its Subsidiaries in compliance with this Agreement or
(ii) equity interests in a Person engaged in a business of a type described in
Section 8.10 in connection with a Permitted Acquisition, in each case within 270
days following the date of such Asset Sale (which certificate shall set forth
the estimates of the proceeds to be so expended), and provided, further, that if
all or any portion of such Net Cash Proceeds not so applied in accordance with
Sections 4.02(f) and (g) are not so used within such 270 day period, such
remaining portion shall be applied on the last day of such period as a mandatory
repayment as provided above in this Section 4.02(c).
(d)    In addition to any other mandatory repayments pursuant to this Section
4.02, on each Excess Cash Payment Date, an amount equal to the remainder of (A)
applicable ECF Percentage of the Excess Cash Flow for the relevant Excess Cash
Payment Period minus (B) the aggregate principal amount of all voluntary
prepayments of ABL Loans and Loans (but, in the case of the ABL Loans, only to
the extent accompanied by a voluntary reduction to the “Commitments” as defined
in the ABL Credit Agreement) during such period, or at the Company’s election,
following such Excess Cash Payment Period and prior to the Excess Cash Payment
Date, in each case to the extent made with internally generated funds, shall be
applied as a mandatory repayment in accordance with the requirements of Sections
4.02(f) and (g).
(e)    In addition to any other mandatory repayments pursuant to this Section
4.02, within 10 days following each date after the Restatement EffectiveClosing
Date on which the Company or any of its Subsidiaries receives any proceeds from
any Recovery Event, an amount equal to 100% of the proceeds of such Recovery
Event (net of reasonable costs including, without limitation, legal costs and
expenses and taxes incurred in connection with such Recovery Event) shall be
applied as a mandatory repayment in accordance with the requirements of Sections
4.02(f) and (g); provided that so long as no Default or Event of Default then
exists and to the extent such proceeds do not exceed $30,000,000, such proceeds
shall not be required to be so applied on such date to the extent that the
Company has delivered a certificate to the Administrative Agent on or prior to
such date stating that such proceeds shall be (or have been, as the case may be)
used to repair, replace or restore any properties or assets in respect of which
such proceeds were paid or purchase assets used or to be used in the business of
the Company or its Subsidiaries in compliance with this Agreement (i) within 360
days following the date of such Recovery Event (which certificate shall set
forth the estimates of the proceeds to be so expended) or (ii) on or after the
date of the event giving rise to the relevant Recovery Event so long as such
date is not more than 60





--------------------------------------------------------------------------------





days prior to the date of such Recovery Event (which certificate shall set forth
the amounts of the proceeds actually expended); provided, further, that if all
or any portion of such proceeds not required to be applied in accordance with
Sections 4.02(f) and (g) pursuant to the preceding proviso are not so used
within the periods provided in the immediately preceding proviso, such remaining
portion shall be applied on the last day of such period as a mandatory repayment
in accordance with the requirements of Sections 4.02(f) and (g).
(f)    Each amount required to be applied pursuant to Sections 4.02(b), (c), (d)
and (e) in accordance with this Section 4.02(f) shall be applied to repay the
outstanding principal amount of Loans; provided, however, that (x) if at the
time of any mandatory repayment pursuant to this Section 4.02(f) the ABL
Borrowing Availability is less than $20,000,000 (or, in the case of amounts
required to be applied pursuant to Section 4.02(d), $25,000,000, such mandatory
repayment instead shall be applied (i) first, to repay the outstanding principal
amount of the ABL Loans in an amount necessary to cause the ABL Borrowing
Availability to be equal to $20,000,000 (or, in the case of amounts required to
be applied pursuant to Section 4.02(d), $25,000,000), and (ii) second, to repay
the outstanding principal amount of the Loans, and (y) without limiting the
provisions of preceding subclause (x), if as part of any Asset Sale or Recovery
Event, any Collateral is being sold or has been damaged or taken (as the case
may be) that is used in calculating the Borrowing Base (as defined in the ABL
Credit Agreement) then the amount of the Net Cash Proceeds from such Asset Sale
or the net proceeds from such Recovery Event (as the case may be) that is
attributable to such Collateral shall be applied to the outstanding ABL Loans in
an amount equal to the value of such Collateral for which credit is given in
such Borrowing Base (immediately prior to such Asset Sale or Recovery Event),
and the remaining portion of such Net Cash Proceeds or net insurance proceeds
shall be applied as a mandatory repayment in accordance with the requirements of
Section 4.02(c) or (e), as the case may be.
(g)    With respect to each repayment of Loans required by this Section 4.02,
the Company may designate the Types of Loans which are to be repaid and, in the
case of Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which
such Loans were made; provided that: (i) if any repayment of Eurodollar Loans
made pursuant to a single Borrowing shall reduce the outstanding Eurodollar
Loans made pursuant to such Borrowing to an amount less than the applicable
Minimum Amount, such Borrowing shall be immediately converted into a Borrowing
of Base Rate Loans; (ii) each repayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; (iii) each repayment shall
be applied to all outstanding Incremental Loans on a pro rata basis; and (iv(iv)
each repayment shall be applied to all outstanding Extended Term Loans on a pro
rata basis; and (v) each prepayment of Loans and Incremental Loans pursuant to
this Section 4.02 shall be applied to the then remaining Scheduled Repayments
and Incremental Scheduled Repayments on a pro rata basis.
(h)    All outstanding Loans and, Incremental Loans and Extended Term Loans
shall be repaid on the Final Maturity Date. The BorrowerCompany shall repay to
the Administrative Agent for the ratable account of the Lenders holding Term
BOriginal Loans that are not Converted Term B-1 Loans, the outstanding principal
amount of such Term BOriginal Loans that are not Converted Term B-1 Loans on the
Amendment No. 1 EffectiveClosing Date.
(i)    Notwithstanding any other provisions of this Section 4.02, (A) to the
extent that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 4.02(c) (a
“Foreign Disposition”), the Net Cash Proceeds of any Recovery Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow
attributable to a Foreign Subsidiary are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 4.02 but may be
retained by the





--------------------------------------------------------------------------------





applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to the United States (the Company hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under the applicable local law, such repatriation will be
promptly effected and an amount equal to such repatriated Net Cash Proceeds or
Excess Cash Flow will be promptly (and in any event not later than two (2)
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 4.02 to the extent otherwise provided herein and (B) to
the extent that the Company has determined in good faith that repatriation of
any of or all the Net Cash Proceeds of any Foreign Disposition, any Foreign
Casualty Event or Excess Cash Flow attributable to a Foreign Subsidiary would
have a material adverse tax cost consequence (taking into account any foreign
tax credit or benefit actually realized in connection with such repatriation)
with respect to such Net Cash Proceeds or Excess Cash Flow, the Net Cash
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary.
4.03    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
no later than 12:00 Noon (local time in the city in which such payments are to
be made) on the date when due and shall be made in Dollars in immediately
available funds at the Payment Office of the Administrative Agent. Whenever any
payment to be made hereunder or under any Note shall be stated to be due on a
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension.
4.04    Net Payments; Taxes.
(a)    All payments made by or on behalf of the Company hereunder or under any
Note will be made without setoff, counterclaim or other defense. Except as
provided in Section 4.04(b), all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any income or franchise
tax imposed on or measured by the overall net income or profits of a Lender, or
any franchise tax or gross receipts taxes that are imposed in lieu of net income
or net profits taxes, in either case pursuant to the laws of the jurisdiction in
which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect
thereto (all such non‑excluded charges being referred to collectively as
“Taxes”). If any Taxes are so levied or imposed, the Company agrees to pay the
full amount of such Taxes, and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement or under any Note,
after withholding or deduction for or on account of any Taxes, will not be less
than the amount provided for herein or in such Note. If any amounts are payable
in respect of Taxes pursuant to the preceding sentence, the Company agrees to
reimburse each Lender, upon the written request of such Lender, for taxes
imposed on or measured by the net income of such Lender pursuant to the laws of
the jurisdiction or any political subdivision or taxing authority thereof or
therein in which such Lender is organized or in which the principal office or
applicable lending office of such Lender is located as such Lender shall
determine are payable by, or withheld from, such Lender in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence. The Company will furnish to the Administrative Agent
within 45 days after the date of the





--------------------------------------------------------------------------------





payment of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the Company. The Company agrees to indemnify
and hold harmless each Lender and the Administrative Agent, and reimburse such
Lender or Administrative Agent within 10 days after its written request, for the
amount of any Taxes so levied or imposed and paid by such Lender or
Administrative Agent, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth the amount of such payment or liability and the reasons therefore
in reasonable detail delivered to Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. any Obligation
will be made without setoff, counterclaim or other defense. Except as required
by applicable law, all such payments will be made free and clear of, and without
deduction or withholding for, any Taxes. If any Taxes are required by applicable
law to be withheld or deducted by any applicable withholding agent from any such
payments, (i) the applicable withholding agent shall make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and (ii) to
the extent such Taxes constitute Indemnified Taxes, the amount payable by the
applicable Credit Party to the Administrative Agent or such Lender shall be
increased as necessary so that every payment of all amounts due under this
Agreement or under any other Credit Document, after such withholding or
deduction for or on account of any Indemnified Taxes (including such withholding
or deduction applicable to such additional amounts payable under this Section
4.04) received by each Lender (or, in the case of a payment received by the
Administrative Agent for its own account, the Administrative Agent) will not be
less than the amount it would have received had not such deduction or
withholding been made.
(b)    The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment or, any Other Taxes.
(c)    The Company will furnish to the Administrative Agent, within 45 days
after the payment of any Taxes by any Credit Party to any Governmental Authority
pursuant to this Section 4.04, certified copies of Tax receipts issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment, or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(d)    The Company agrees to indemnify and hold harmless each Lender and the
Administrative Agent, and reimburse such Lender or Administrative Agent within
10 days after its written request, for the amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 4.04) payable or paid by such Lender or
Administrative Agent or required to be withheld or deducted from a payment to
such Lender or Administrative Agent and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth such payment or liability delivered to Company by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(b)    Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) agrees to deliver to the Company and the
Administrative Agent on or prior to the Restatement Effective Date, or in the
case of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 2.13 or 11.04 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) to the extent
permitted by law, two accurate and complete original signed copies of Internal
Revenue Service Form W-8ECI or Form W-8BEN (with respect to a





--------------------------------------------------------------------------------





complete exemption under an income tax treaty) (or successor forms) certifying
to such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments to be made under this Agreement
and under any Note or (ii) to the extent permitted by law, if the Lender is not
a “Lender” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect
to a complete exemption under an income tax treaty) pursuant to clause (i)
above, (x) a certificate substantially in the form of Exhibit C (any such
certificate, a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement and under any Note. In addition, each Lender agrees that from
time to time after the Restatement Effective Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Company and the
Administrative Agent, to the extent permitted by law, two new accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI or Form
W‑8BEN (with respect to a complete exemption under an income tax treaty), or
Form W‑8BEN (with respect to the portfolio interest exemption) and a Section
4.04(b)(ii) Certificate, as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note or it shall immediately
notify the Company and the Administrative Agent of its inability to deliver any
such Form or Certificate in which case such Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section 4.04(b).
Notwithstanding anything to the contrary contained in Section 4.04(a), but
subject to Section 11.04(b) and the immediately succeeding sentence, (x) the
Company shall be entitled, to the extent it is required to do so by law, to
deduct or withhold income or similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
Fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Company U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Company shall not be obligated pursuant to Section 4.04(a) to gross-up payments
to be made to a Lender in respect of income or similar taxes imposed by the
United States if (I) such Lender has not provided to the Company the Internal
Revenue Service Forms required to be provided to the Company pursuant to this
Section 4.04(b) or (II) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such Forms do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 4.04 and except as set forth in Section 11.04(b), the Company
agrees to pay additional amounts and to indemnify each Lender in the manner set
forth in Section 4.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes after the Restatement Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of such income or similar
Taxes.
(e)    (i). Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the





--------------------------------------------------------------------------------





Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
4.04(e)(ii)(A), (ii)(B), and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender agrees that if any form, certification or other documentation it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such documentation or promptly notify the Company and the
Administrative Agent of its legal ineligible to do so.
(ii) Without limiting the generality of the foregoing,
(A)    Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), two accurate and
complete original signed copies of Internal Revenue Service Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;
(B)    Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) agrees to deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), two accurate and
complete original signed copies of whichever of the following is applicable:
a.    Internal Revenue Service Form W-8ECI;
b.    In the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party, Internal Revenue Service Form W-8BEN or Form
W-8BEN-E, as applicable, certifying to such Lender’s entitlement to the benefits
of such treaty;
c.    In the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (1) a certificate
substantially in the form of Exhibit C-1 to the effect that such Lender is not a
“Bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable (with respect to the portfolio interest
exemption); or
d.    To the extent a Lender is not the beneficial owner, Internal Revenue
Service Form W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, Form
W-8BEN, or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-2 or Exhibit C-3, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the





--------------------------------------------------------------------------------





Lender is a partnership and one or more direct or indirect partners of such
Lender are claiming the portfolio interest exemption, such Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;
(C)    Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) shall, to the extent it is legally eligible
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    If a payment to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA”: shall include any amendments made to FATCA after the date
of this Agreement.
(iii)    Notwithstanding any other provision of this Section 4.04(e), no Lender
shall be required to deliver any form or other documentation pursuant to this
Section 4.04(e) that it is not legally eligible to deliver.
(iv)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Credit Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
4.04(e).
(f)    (c) If the Company pays any additional amount under this Section 4.04 to
a Lender and such Lender determines in its sole discretion exercised in good
faith that it has actually received or realized in connection therewith any
refund or any reduction of, or credit against, its Tax liabilities in orany
refund of any Taxes with respect to the taxable year in which thesuch additional
amount is paid (a “Tax Benefit”), such Lender shall pay to the Company an amount
that the Lender shall, in its sole discretion, determine is equal to the net
benefit, after tax, which was obtained by the Lender in such year as a
consequence of such Tax Benefit; provided, however, that (i) any Lender may
determine in its sole discretion consistent with the policies of such Lender
whether to seek a Tax Benefit; (ii) any Taxes that are imposed on a Lender as a
result of a disallowance or reduction (including through the expiration of any
tax carryover or carryback of such Lender that otherwise would not have expired)
of any Tax Benefit with respect to which such Lender has made a payment to the
Companyequal to such refund (but





--------------------------------------------------------------------------------





only to the extent of additions amounts and indemnity payments made under this
Section 4.04 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that (i) the Company, upon the request of
such Lender, shall repay to such Lender the amount paid over pursuant to this
Section 4.04(c) shall be treated as a Tax for which the Company is obligated to
indemnify such Lender pursuant to this Section 4.04 without any exclusions or
defenses; (iiif) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Lender is required to
repay such refund to such Governmental Authority; (ii) nothing in this Section
4.04(cf) shall require a Lender to make available its Tax returns or disclose
any other information that the Company deems confidential information to the
Company (including, without limitation, its tax returns); and (ivor any other
Person; and (iii) no Lender shall be required to pay any amounts pursuant to
this Section 4.04(cf) at any time a Default or Event of Default exists.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to the Company the payment of which would place such
Lender in a less favorable net after-taxTax position than such Lender would have
been in if the additional amountsTax subject to indemnification and giving rise
to such refund of Taxeshad not been deducted, withheld or otherwise imposed and
the indemnification payments or additional amounts with respect to such Tax had
never been paid.
SECTION 5.    Conditions Precedent to Restatement EffectiveClosing Date. The
effectiveness of the restatement of the Original Credit Agreement contemplated
by this Agreement is subject to the satisfaction of the following conditions:
(a)    Execution of Agreement; Lender Addenda. On or prior to the Restatement
EffectiveClosing Date the Administrative Agent shall have received (i) a
counterpart of this Agreement executed and delivered by the Company and (ii)
Lender Addenda appropriately completed and executed by Lenders under the
Original Credit Agreement constituting the Required Lenders.
(b)    Opinions of Counsel. On the Restatement EffectiveClosing Date, the
Administrative Agent shall have received (i) from Frost Brown Todd LLCVorys,
Sater, Seymour and Pease LLP, counsel to the Company and its Subsidiaries, an
opinion addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Restatement EffectiveClosing Date covering the matters
set forth in Exhibit D and (ii) from local counsel to the Company and its
Subsidiaries reasonably satisfactory to the Administrative Agent, opinions
addressed to the Administrative Agent, the Collateral Agent and each of the
Lenders and dated the Restatement EffectiveClosing Date, each of which shall be
in form and substance reasonably satisfactory to the Administrative Agent and
shall cover such matters incident to the transactions contemplated herein and in
the other Credit Documents as the Administrative Agent may reasonably request.
(c)    Corporate Documents; Proceedings. On the Restatement EffectiveClosing
Date, the Administrative Agent shall have received a certificate, dated the
Restatement EffectiveClosing Date, signed by an Authorized Officer of each
Credit Party, and attested to by the Secretary or any Assistant Secretary of
such Credit Party, substantially in the form of Exhibit E with appropriate
insertions, together with copies of the Certificate of Incorporation and By-Laws
(or their equivalents) of such Credit Party and the resolutions of such Credit
Party referred to in such certificate, and the foregoing shall be reasonably
acceptable to the Administrative Agent; and all Business and legal proceedings
and all instruments and agreements relating to the transactions contemplated by
this Agreement and the other Documents shall be reasonably satisfactory in form
and substance to the Administrative Agent, and the Administrative Agent shall
have received all information and copies of all documents and papers, including
records of Business proceedings, governmental approvals, good standing
certificates and bring-down certificates, if any, which the Administrative Agent
may have





--------------------------------------------------------------------------------





reasonably requested in connection therewith, such documents and papers where
appropriate to be certified by proper Business or governmental authorities.
(d)    No Conflicts. There shall be no conflict with, or default under, any
material agreement of the Company and its Subsidiaries nor shall there exist any
judgment, order, injunction or other restraint prohibiting or imposing
materially adverse conditions upon the Transaction or the transactions
contemplated by this Agreement.[Reserved]
(e)    Litigation. There shall be no litigation, arbitration, administrative
proceeding or consent decree that could reasonably be expected to (1) have a
Material Adverse Effect on the Company and its Subsidiaries, taken as a whole,
or (2) materially impair the ability of the parties to consummate the
Transaction.
(f)    Financial Statements; Pro Forma Financials; Projections. On or prior to
the Restatement EffectiveClosing Date, the Administrative Agent shall have
received true and correct copies of the historical financial statements, the pro
forma financial statements and the Projections referred to in Sections 6.05(a),
(c) and (d), which historical financial statements, pro forma financial
statements and Projections shall be in form and substance reasonably
satisfactory to the Administrative Agent.
(g)    Fees. The Amendment No. 3 Joint Lead Arrangers and Administrative Agent
shall have received all Fees and other amounts due and payable on or prior to
the Restatement EffectiveClosing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including the legal fees
and expenses of Cahill Gordon & Reindel LLP, special counsel to the Agent, and
the fees and expenses of any local counsel, foreign counsel, appraisers,
consultants and other advisors) required to be reimbursed or paid by the Company
hereunder or under any other LoanCredit Document.
(h)    No Default; Representations and Warranties. On the Restatement
EffectiveClosing Date, (i) there shall exist no Default or Event of Default and
(ii) all representations and warranties contained herein or in the other Credit
Documents shall be true and correct in all material respectsto the extent
contemplated by the preamble provision to Article VI.
(i)    Officer’s Certificate. On the Restatement EffectiveClosing Date, the
Administrative Agent shall have received a certificate dated such date signed by
the President or any Vice President of the Company stating that all of the
applicable conditions set forth in clauses (h), (j) and (p) have been met.
(j)    Consummation of the Transaction.
(i)    The Acquisition Agreement shall be in full force and effect and
concurrently with the funding of the Loans hereunder, the Acquisition shall have
been consummated in accordance with the terms of the Acquisition Agreement, and
the Acquisition Agreement shall not have been altered, amended or otherwise
changed or supplemented or any provision or condition therein waived, and the
Company shall not have consented to any action which would require the consent
of the Company under the Acquisition Agreement, if such alteration, amendment,
change, supplement, waiver or consent would be adverse to the interests of the
Lead Arranger or Lenders in any material respect, in any such case without the
prior written consent of the Administrative Agent. The Administrative Agent
shall have received, or shall receive concurrently, copies of duly completed,
executed and dated share transfer forms (ordres de mouvement) and related tax
transfer forms (formulaire Cerfa n°2759) in respect of the transfer of all, and
not less than all, of the Acquired Securities (as defined in the Acquisition
Agreement)





--------------------------------------------------------------------------------





or other confirmation satisfactory to the Lead Arranger of the consummation of
the Acquisition.On or prior to the Closing Date, the Company shall have
consummated the Refinancing.
(ii)    On or prior to the Restatement Effective Date, the Company and certain
of its Subsidiaries shall have entered into the ABL Credit Agreement. The ABL
Credit Agreement shall comprise not less than $100.0 million in commitments. All
terms and conditions (and the documentation) in connection with the incurrence
of the ABL Loans (including, without limitation, amortization, maturities,
interest rate, interest periods, covenants, defaults, remedies and other terms)
shall be reasonably satisfactory to the Administrative Agent and all conditions
precedent to the incurrence of the ABL Loans as set forth in the ABL Credit
Documents shall have been satisfied (and not waived without the consent of the
Administrative Agent) to the reasonable satisfaction of the Administrative
Agent.
(iii)    On or prior to the Restatement Effective Date, the Company shall have
received gross cash proceeds (calculated before underwriting fees) of at least
$250.0 million from the issuance of the Senior Notes and such gross proceeds
shall have been released from escrow.
(iv)    All requisite material Governmental Authorities and third parties shall
have approved or consented to the Transaction, all applicable waiting or appeal
periods (including any extensions thereof) shall have expired and there shall be
no governmental or judicial action, actual or threatened, that could reasonably
be expected to restrain, prevent or impose materially burdensome conditions on
the Transaction.
(v)    On or prior to the Restatement Effective Date, the Company shall have
consummated the Refinancing.
(ii)    (vi) On the Restatement EffectiveClosing Date and after giving effect to
the consummation of each component of the Transaction to be consummated on or
prior to the Restatement EffectiveClosing Date, the Company and its Subsidiaries
shall have no indebtedness for money borrowed or preferred stock outstanding
other than (i) the Loans, (ii) the ABL Loans and ABL Letters of Credit, (iii)
intercompany Indebtedness among the Credit Parties, (iv) the Senior Notes,
subject to the immediate deposit of the redemption funds with the trustee under
the Senior Note Indenture and contemporaneous satisfaction and discharge of the
Senior Notes in accordance with the terms of the Senior Note Indenture on or
about the Closing Date and (v) certain other indebtedness existing on the
Restatement EffectiveClosing Date as listed on Schedule 5(j)(vi).
(vii)    On the Restatement Effective Date and immediately prior to giving
effect to the Acquisition, the representations and warranties with respect to
the Acquired Business and its Subsidiaries shall be true and correct to the
extent required by the condition set forth in Section 5.3.3 of the Acquisition
Agreement.
(k)    Consents. The Administrative Agent shall be satisfied that all requisite
Governmental Authorities and third parties shall have approved or consented to
the Transaction, and there shall be no governmental or judicial action, actual
or threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transaction or the other transactions contemplated hereby.
(l)    Margin Regulations. After giving effect to the Transaction, including the
making of Loans and the use of proceeds thereof, the Company shall not be in
violation of the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.





--------------------------------------------------------------------------------





(m)    Security Documents. On the Restatement EffectiveClosing Date, each Credit
Party shall have duly authorized, executed and delivered the Security Agreement,
the Pledge Agreement and such amendments and supplements to the Security
Documents as the Administrative Agent shall reasonably require to ensure the
continued perfection of the security interests of the AdministrativeCollateral
Agent in the Collateral together with proper financing statements (Form UCC-1 or
such other financing statements or similar notices as shall be required by local
law) or amendments to such financing statements, fully executed (to the extent
necessary) for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
the Security Agreement.Documents.
(n)    ABL/Term Loan Intercreditor Agreement and ABL Credit Documents. On the
Restatement EffectiveClosing Date, (i) each Credit Party, the Collateral Agent
(for and on behalf of the Secured Creditors) and the ABL Collateral Agent (for
and on behalf of the lenders under the ABL Credit Agreement and J.P.
MorganJPMorgan Chase Bank, N.A., as administrative agent under the ABL Credit
Agreement) shall have duly authorized, executed and delivered the ABL/Term Loan
Intercreditor Agreement in the form of Exhibit K (as amended, modified, restated
and/or supplemented from time to time, the “ABL/Term Loan Intercreditor
Agreement”), and the ABL/Term Loan Intercreditor Agreement shall be in full
force and effect.and (ii) the Administrative Agent shall have received from the
Company any other amendments to the ABL Documents, which shall be in a form and
substance reasonably satisfactory to the Administrative Agent.
(o)    Solvency Certificate. On the Restatement EffectiveClosing Date, the
Administrative Agent shall have received a solvency certificate from the chief
financial officer of the Company in the form of Exhibit L.
(p)    Notice of Borrowing. Prior to the making of the NewTerm B-2 Loans, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a).
(q)    Notes. There shall have been delivered to the Administrative Agent for
the account of each of the Lenders requesting them the appropriate Notes in each
case executed by the Company and in the amount, maturity and as otherwise
provided herein.
(r)    Mortgages. With respect to all Real Property owned by the Company or any
of its Domestic Subsidiaries not already subject to a Mortgage, the Company will
execute and deliver, or will cause the applicable Credit Party to execute and
deliver (or with respect to clause (v) below, the Collateral Agent shall have
received):Flood Due Diligence. A completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination, and for the Mortgaged
Property on which improvements are located in a special flood hazard area, (x) a
notice about special flood hazard area status and flood disaster assistance duly
executed by the applicable Credit Parties and (y) evidence of insurance required
by Section 7.03(c) in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.
(i)    fully executed and notarized counterparts of Mortgages, which Mortgages
shall cover all of the Real Property owned by the Company or any of its Domestic
Subsidiaries as designated on Schedule 5(r) and not subject to a Mortgage prior
to the Restatement Effective Date (each, a “New Mortgaged Property” and
collectively, the “New Mortgaged Properties”), together with evidence that
counterparts of the Mortgages and corresponding UCC fixture filings have been
delivered to the title insurance company insuring the Lien of the Mortgages for





--------------------------------------------------------------------------------





recording in all places to the extent necessary or, in the reasonable opinion of
the Collateral Agent, desirable to effectively create a valid and enforceable
First Priority mortgage lien on each New Mortgaged Property in favor of the
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors;
(ii)    mortgagee title insurance policies or marked-up unconditional binders
for such insurance (and evidence of payment in full by the Company of any
premiums, costs and expenses related thereto, including without limitation
recording taxes and filing fees) in connection with the New Mortgaged Properties
issued by First American Title Insurance Company or such other title insurers
reasonably satisfactory to the Collateral Agent, (the “Mortgage Policies”) in
amounts reasonably satisfactory to the Collateral Agent assuring the Collateral
Agent that the respective Mortgages on such new Mortgaged Properties are valid
and enforceable First Priority mortgage liens on the respective New Mortgaged
Properties, free and clear of all defects and encumbrances except Permitted
Encumbrances and such Mortgage Policies shall otherwise be in form and substance
reasonably satisfactory to the Collateral Agent and shall include, as
appropriate, endorsements for any matter that the Collateral Agent in its
discretion may reasonably request, including without limitation a zoning
endorsement (or in lieu thereof, a zoning report in form and substance
reasonably acceptable to the Collateral Agent), and shall not include an
exception for mechanics’ liens unless such liens would constitute Permitted
Encumbrances, and shall provide for affirmative insurance and such reinsurance
(including direct access agreements) as the Collateral Agent in their discretion
may reasonably request;;
(iii)    if requested by the Collateral Agent, surveys in form and substance
reasonably satisfactory to the Collateral Agent of each New Mortgaged Property
dated a recent date acceptable to the Collateral Agent, certified in a manner
reasonably satisfactory to the Collateral Agent by a licensed professional
surveyor satisfactory to the Collateral Agent;
(iv)    a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination, and for any New Mortgaged Property on which
improvements are located in a special flood hazard area, (x) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the applicable Credit Parties and (y) certificates of insurance evidencing the
insurance required by Section 7.03(c) in form and substance satisfactory to the
Administrative Agent;
(v)    from local counsel to the Company and its Subsidiaries reasonably
satisfactory to the Administrative Agent, opinions addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall cover the liens granted pursuant to the Mortgages
and such other matters incident to the transactions contemplated herein and in
the other Credit Documents as the Administrative Agent may reasonably request;
and
(vi)    with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee or leasehold interest constituting such Mortgaged Property to grant the
Lien contemplated by the Mortgage with respect to such Mortgaged Property.
(s)    Amended and Restated Mortgages, Etc. With respect to all of the Real
Property owned by the Company or any of its Domestic Subsidiaries as designated
on Schedule 5(s) and subject





--------------------------------------------------------------------------------





to a Mortgage prior to the Restatement Effective Date (each, an “Existing
Mortgaged Property” and collectively, the “Existing Mortgaged Properties”), the
Collateral Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Agent:Perfection Certificate. On or
prior to the Closing Date the Administrative Agent shall have received a
Perfection Certificate executed and delivered by the Company and each Guarantor.
(i)    an amended and restated Mortgage encumbering such Existing Mortgaged
Property, duly executed and acknowledged by the applicable Credit Party and in
form and substance reasonably satisfactory to the Collateral Agent;
(ii)    to the extent reasonably requested by the Collateral Agent, a UCC-3
fixture filing amendment with respect to each UCC-1 fixture filing filed with
respect to such Existing Mortgaged Property;
(iii)    date down endorsement to the existing mortgagee’s title insurance
policy or, if not available, a new Mortgage Policy, disclosing no additional
liens or title exceptions against such Existing Mortgaged Property other than
Permitted Encumbrances, extending the date of such mortgagee’s title insurance
policy to the date of recordation of such amended and restated Mortgage, and
providing assurance reasonably satisfactory to the Collateral Agent that the
lien on such Existing Mortgaged Property in favor of the Collateral Agent shall
continue to have the enforceability and priority in effect immediately prior to
the Restatement Effective Date and shall be in form and substance reasonably
acceptable to the Collateral Agent;
(iv)    evidence of payment of all applicable filing, documentary, stamp,
intangible, mortgage and recording taxes, recording and filing fees, and title
insurance premiums and fees in connection with the matters set forth in clauses
(i), (ii) and (iii) above;
(t)    USA PATRIOT Act. No later than three Business Days in advance of the
Closing Date, the Administrative Agent shall have received all documentation and
other information reasonably requested with respect to any Credit Party in
writing by any Initial Lender at least ten Business Days in advance of the
Closing Date, which documentation or other information is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.
(u)    Lien Searches. On or prior to the Closing Date, the Administrative Agent
shall have received copies of recent lien, bankruptcy, judgment, copyright,
patent and trademark searches in each jurisdiction reasonably requested by the
Administrative Agent with respect to each Credit Party, none of which encumber
Collateral (other than Liens permitted hereunder).
(v)    a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination and, for any Existing Mortgaged Property on which
improvements are located in a special flood hazard area, (x) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the applicable Credit Parties and (y) certificates of insurance evidencing the
insurance required by Section 7.03(c) in form and substance satisfactory to the
Administrative Agent; Agency Resignation, Appointment, Assignment and Assumption
Agreement. On or prior to the Closing Date, the Administrative Agent shall have
received the Agency Resignation, Appointment, Assignment and Assumption
Agreement.





--------------------------------------------------------------------------------





(vi)    copies of, or certificates as to coverage under, the insurance policies
required by Section 7.03 naming the Administrative Agent as additional insured,
loss payee and mortgagee, as applicable, and otherwise in form and substance
satisfactory to the Administrative Agent; and
(vii)    from local counsel to the Company and its Subsidiaries reasonably
satisfactory to the Administrative Agent, opinions addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall cover the liens granted pursuant to the amended
and restated Mortgages and such other matters incident to the transactions
contemplated herein and in the other Credit Documents as the Administrative
Agent may reasonably request.
(w)    Guarantee. On or prior to the Closing Date the Administrative Agent shall
have received the Guarantee.
SECTION 6.    Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans as provided herein, the Company
makes the following representations and warranties, on behalf of itself and its
Subsidiaries, in each case after giving effect to the Transaction consummated on
the Restatement Effective DateClosing Date and the date of each other Credit
Event, as applicable, with the occurrence of each Credit Event on the
Restatement Effective DateClosing Date and the date of each other Credit Event,
as applicable, being deemed to constitute a representation and warranty that the
matters specified in this Section 6 are true and correct in all material
respects (except that any representation or warranty that is qualified by its
terms as to materiality or as to a Material Adverse Effect shall be true and
correct in all respects) on and as of the date when made (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects (except that any representation or warranty that is qualified by its
terms as to materiality or as to a Material Adverse Effect shall be true and
correct in all respects) only as of such specified date):
6.01    Status. Each of the Company and its Subsidiaries (i) is a duly organized
and validly existing corporation, limited partnership or limited liability
company in good standing under the laws of the jurisdiction of its organization,
except where the failure to be in good standing could not reasonably be expected
to have a Material Adverse Effect, (ii) has the corporate, limited partnership
or company power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and (iii)
is duly qualified and is authorized to do business and is in good standing in
each jurisdiction where the conduct of its business requires such qualifications
except for failures to be so qualified which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
6.02    Power and Authority. Each Credit Party has the corporate, limited
partnership or limited liability company power and authority to execute, deliver
and perform the terms and provisions of each of the Documents to which it is
party and has taken all necessary corporate, partnership or limited liability
company action to authorize the execution, delivery and performance by it of
each such Document. Each Credit Party has duly executed and delivered each of
the Documents to which it is party, and each such Document constitutes the
legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (regardless of whether considered in proceedings in equity or at law)
and an implied covenant of good faith and fair dealing.





--------------------------------------------------------------------------------





6.03    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any
applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict with, or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents and the ABL Security Documents) upon
any of the properties or assets of the Company or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, to which the Company or any of its Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it may be subject
or (iii) will violate any provision of the certificate of incorporation or
by-laws or other organizational documents, as applicable, of the Company or any
of its Subsidiaries.
6.04    Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required (i) to authorize, or is required in connection with, the
execution, delivery and performance of any Document by any Credit Party or (ii)
to ensure the legality, validity, binding effect or enforceability of any such
Document with respect to any Credit Party, except those (A) which have been
obtained or made, (B) the absence of which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
(C) for filings and recordings required to perfect the security interests
created under the Security Document and, the ABL Security Documents.
6.05    Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.
(a)    (i) The audited consolidated balance sheet of (x) the Company and its
Subsidiaries for the fiscal year of the Company ended November 30, 20092015 and
the related consolidated statements of income, cash flows and shareholders’
equity of the Company and its Subsidiaries for such fiscal year, and (y) the
Acquired Business and its Subsidiaries for the fiscal year of the Acquired
Business ended December 31, 2009 and the related consolidated statements of
income, cash flows and shareholders’ equity of the Acquired Business and its
Subsidiaries for such fiscal year, and (ii) the unaudited consolidated balance
sheet of (x) the Company and its Subsidiaries for the threetwo fiscal quarters
of the Company ended AugustMay 31, 20102016 and the related consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
fiscal quarters and (y) the Acquired Business and its Subsidiaries for the eight
months of the Acquired Business ended August 31, 2010 and the related
consolidated statements of income and cash flows of the Acquired Business and
its Subsidiaries for such fiscal period, copies of which in each case have been
furnished to the Administrative Agent and each Lender prior to the Restatement
Effective Date, present fairly in all material respects the consolidated
financial condition of the Company and its Subsidiaries or the Acquired Business
and its Subsidiaries, as the case may be, at the dates of said financial
statements and the results for the periods covered thereby, subject, in the case
of the unaudited financial statements, to normal year-end adjustments. All such
financial statements have been prepared in accordance with generally accepted
accounting principlesGAAP consistently applied, except to the extent provided in
the notes to said financial statements.
(b)    On and as of the Restatement EffectiveClosing Date, on a pro forma basis
after giving effect to the Transaction and to all Indebtedness incurred, and to
be incurred (including, without limitation, the Loans and the additional ABL
Loans, if any) and Liens created, and to be created, by each Credit Party in
connection therewith, with respect to each of (i) the Company and its
Subsidiaries (on a





--------------------------------------------------------------------------------





consolidated basis) and (ii) the Acquired Business and its Subsidiaries (on a
consolidated basis), (x) the sum of the assets, at Fair Value, of each of the
Company and its Subsidiaries (on a consolidated basis) or the Acquired Business
and its Subsidiaries (on a consolidated basis), as the case may be, will exceed
their debts, (y) they have not incurred nor intended to, nor believe that they
will, incur debts beyond their ability to pay such debts as such debts mature
and (z) they will have sufficient capital with which to conduct their business.
For purposes of this Section 6.05(b), (A) “debt” means any liability on a claim,
and “claim” means (i) right to payment whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (ii) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed contingent, matured, unmatured, disputed, undisputed, secured or
unsecured, and (B) the amount of any contingent liability at any time shall be
computed as the amount that, in light of all facts and circumstances existing at
such time (including after giving effect to any claims of contribution,
subrogation or other reimbursement rights), can reasonably be expected to become
a liquidated, matured and fixed liability to the extent such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standards No. 5.
(c)    The pro forma consolidated balance sheet of the Company as of AugustMay
31, 20102016 as reflected in the Confidential Information Memorandum, a copy of
which has heretofore been furnished to each Lender, presents good faith estimate
of the consolidated pro forma financial condition of the Company after giving
effect to the Transaction at the date thereof.
(d)    The Projections are based on good faith estimates and assumptions made by
the management of the Company, and on the Restatement EffectiveClosing Date such
management believed that the Projections were reasonable and attainable, it
being recognized by the Lenders, however, that projections as to future events
are not to be viewed as facts and that the actual results during the period or
periods covered by the Projections probably will differ from the projected
results and that the differences may be material.
(e)    Except (i) as fully disclosed in the financial statements referred to in
Section 6.05(a)(i) and (ii) for the Indebtedness permitted pursuant to Section
8.04, there were as of the Restatement EffectiveClosing Date no liabilities or
obligations with respect to the Company, the Acquired Business or any of
theirits respective Subsidiaries of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. As of the Restatement EffectiveClosing Date and except
for the Indebtedness permitted pursuant to Section 8.04, the Company knows of no
reasonable basis for the assertion against it, the Acquired Business or any of
theirits respective Subsidiaries of any liability or obligation of any nature
whatsoever that is not fully disclosed in the financial statements referred to
in Section 6.05(a) which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
(f)    After giving effect to the Transaction, since November 30, 2009,2015,
there has been no change in the condition (financial or otherwise), business,
operations, assets or liabilities of the Company or any of its Subsidiaries that
has had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
6.06    Litigation. There are no actions, suits or proceedings pending or, to
the best knowledgeKnowledge of the Company or any of its Subsidiaries,
threatened (i) with respect to any Document or (ii) that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.





--------------------------------------------------------------------------------





6.07    True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Company or any of its Subsidiaries in writing
to the Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is true and accurate in all material respects on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided; provided that, with respect to
projected financial information, (a) the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and (b) no representation or warranty is made as to the
impact of future general economic conditions or as to whether the Company and
its Subsidiaries’ projected consolidated results as set forth in the projected
financial information will actually be realized, it being recognized by the
Administrative Agent and the Lenders that such projections as to future events
are not to be viewed as facts and that actual results for the periods covered by
the projected financial information may differ materially from such financial
projections.
6.08    Use of Proceeds; Margin Regulations.
(a)    All proceeds of Term B-2 Loans made on the Restatement EffectiveClosing
Date shall be used by the Company (i) to finance the Acquisition and the
Refinancing, (ii) for working capital andTransactions and, to the extent of any
excess of loan proceeds over those necessary to finance the Transactions, for
general corporate purposes and (iii) to pay fees and expenses in connection with
the foregoing. The proceeds of the Additional Term B-1 Loans made pursuant to
the Additional Term B-1 Commitment shall be used for the repayment of Term B
Loans required to be made pursuant to Section 4.02..
(b)    The proceeds of Incremental Loans shall be utilized for the general
corporate purposes of the Company and its Subsidiaries (including, without
limitation, to finance Permitted Acquisitions, to pay fees and expenses in
connection therewith and, to prepay or repay the ABL Loans and other
Indebtedness and to fund Dividends to the extent permitted by this Agreement).
(c)    No part of the proceeds of any Loan or Incremental Loan will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. The making of any Loan or Incremental
Loan and the use of the proceeds thereof will not violate or be inconsistent
with the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.
6.09    Tax Returns and Payments. Each of the Company and each of its
Subsidiaries has timely filed or caused to be timely filed (including pursuant
to any valid extensions of time for filing) with the appropriate taxing
authorityGovernmental Authority, all material returns, statements, forms and
reports for taxesTaxes (the “Returns”) required to be filed by or with respect
to the income, properties or operations of each of the Company and its
Subsidiaries, as the case may be. The Returns accurately reflect in all material
respects all liability for taxesTaxes of the Company and its Subsidiaries as a
whole for the periods covered thereby. Each of the Company and its Subsidiaries
have paid all material taxesTaxes payable by them (including in its capacity as
withholding agent) which have become due other than those contested in good
faith andby appropriate proceedings for which adequate reserves have been
established in accordance with generally accepted accounting principlesGAAP,
consistently applied, and which would not individually or in the aggregate cause
a Material Adverse Effect. There is no action, suit, proceeding, investigation,
audit, or claim now pending regarding any material taxesTaxes relating to the
Company or any of its Subsidiaries. As of the Restatement EffectiveClosing Date,
neither the





--------------------------------------------------------------------------------





Company nor any of its Subsidiaries has entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of any material taxesTaxes of
the Company or any of its Subsidiaries. None of the Company or any of its
Subsidiaries has incurred, or will incur, any material taxTax liability in
connection with the Transaction or any other transactions contemplated hereby
(it being understood that the representation contained in this sentence does not
cover any future taxTax liabilities of the Company or any of its Subsidiaries
arising as a result of the operation of their businesses in the ordinary course
of business). The Company and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all material Taxes not yet due and
payable. Neither the Company nor any of its Subsidiaries have ever been a party
to any understanding or arrangement constituting a “tax shelter” within the
meaning of Section 6111(c), Section 6111(d) or Section 6662(d)(2)(C)(iii) of the
Code, or has ever “participated” in a “reportable transaction” within the
meaning of Treasury RegulationSection 6707A(c)(1) of the Code and Section
1.6011-4,4(b) of the Treasury Department Regulations, except as could not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.
6.10    ERISA; Foreign Pension Plans.
(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries are in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan. Using actuarial assumptions and
computation methods consistent with subpart 1 of subtitle E of Title IV of
ERISA, the aggregate liabilities of the Company and each ERISA Affiliate to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, would not
reasonably be expected to result in a Material Adverse Effect.
(b)    Each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities except to the extent that the failure to
comply therewith would not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has incurred any
obligation in an amount that would reasonably be expected to result in a
Material Adverse Effect in connection with the termination of or withdrawal from
any Foreign Pension Plan.
6.11    The Security Documents.
(a)    The provisions of the Security Agreement are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable security interest in, and/or Lien on, all right, title and
interest of each Credit Party in all of the Security Agreement Collateral
described therein, and each Security AgreementDocument (upon satisfaction of any
filing of financing statements, delivery of control agreements, and delivery of
possession or other requirements with respect to equity interests of Foreign
Subsidiaries as set forth therein) creates a fully perfected First Priority Lien
on, and/or security interest in, all right, title and interest of such Credit
Party in all of the Security Agreement Collateral described therein to the
extent the Security Agreement Collateral consists of the type of property in
which a security interest may be perfected by filing a financing statement under
the UCC, possession or by control, subject to no other Liens other than
Permitted Liens (and subject to the terms of the ABL/Term Loan Intercreditor
Agreement). The recordation of the Assignment of Security Interest in U.S.
Patents and Trademarks in the form attached to the Security Agreement in the
United States Patent and Trademark Office together with filings on Form UCC-1
made pursuant to the Security





--------------------------------------------------------------------------------





Agreement will beare effective, under applicable law, to perfect the security
interest granted to the Collateral Agent in the trademarks and patents covered
by the Security Agreement.
(b)    The provisions of the Pledge Agreement are effective to create in favor
of the Collateral Agent, as Pledgee for the benefit of the Secured Creditors a
legal, valid and enforceable security interest in, and/or Lien on, all right,
title and interest of each Credit Party in all of the Pledge Agreement
Collateral and the security interests created in favor of the Collateral Agent,
as Pledgee, for the benefit of the Secured Creditors under the Pledge Agreement
constitute (upon satisfaction of any filing of financing statements, delivery of
control agreements, and delivery of possession or other requirements inwith
respect to equity interests of the stock issued by any Foreign
SubsidiarySubsidiaries as set forth therein) first priority perfected security
interests in the Pledged Securities (assuming, in respect of certificated stock
and securities constituting promissory notes, the Collateral Agent’s continuous
possession thereof) described in the Pledge Agreement, subject to no security
interests of any other Person (other than Permitted Liens (and subject to the
terms of the ABL/Term Loan Intercreditor Agreement) described in clauses (y) and
(z) of Section 8.01(v)). Except as provided in the immediately preceding
sentence, no filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the security interests created in the Pledged
Securities and the proceeds thereof under the Pledge Agreement (other than
filings of proper UCC-1 Financing Statements in respect of the Pledged
Securities constituting promissory notes and uncertificated equity interests,
which filings have been made).
(c)    Each of the Mortgages will create, upon the filing thereof, as security
for the obligations purported to be secured thereby, a valid and enforceable
(upon satisfaction of any filing or other requirements set forth therein) and
perfected first priority mortgage lien and security interest in the respective
Mortgaged Property in favor of the Collateral Agent (or such other trustee as
may be required or desired under local law) for the benefit of the Secured
Creditors, superior to and prior to the rights of all third Persons and subject
to no other Liens (except Permitted Encumbrances).
6.12    Properties; No Recovery Event. (a) All Real Property owned or leased by
the Company or any of its Domestic Subsidiaries as of the Restatement
EffectiveClosing Date, and the nature of the interest therein, is set forth in
Schedule 6.12. Each of the Company and each of its Subsidiaries has good and
marketable title to all material properties owned by it, and a valid leasehold
interest in all material property leased by it, including (in each case) all
material property reflected in the most recent historical balance sheets
referred to in Section 6.05(a) (except as sold or otherwise disposed of since
the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement), free and clear of all Liens, other
than Permitted Encumbrances. (b) Neither the Company nor any Subsidiary has
received any notice of, nor has any knowledgeKnowledge of, the occurrence or
pendency or contemplation of any casualty or condemnation affecting all or any
portion of its property.
6.13    Capitalization. On the Restatement EffectiveClosing Date, the authorized
capital stock of the Company is as disclosed in the Company’s Form 10-K for the
fiscal year ended November 30, 2009.2015. All such outstanding capital stock has
been duly and validly issued and, except as set forth on Schedule 6.13, are free
of preemptive rights and subject to no security interests of any other Person
(other than Permitted Liens). Except as set forth on Schedule 6.13, neither the
Company nor any of its Subsidiaries has outstanding any securities convertible
into or exchangeable for its membership interests or outstanding any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its membership
interests.





--------------------------------------------------------------------------------





6.14    Subsidiaries. Schedule 6.14 lists each Subsidiary of the Company, and
the direct and indirect ownership interest of the Company therein, in each case
as of the Restatement EffectiveClosing Date.
6.15    Compliance with Statutes, etc. Each of the Company and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such noncompliances as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
6.16    Investment Company Act. Neither the Company nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
6.17    Environmental Matters.
(a)    Each of the Company and each of its Subsidiaries, their respective
operations and Real Property is in compliance with and has no liability under
Environmental Law, and has obtained and is in compliance with the requirements
of any permits, registrations or approvals issued or required under such
Environmental Law. ThereExcept with respect to matters that would not result in
a Material Adverse Effect, there is no past, or pending or, to the best
knowledgeKnowledge of the Company or any of its Subsidiaries, nor has the
Company received written notice of, a threatened Environmental Claim against the
Company or any of its Subsidiaries or any Real Property currently or, to the
best knowledgeKnowledge of the Company or any of its Subsidiaries, previously
owned, leased or operated by the Company or any of its Subsidiaries or any of
their respective predecessors in interest. There are no facts, circumstances,
conditions or occurrences on any Real Property currently owned, leased or
operated by the Company or any of its Subsidiaries or, to the best
knowledgeKnowledge of the Company or any of its Subsidiaries, on any formerly
owned or operated Real Property or any property adjoining or in the vicinity of
any currently owned or operated Real Property that could reasonably be expected
(i) to result in any non-compliance with any Environmental Law, or to form the
basis of an Environmental Claim against the Company or any of its Subsidiaries
or any currently owned or operated Real Property or (ii) to cause any such Real
Property to be subject to any material restrictions on the ownership, occupancy,
use or transferability of such Real Property by the Company or any of its
Subsidiaries under Environmental Law.
(b)    Neither the Company nor any of its Subsidiaries is obligated to perform
any action or otherwise incur any expense under Environmental Law pursuant to
any order, decree, judgment or agreement by which it is bound or has assumed by
contract, agreement or operation of law, and none of them are conducting or
financing any response action or other corrective action pursuant to
Environmental Law with respect to any Real Property or any other location.
(c)    No person with an indemnity or contribution obligation to the Company or
any of its Subsidiaries relating to compliance with or liability under
Environmental Law is in default with respect to such obligation.
(d)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, remediation or
cleanup pursuant to any Environmental Law.





--------------------------------------------------------------------------------





(e)    Notwithstanding anything to the contrary in this Section 6.17, the
representations made in this Section 6.17 shall only be untrue if the effect of
all violations, claims, restrictions, failures, noncompliance, liabilities and
other circumstances of the types described above could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
6.18    Labor Relations. Except as disclosed on Schedule 6.18, as of the
Restatement EffectiveClosing Date (a) there is no collective bargaining
agreement or other labor contract covering employees of the Company or any of
its Subsidiaries, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, (c) to the
best of the Company’s knowledgeKnowledge, no union or other labor organization
is seeking to organize, or to be recognized as, a collective bargaining unit of
employees of the Company or any of its Subsidiaries or for any similar purpose,
(d) there is no pending or (to the best of the Company’s knowledgeKnowledge)
threatened, strike or work stoppage and (e) there is no pending or (to the best
of the Company’s knowledgeKnowledge) threatened unfair labor practice claim, or
other labor dispute against or affecting the Company or its Subsidiaries or
their employees that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
6.19    Patents, Licenses, Franchises and Formulas. Each of the Company and each
of its Subsidiaries owns all patents, trademarks, permits, service marks, trade
names, copyrights, licenses, franchises and formulas, or rights with respect to
the foregoing, and has obtained assignments of all licenses and other rights of
whatever nature, necessary for the present and proposed conduct of its business,
without any known conflict with the rights of others except, with respect to any
matter specified in this Section 6.19, as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.
6.20    Indebtedness. Schedule 5(k)(vi) sets forth a true and complete list of
all indebtedness for borrowed money (other than (i) Intercompany Loans, (ii) the
Obligations, and (iii) the Senior Notes and (iv) the ABL Loans) and related
obligations of the Company and its Subsidiaries as of the Restatement
EffectiveClosing Date and which is to remain outstanding after giving effect to
the Transaction, in each case showing the aggregate principal amount thereof and
the name of the respective borrower and any other entity which directly or
indirectly guaranteed such debt.
6.21    Representations and Warranties in DocumentsReserved. All representations
and warranties of each Credit Party set forth in the Documents were true and
correct in all material respects as of the time such representations and
warranties were made and shall be true and correct in all material respects as
of the Restatement Effective Date as if such representations and warranties were
made on and as of such date, unless stated to relate to a specific earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date.
6.22    Insurance. Set forth on Schedule 6.22 hereto is a true, correct and
complete summary of all insurance carried by each Credit Party on and as of the
Restatement EffectiveClosing Date, with the amounts insured set forth therein.
6.23    Anti-Terrorism Laws.
(a)    No Credit Party, none of its Subsidiaries and, to the knowledgeKnowledge
of each Credit Partythe Company, none of its Affiliates and none of the
respective officers, directors, brokers or agents of such Credit Party, such
Subsidiary or Affiliate (i) has violated or is in violation of Anti-Terrorism
Laws or (ii) has engaged or engages in any transaction, investment, undertaking
or activity that conceals the identity, source or destination of the proceeds
from any category of offenses designated in





--------------------------------------------------------------------------------





the “Forty Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Co-operation and Development’s Financial Action Task
Force on Money Laundering.
(b)    No Credit Party, none of its Subsidiaries and, to the knowledge of each
Credit PartyKnowledge of the Company, none of its Affiliates and none of the
respective officers, directors, brokers or agents of such Credit Party, such
Subsidiary or such Affiliate that is acting or benefiting in any capacity in
connection with the Loans is an Embargoed Person.(c)    No Credit Party, none of
its Subsidiaries and, to the knowledge of each Credit Party, none of its
Affiliates and none of the respective officers, directors, brokers or agents of
such Credit Party, such Subsidiary or such Affiliate acting or benefiting in any
capacity in connection with the Loans (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Embargoed Person, (ii) deals in, or otherwise engages in any
transaction related to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law or (iii)acting or benefiting in any capacity in
connection with the Loans engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
6.24    Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to promote compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and employees and to the
Knowledge of the Company its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the Knowledge of the Company, any agent of the Company
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, use of proceeds or Transaction will violate any Anti-Corruption Law
or applicable Sanctions.
SECTION 7.    Affirmative Covenants. The Company hereby covenants and agrees for
itself and each of its Subsidiaries that on and after the Restatement
EffectiveClosing Date, after giving effect to the TransactionTransactions, and
until the Totalall Commitment hashave terminated and the Loans and Notes,
together with interest, Fees and all other Credit Document Obligations (other
than contingent indemnification obligations for which a claim has not been
asserted) are paid in full:
7.01    Information Covenants. The Company will furnish to the Administrative
Agent (which shall promptly distribute a copy to each Lender):
(a)    Quarterly Financial Statements. Within 45 days after the close of the
first three quarterly accounting periods in each fiscal year of the Company,
commencing with the period ending February 28, 2011,August 31, 2016, the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
each such quarterly accounting period and the related consolidated statement of
income and the related consolidated statement of cash flows for each such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of each such quarterly accounting period (other than the
fourth quarterly accounting period), setting forth comparative figures for the
related periods in the prior fiscal year, all of which shall be in reasonable
detail and certified by the chief financial officer or treasurer of the Company
that they fairly present in all material respects the financial condition of the
Company and its Subsidiaries as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated, subject to
normal year-end audit adjustments and shall be accompanied by a management
discussion and analysis of the results of operations and financial condition
with respect to such period.





--------------------------------------------------------------------------------





(b)    Annual Financial Statements. Within 90 days after the close of each
fiscal year of the Company, commencing with the period ending November 30,
2010,2016, the consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal year and the related consolidated statement of income
and the related consolidated statement of cash flows for such fiscal year
setting forth comparative figures for the preceding fiscal year and
certifiedaudited and accompanied by a report and opinion by Ernst & Young LLP,
any other independent registered public accountants or such other independent
registered public accountants of recognized national standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.
(c)    Budgets. No later than 90 days after the close of each fiscal year of the
Company, a budget in form reasonably satisfactory to the Administrative Agent
(including budgeted statements of income and cash flows and balance sheets)
prepared by the Company for (x) each monthly accounting period in such fiscal
year and (y) such fiscal year prepared in summary form, in each case, of the
Company and its Subsidiaries, accompanied by the statement of the chief
financial officer or treasurer of the Company to the effect that, to the best of
such officer’s knowledgeKnowledge, the budget is a reasonable estimate of the
period covered thereby. Additionally, within 60 days after the consummation of
each Permitted Acquisition for which the aggregate consideration (i.e., the
aggregate amount of cash, the Company’s common equity (or options or warrants
therefore) paid equals or exceeds $50,000,000, a revised budget in the form
described above taking into account the effects of such Permitted Acquisition on
the budget for the remainder of the fiscal year covered by the original budget.
(d)    Officers’ Certificates. At the time of the delivery of the financial
statements provided for in Sections 7.01(a) and (b), a certificate of the chief
financial officer or treasurer of the Company to the effect that no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall, if delivered with the financial statements
required by Section 7.01(b), set forth the amount of (and the calculations
required to establish) Excess Cash Flow for the respective Excess Cash Payment
Period.
(e)    Management Letters. Promptly after the Company or any of their
Subsidiaries’ receipt thereof, a copy of any “management letter” received by the
Company or such Subsidiary from its independent registered public accountants
and the management’s responses thereto (other than reports of a routine or
ministerial nature which are not material).[Reserved]
(f)    Notice of Default and Litigation. Promptly, and in any event within five
Business Days after an officer of the Company or any of its Subsidiaries obtains
knowledgeKnowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or an Event of Default (provided such Default or Event of
Default is continuing) andor (ii) any litigation or governmental investigation
or proceeding pending or threatened (x) against the Company or any of its
Subsidiaries which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (y) with respect to any Document.
(g)    Other Reports and Filings. Prompt notice of the filing of all financial
information, proxy materials and other information and reports, if any, which
the Company or any of its Subsidiaries shall file with the SEC or deliver to
lenders under the ABL Credit Agreement (or any trustee, Administrative Agent or
other representative therefor) and not otherwise required to be delivered
hereunder. If filings with the SEC are not electronically available, the Company
and its Subsidiaries will promptly provide copies of the same to the
Administrative Agent.





--------------------------------------------------------------------------------





(h)    Environmental Matters. Promptly upon, and in any event within fifteen
Business Days after, an officer of the Company or any of their Subsidiaries
obtains knowledgeKnowledge thereof, provide notice of one or more of the
following environmental matters, unless such environmental matters could not,
individually or when aggregated with all other such environmental matters taken
together with any and all exceptions to the representations and warranties set
forth in Section 6.17, be reasonably expected to have a Material Adverse Effect;
provided that in any event the Company and its Subsidiaries shall deliver to the
Administrative Agent all material notices relating to such material matters
received by the Company or any of its Subsidiaries from any government or
governmental agencyGovernmental Authority under, or pursuant to, CERCLA:
(i)    any pending or threatened (in writing) Environmental Claim against the
Company or any of its Subsidiaries or any Real Property owned, leased or
operated by the Company or any of its Subsidiaries;
(ii)    any condition or occurrence on, or arising from, any Real Property
owned, leased or operated by the Company or any of its Subsidiaries that (a)
results in noncompliance by the Company or any of its Subsidiaries with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Company or any of its Subsidiaries
or any such Real Property;
(iii)    any condition or occurrence on any Real Property owned or operated by
the Company or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Company or any of its Subsidiaries of
such Real Property under any Environmental Law; and
(iv)    the taking or financing of any investigatory response or other
corrective action to the actual or alleged presence or Release or threat of
Release of any Hazardous Material on, at, under or from any Real Property owned,
leased or operated by the Company or any of its Subsidiaries, or by the Company
or any of its Subsidiaries on any third-party site, in each case as required by
any Environmental Law or any Governmental Authority.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or response or other corrective action and
the Company’s or such Subsidiary’s response thereto.
(i)    Annual Meetings with Lenders. At the request of the Administrative Agent,
the Company shall, once during each fiscal year of the Company, hold a meeting
or conference call (at a mutually agreeable location and time) with all of the
Lenders at which meeting or conference call the financial results of the
previous fiscal year and the financial condition of the Company and the budgets
presented for the current fiscal year shall be reviewed.
(j)    Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Company or any of its Subsidiaries
as the Administrative Agent or any Lender may reasonably request.
7.02    Books, Records and Inspections. The Company will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries in conformity with generally accepted accounting
principlesGAAP (or the comparable foreign equivalent thereof) and all
requirements of law shall be made of all material dealings and transactions in
relation to its business and activities. The Company will, and will cause each
of its Subsidiaries to, permit officers





--------------------------------------------------------------------------------





and designated representatives of the Administrative Agent or any of its agents
or consultants (a) to visit and inspect, during regular business hours and under
guidance of officers of the Company or such Subsidiary, any of the properties of
the Company or any of its Subsidiaries and (b) to examine the books of account
of the Company and any of its Subsidiaries and discuss the affairs, finances and
accounts of the Company and any of its Subsidiaries with, and be advised as to
the same by, its and their officers and independent accountants all at such
reasonable times and intervals, upon such reasonable notice and to such
reasonable extent as the Administrative Agent or such Lender may request.
7.03    Maintenance of Property; Insurance.
(a)    The Company will, and will cause each of its Subsidiaries to, (i) keep
all material property necessary and useful in its business in good working order
and condition, (ii) maintain insurance on its property with reputable and
solvent insurance companies in at least such amounts and against at least such
risks as is consistent and in accordance with industry practice and (iii)
furnish to each Lender, upon written request, full information as to the
insurance carried.
(b)    The Company will, and will cause each of its Subsidiaries to, at all
times keep their respective property in which a Lien has been granted to the
Collateral Agent insured in favor of the Collateral Agent, and all policies
(including the Mortgage Policies) or certificates (or certified copies thereof)
with respect to such insurance (and any other insurance maintained by the
Company or any such Subsidiary) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee (with respect
to Collateral) or, to the extent permitted by applicable law, as an additional
insured), (ii) shall state that such insurance policies shall not be canceled
without 30 days’ prior written notice thereof (or 10 days’ prior written notice
in the case of cancellation for the non-payment of premiums) by the respective
insurer to the Collateral Agent and (iii) shall be deposited with the Collateral
Agent.
(c)    If the Company or any of its Subsidiaries shall fail to maintain all
insurance in accordance with this Section 7.03, or if the Company or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent and/or the Collateral Agent shall
have the right (but shall be under no obligation), upon notice to the Company,
to procure such insurance, and the Company agree to reimburse the Administrative
Agent or the Collateral Agent, as the case may be, for all costs and expenses of
procuring such insurance. Without limiting the generality of the foregoing,
Company will maintain or cause to be maintained (i) flood insurance with respect
to each Flood Hazard Property that is located in a community that participates
in the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve
Systemthe Flood Insurance Laws and in form and substance reasonably acceptable
to the Administrative Agent and the Required Lenders.
7.04    Maintenance of Existence; Intellectual Property. The Company will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, its
material rights and ability to conduct businesses as currently conducted,
licenses, trademarks, copyrights and patents; provided, however, that nothing in
this Section 7.04 shall prevent (i) transactions permitted by Section 8.02 or
(ii) the withdrawal by the Company or any of its Subsidiaries of qualification
as a foreign corporation in any jurisdiction where such withdrawal could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
7.05    Compliance with Statutes, etc. The Company will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions, including ERISA, imposed by, all
governmental bodies, domestic or foreign, in respect of the





--------------------------------------------------------------------------------





conduct of its business and the ownership of its property, except such
noncompliance as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company will maintain in effect
and enforce policies and procedures designed to promote compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
7.06    Compliance with Environmental Laws.
(a)    (i) The Company will comply, and will use its bestcommercially reasonable
efforts to cause each of its Subsidiaries to comply, with Environmental Law
applicable to its operations and those of its Subsidiaries and to the ownership,
lease or operation of Real Property now or hereafter owned, leased or operated
by the Company or any of its Subsidiaries, will promptly pay or cause to be paid
all costs and expenses incurred in connection with such compliance, and will
keep or cause to be kept all such Real Property free and clear of any Liens
imposed pursuant to such Environmental Laws and (ii) neither the Company nor any
of its Subsidiaries will generate, use, treat, store, release or dispose
ofRelease, or permit the generation, use, treatment, storage or Release of
Hazardous Materials on, at, under or from any Real Property now or hereafter
owned, leased or operated by the Company or any of its Subsidiaries, or
transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except to the extent that the failure to comply with the
requirements specified in clause (i) or (ii) above, either individually or in
the aggregate taken together with any and all exceptions to the representations
and warranties set forth in Section 6.17, could not reasonably be expected to
result in liability under Environmental Law that could have a Material Adverse
Effect. If required to do so under any applicable legally binding directive or
order of any Governmental Authority, the Company agrees to undertake, and cause
each of its Subsidiaries to undertake, to the extent required under
Environmental Law, any clean up, removal, remedial or other action necessary to
address any Hazardous Materials at or emanating from any Real Property owned or
operated by the Company or any of its Subsidiaries in accordance with the
requirements of Environmental Law and in accordance with such legally binding
orders and directives of any Governmental Authority, except to the extent that
(x) the Company or such Subsidiary is contesting such order or directive in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by generally accepted accounting
principlesGAAP or (y) the failure to take any such action could not reasonably
be expected to have a Material Adverse Effect.
(b)    At the written request of the Administrative Agent or the Required
Lenders, at any time and from time to time as is reasonable after (i) the
Obligations have become due and payable pursuant to Section 9 or (ii) the
Lenders receive notice under Section 7.01(h) for any event for which notice is
required to be delivered for any Real Property, the Company will provide, at its
sole cost and expense, an environmental site assessment report of reasonable
scope and expensein accordance with current industry standards concerning any
relevant Real Property now or hereafter owned or operated by the Company or any
of its Subsidiaries, prepared by an environmental consulting firm approved by
the Administrative Agent, for which approval shall not be unreasonably withheld,
indicating the presence or absence of Hazardous Materials and the potential cost
of any response or other corrective action addressing any Hazardous Materials
on, at or emanating from such Real Property. If the Company fails to provide the
same within 4560 days after such request was made, the Administrative Agent may
order the same, and the Company, to the extent the Company has the authority to
do so, shall grant and hereby grants, to the Administrative Agent and the
Lenders and their Administrative Agents, access to such Real Property and
specifically grants the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment, all at the sole joint and several expense of the Company.





--------------------------------------------------------------------------------





7.07    ERISA.
(d)    The Company will furnish to the Administrative Agent prompt written
notice of the occurrence of any ERISA Event (or any similar event in respect of
any Foreign Pension Plans) that, alone or together with any other ERISA Events
(or any similar event in respect of any Foreign Pension Plans) that have
occurred, could reasonably be expected to result in liability of the Company and
its Subsidiaries in excess of $2,500,000. Each notice delivered under this
Section 7.07 shall be accompanied by a statement of an Authorized Officer of the
Company setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.
(e)    Upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Company or any ERISA Affiliate with the Internal Revenue Service with respect to
each Pension Plan; (ii) the most recent actuarial valuation report for each
Pension Plan; (iii) all notices received by the Company or any ERISA Affiliate
from a Multiemployer Plan sponsor or any governmental agency concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Employee Benefit Plan as the Administrative Agent shall reasonably
request.
(f)    Upon request by the Administrative Agent, copies of (i) any documents
described in Section 101(k) of ERISA that the Company or any ERISA Affiliate may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that the Company or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if the Company or any ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, the applicable entity shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.
7.08    End of Fiscal Years; Fiscal Quarters. The Company will cause (i) its
fiscal year to end on November 30 and (ii) its fiscal quarters to end on
February 28, May 31, August 31 and November 30 of each fiscal year.
7.09    Performance of Obligations. The Company will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, deed of trust, indenture, loan agreement or credit agreement and each
other material agreement, contract or instrument by which it is bound, except
such non-performances as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; provided that the failure to pay
any Indebtedness shall not constitute a breach of this Section 7.09 unless it
shall give rise to an Event of Default under Section 9.04.
7.10    Payment of Taxes. The Company will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or leviesTaxes imposed upon the Company or its
Subsidiaries, or upon the income or profits of the Company or its Subsidiaries,
or upon any properties belonging to itthe Company or its Subsidiaries, in each
case on a timely basis, and all lawful claims which, if unpaid, might become a
lien or charge not otherwise permitted under Section 8.01(i) upon any properties
of the Company or any such Subsidiary; provided that none of the Company or any
such Subsidiary shall be required to pay any such material tax, assessment,
charge, levy or claimTax which is being contested in good faith and by
properappropriate proceedings if the Company or any such Subsidiary has
maintained adequate reserves with respect thereto in accordance with generally
accepted accounting principlesGAAP.
7.11    Additional Security; Further Assurances.





--------------------------------------------------------------------------------





(a)    In the event that the Company or any Subsidiary Guarantor acquires any
fee ownership in Real Property after the Restatement EffectiveClosing Date, the
Company shall promptly notify the Collateral Agent and, at the request of the
Collateral Agent or the Required Lenders (or as otherwise required at such time
pursuant to the ABL/Term Loan Intercreditor Agreement) from time to time, the
Company will, and will cause such Subsidiary Guarantor to, execute any and all
further documents (including Mortgages), financing statements, agreements
(including guarantee and security agreements) and instruments, and take all such
further actions (including the filing and recording of financing statements and
other documents), that may be required under applicable law, or which the
Collateral Agent may reasonably request, to grant, preserve, protect or perfect
(including as a result of any change in applicable law) the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Company (each such Mortgage, an
“Additional Mortgage”) in such additional Real Property of any of the Company or
a Subsidiary Guarantor (each such Real Property, an “Additional Mortgaged
Property”). All such Additional Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the Collateral
Agent and shall constitute valid and enforceable perfected Liens superior to and
prior to the rights of all third Persons and subject to no other Liens, in
either case except Permitted Encumbrances. The Additional Mortgages or
instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Mortgages and all taxes, fees and other charges
payable in connection therewith shall have been paid in full. Notwithstanding
anything to the contrary contained above in this Section 7.11(a), in connection
with any Real Property that has been designated as an Additional Mortgaged
Property, the Company shall not nor any Subsidiary Guarantor shall be required
to grant an Additional Mortgage therein to the extent that such a grant is
prohibited by the terms of any document evidencing a prior Lien thereon to the
extent permitted under Section 8.01(vii), (viii) or (xiv) (and the senior
lienholder has not consented thereto).
(b)    Following the Restatement EffectiveClosing Date, the Company will, and
will cause each of its Subsidiaries to, at the expense of the Company and such
Subsidiaries, make, execute, endorse, acknowledge, file and/or deliver to the
Collateral Agent from time to time such conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, and other assurances or
instruments and take such further steps relating to the Collateral covered or
intended to be covered by any of the Security Documents as the Collateral Agent
may reasonably require to ensure the validity, enforceability, perfection or
priority of the Collateral Agent’s and Administrative Agent’s security interest
in the Collateral or to enable the Collateral Agent and Administrative Agent to
realize or exercise the rights and benefits intended to be created by the
Security Documents. Furthermore, the Company shall cause to be delivered to the
Collateral Agent such opinions of counsel, title insurance, appraisals, surveys,
life of loan flood hazard determinations (together with a notices about special
flood hazard area status and flood disaster assistance duly executed by the
Company and the applicable Credit Party relating thereto, if applicable) and
other related documents as may be reasonably requested by the Collateral Agent
to assure itself that this Section 7.11 has been complied with.
(c)    In the event the Administrative Agent or the Required Lenders reasonably
determine the following are required or advisable under applicable law or
regulation, the Company shall obtain real estate appraisals with respect to each
Mortgaged Property, which real estate appraisal shall follow the valuation
procedures set forth in 12 CFR, Part 34 - Subpart C, and shall otherwise be in
form and substance reasonably satisfactory to the Administrative Agent.
(d)    The Company agrees that each action required above by this Section 7.11
shall be completed as soon as possible, but in no event later than 90 days after
such action is requested in





--------------------------------------------------------------------------------





writing to be taken by the Administrative Agent or the Required Lenderssuch
longer period as may be agreed to by the Administrative Agent.
7.12    Ownership of Subsidiaries. The Company will at all times ensure that
each of its Subsidiaries remains as a Wholly-Owned Subsidiary of the Company
except (i) to the extent that any such Subsidiary is merged, consolidated or
liquidated in a transaction permitted by Section 8.02(viii) or, (ix), (xiv) or
(xvii), (ii) for non-Wholly-Owned Subsidiaries acquired pursuant to a Permitted
Acquisition and (iii) for joint ventures otherwise permitted pursuant to Section
8.05.
713    Use of Proceeds. The Company will use the proceeds of the Loans and
Incremental Loans only as provided in Section 6.08.
7.14    Maintenance of Company Separateness. The Company will, and will cause
each of its Subsidiaries to, satisfy customary Business formalities, including
(to the maximum extent required under applicable Business laws) the holding of
regular board of directors’ and shareholders’ meetings or action by directors or
shareholders without a meeting and the maintenance of Business records. Neither
the Company nor any other Credit Party shall make any payment to a creditor of
any Non-Guarantor Subsidiary in respect of any liability of any Non-Guarantor
Subsidiary, and no lender account of any Non-Guarantor Subsidiary shall be
commingled with any lender account of the Company or any other Credit Party. Any
financial statements distributed to any creditors of any Non-Guarantor
Subsidiary shall clearly establish or indicate the corporate separateness of
such Non-Guarantor Subsidiary from the Company and its other Subsidiaries.
Finally, neither the Company nor any of its Subsidiaries shall take any action,
or conduct its affairs in a manner, which is likely to result in the Business
existence of the Company, any other Credit Party or any Non-Guarantor
Subsidiaries being ignored, or in the assets and liabilities of the Company or
any other Credit Party being substantively consolidated with those of any other
such Person or any Non‑Guarantor Subsidiary in a bankruptcy, reorganization or
other insolvency proceeding.
7.15    Deposit Accounts. For each Deposit Account maintained by a Credit Party
(other than (i) any Deposit Account maintained with the Collateral Agent, (ii)
any Deposit Account that is used solely for payroll or that is a controlled
disbursement account that hasintended to have a zero balance at the end of each
Business Day and (iii) any Deposit Account maintained with JPMorgan Chase Bank,
N.A., in its capacity as agent under the ABL Credit Agreement), the respective
Assignor (as such term is defined in the Security Agreement)Credit Party shall
use its commercially reasonable efforts to cause the bank with which the Deposit
Account is maintained to execute and deliver to the Collateral Agent, within 30
days after the date hereof (as such date may be extended from time to time by
the Collateral Agent in its sole discretion) or, if later, at the time of the
establishment of the respective Deposit Account, a “control agreement” in a form
reasonably satisfactory to the Collateral Agent. Notwithstanding anything in
this Section 7.15 to the contrary, (a) if at any time a Deposit Account excluded
under the foregoing sentence (other than any Deposit Account maintained with the
Collateral Agent) is or becomes subject to a “control agreement” for the benefit
of the ABL Secured Parties (as defined in the Security Agreement), then the
respective AssignorCredit Party shall within 30 days after the date hereof (as
such date may be extended from time to time by the Collateral Agent in its sole
discretion) or, if later, contemporaneously with the execution and delivery of
each such “control agreement” for the benefit of the ABL Secured Parties execute
and deliver a “control agreement” with respect to such Deposit Account in a form
reasonably satisfactory to the Collateral Agent and (b) if at any time the ABL
Borrowing Availability is less than $15,000,000, then each AssignorCredit Party
shall within 30 days after such time to execute and deliver a “control
agreement” in a form reasonably satisfactory to the Collateral Agent, with
respect to each Deposit Account not then subject to a “control agreement,”
unless otherwise agreed to by the Collateral Agent in writing. Unless otherwise
agreed to by the Collateral Agent in writing, if any bank with which a Deposit
Account is maintained refuses to, or does not, enter into such a “control
agreement”





--------------------------------------------------------------------------------





to the extent and by the date required hereunder, then the respective
AssignorCredit Party shall promptly (and in any event within 30 days after such
date or such longer period as may be acceptable to the Collateral Agent) close
the respective Deposit Account and transfer all balances therein to the Cash
Collateral Account (as defined in the Security Agreement) or another Deposit
Account subject to a “control agreement” in a form reasonably satisfactory to
the Collateral Agent. Notwithstanding the foregoing, no control agreements shall
be required with respect to any Deposit Account other than the (x) Cash
Collateral Accounts and the Term Collateral Account (as defined in the Security
Agreement), to the extent requested by the Collateral Agent and (y) Deposit
Accounts that are required to be subject to control agreements pursuant to the
ABL Credit Documents.
7.16    Post-Closing Obligations. To the extent not delivered on the Restatement
EffectiveClosing Date, the Credit Parties shall deliver (and, with respect to
Mortgaged Property, use their commercially reasonable efforts to deliver) the
following to the Administrative Agent (or where specifically referenced, with
respect to the Mortgaged Property andthe Collateral Agent) within the time
period set forth for each item in this Section 7.16, unless such time period is
otherwise extended by the Administrative Agent in its reasonable discretion:
(a)    no later than 3090 days following the Restatement Effective Date,
anClosing Date (unless waived or extended by the Administrative Agent in its
reasonable discretion), an assignment and amended and restated Mortgage
encumbering each Existing Mortgaged Property and a Mortgage encumbering each New
Mortgaged Property, each duly executed and acknowledged by the applicable Credit
Party and each in form and substance reasonably satisfactory to the Collateral
Agent;
(b)    no later than 3090 days following the Restatement EffectiveClosing Date,
(i) with respect to each Existing Mortgage Property (unless waived or extended
by the Administrative Agent in its reasonable discretion), with respect to each
Mortgaged Property, a date down endorsement to the existing mortgagee’s title
insurance policy or, if not available, a new Mortgage Policy, disclosing no
additional liens or title exceptions against the Existing Mortgaged Properties
other than Permitted Encumbrances, extending the date of such mortgagee’s title
insurance policy to the date of recordation of such amended and restated
Mortgage, and providing assurance reasonably satisfactory to the Collateral
Agent that the lien on such Existing Mortgaged Property in favor of the
Collateral Agent shall continue to have the enforceability and priority in
effect immediately prior to the Restatement EffectiveClosing Date and shall be
in form and substance reasonably acceptable to the Collateral Agent and (ii)
with respect to each New Mortgaged Property, a Mortgage Policy disclosing no
liens or title exceptions against each New Mortgaged Property other than
Permitted Encumbrances and shall be in form and substance reasonably acceptable
to the Collateral Agent;
(c)    no later than 3090 days following the Restatement Effective DateClosing
Date (unless waived or extended by the Administrative Agent in its reasonable
discretion), if requested by the Collateral Agent, surveys with respect to the
Existing Mortgaged Properties and New Mortgaged Properties in form and substance
reasonably satisfactory to the Collateral Agent;
(d)    no later than 3090 days following the Restatement Effective DateClosing
Date (unless waived or extended by the Administrative Agent in its reasonable
discretion), evidence of payment of all applicable filing, documentary, stamp,
intangible, mortgage and recording taxes, recording and filing fees, and title
insurance premiums and fees in connection with the matters set forth in clauses
(a), (b) and (c) above;
(e)    no later than 3090 days following the Restatement Effective DateClosing
Date (unless waived or extended by the Administrative Agent in its reasonable
discretion), from local counsel





--------------------------------------------------------------------------------





to the Company and its Subsidiaries reasonably satisfactory to the
Administrative Agent, an opinion addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent and shall cover the lien granted
pursuant to the Mortgages encumbering the New Mortgaged Properties or the
amended and restated Mortgages encumbering the Existing Mortgaged Properties and
such other matters incident to the transactions contemplated herein and in the
other Credit Documents as the Administrative Agent may reasonably request; and
(f)    no later than 3090 days following the Restatement EffectiveClosing Date,
insurance certificates and endorsements to the insurance certificatespolicies
and related schedules described in Section 7.03(b) in form and substance
reasonably acceptable to the Collateral Agent.;
(g)    no later than 90 days following the Closing Date, all documents,
certificates and opinions (including a customary opinion of Gibraltar counsel in
form and substance reasonably satisfactory to the Collateral Agent) requested to
be delivered and all other actions requested to be taken by the Collateral Agent
in connection with the creation and perfection of a security interest in the
Capital Stock of Omnova Holdings (Gibraltar) Limited shall have been taken;
(h)    no later than 90 days following the Closing Date, Annex F (Schedule of
Deposit Accounts) to the Security Agreement, certified by an Authorized Officer
of the Credit Parties, which Annex shall replace Annex F to the Security
Agreement delivered on the Closing Date;
(i)    no later than 25 days following the Closing Date, Annex H (Schedule of
Marks and Application), Annex I (Schedule of Patents and Applications) and Annex
J (Schedule of Copyrights and Applications) to the Security Agreement and
Schedules 12(a), (b), and (c) to the Perfection Certificate, certified by an
Authorized Officer of the Credit Parties, which Annexes and Schedules shall
replace the corresponding Annexes and Schedules delivered on the Closing Date;
(j)    no later than 25 days following the Closing Date, instruments or
documents evidencing the grant of a security interest in the intellectual
property set forth in the Annexes and Schedules referred to in Section 7.16 (i),
in proper form for filing with the United States Patent and Trademark Office and
United States Copyright Office;
(k)    to the Collateral Agent, no later than 25 days following the Closing Date
all Instruments (as defined in the Security Agreement) set forth on Schedule 11
to the Perfection Certificate and all Notes listed on Annex C (Schedule of
Notes) to the Pledge Agreement, constituting Collateral accompanied by
instruments of transfer or assignments duly executed in blank in form and
substance satisfactory to the Administrative Agent, it being understood that all
Intercompany Notes shall be pledged and subordinated in the manner provided in
Section 8.05(vii); and
(l)    to the Collateral Agent, no later than 25 days following the Closing Date
all certificates representing Collateral listed on Schedules 10(a) and 10(b) of
the Perfection Certificate or Annex B (Schedule of Stock), Annex D (Schedule of
Limited Liability Company Interests) or Annex E (Schedule of Partnership
Interests) to the Pledge Agreement, accompanied by instruments of transfer or
assignments duly executed in blank in form and substance satisfactory to the
Administrative Agent.
SECTION 8    Negative Covenants. The Company hereby covenants and agrees for
itself and each of its Subsidiaries that on and after the Restatement
EffectiveClosing Date, after giving effect to the TransactionTransactions, and
until the Total Commitment hasall Commitments have terminated and the Loans and
Notes, together with interest, Fees and all other Credit Document





--------------------------------------------------------------------------------





Obligations (other than contingent indemnification obligations for which a claim
has not been asserted), are paid in full:
8.01    Liens. The Company will not, and will not permit any of their
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Company or any of its Subsidiaries, whether now owned or hereafter acquired,
or sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to the Company or any of its Subsidiaries),
or assign any right to receive income; provided that the provisions of this
Section 8.01 shall not prevent the creation, incurrence, assumption or existence
of the following (Liens described below are herein referred to as “Permitted
Liens”):
(i)    Liens for taxes, assessments or governmental charges or leviesTaxes not
yet delinquentdue and payable or Liens for taxes, assessments or governmental
charges or leviesTaxes being contested in good faith and by appropriate
proceedings for which adequate reserves have been established to the extent
required by generally accepted accounting principlesGAAP, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;
(ii)    Liens in respect of property or assets of the Company or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business, and (x) which do not in the aggregate materially
detract from the value of the Company’s or such Subsidiary’s property or assets
or materially impair the use thereof in the operation of the business of the
Company or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;
(iii)    Liens in existence on the Restatement EffectiveClosing Date which are
listed, and the property subject thereto described, on Schedule 8.01, but no
renewals or extensions of such Liens shall be permitted unless (x) the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase from that amount outstanding at the time of any such renewal or
extension and (y) any such renewal or extension does not encumber any additional
assets or properties of the Company or any of its Subsidiaries;
(iv)    Permitted Encumbrances;
(v)    Liens created by or pursuant to (x) this Agreement and the Security
Documents, (y) the ABL Credit Agreement and the ABL Security Documents (subject
to the terms of the ABL/Term Loan Intercreditor Agreement), and (z) the Interest
Rate Protectionany Hedge Agreements entered into with any Lender or Agent or any
Affiliate thereof (each, as defined in the ABL Credit Agreement) under the ABL
Credit Agreement;
(vi)    leases or subleases granted to other Persons in the ordinary course of
business not materially interfering with the conduct of the business of the
Company or any of its Subsidiaries;
(vii)    Liens upon assets subject to Capitalized Lease Obligations or purchase
money Indebtedness to the extent permitted by Section 8.04(iii); provided that
(x) such Liens only serve to secure the payment of Indebtedness arising under
such Capitalized Lease Obligation or





--------------------------------------------------------------------------------





purchase money Indebtedness and (y) the Lien encumbering the asset giving rise
to the Capitalized Lease Obligation or purchase money Indebtedness does not
encumber any other asset of the Company or any of its Subsidiaries;
(viii)    Liens placed upon assets (including Real Property) at the time of
acquisition or construction thereof by the Company or any such Subsidiary or
within 90 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase price or construction costs thereof and extensions,
renewals or replacements of any of the foregoing; provided that, in either case,
(x) the aggregate outstanding principal amount of all Indebtedness secured by
Liens permitted by this clause (viii) shall not at any time exceed the amount
permitted under Section 8.04(iii) and (y) in all events, the Lien encumbering
the assets so acquired does not encumber any other asset of the Company or any
of its Subsidiaries;
(ix)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any of its Subsidiaries or existing on any property or
asset of any Person that becomes a Subsidiary of the Company after the date
hereof prior to the time such Person becomes a Subsidiary of the Company;
provided that (i) such Lien was not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary of the Company, as
the case may be, (ii) such Lien shall not apply to any other property or assets
of the Company or any of its Subsidiaries and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary of the Company;
(x)    easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not
materially interfering with the conduct of the business of the Company or any of
its Subsidiaries;
(xi)    Liens arising from precautionary UCC financing statement filings or
similar filings regarding operating leases and consigned goods;
(xii)    statutory and common law landlords’ liens under leases to which the
Company or any of its Subsidiaries is a party;
(xiii)    Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety bonds (other than appeal bonds), bids, government contracts, performance
and return‑of‑money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);
(xiv)    normal and customary rights of setoff upon deposits of cashLiens in
favor of securities intermediaries, lenders and other depositary institutions
relating to normal and customary banker’s liens, liens, rights of setoff or
similar rights and remedies as to deposit accounts or securities accounts or
other funds maintained with such entities;
(xv)    the Company and its Subsidiaries may sell or assign overdue accounts
receivable in connection with the collection thereof in the ordinary course of
business to the extent permitted under Section 8.02;
(xvi)    any (x) interest or title of a lessor or sublessor (other than a Credit
Party) under any lease entered into by the Company or any of its Subsidiaries as
lessee to the extent that such





--------------------------------------------------------------------------------





lease is permitted to be entered into pursuant to this Agreement, (y)
restriction or encumbrance to which the interest or title of such lessor or
sublessor may be subject (including, without limitation, ground leases and other
prior leases of the premises, mortgages, mechanics liens, tax liens and
easements) or (z) subordination of the interest of the lessee or sublessee under
any such lease to any restriction or encumbrance referred to in the preceding
clause (y);
(xvii)    Liens on the assets of Foreign Subsidiaries securing Indebtedness
permitted under Section 8.04;
(xviii)    Liens not otherwise permitted pursuant to this Section 8.01 which
secure obligations permitted under this Agreement not exceeding, in the
aggregate at any one time outstanding, the greater of (x) $50,000,000 and (y)
11.2% of Consolidated Net Tangible Assets as of the time of incurrence; and
(xix)    Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect;
(xx)    Liens on the Collateral securing Indebtedness permitted under Section
8.04(xiii)(x) and (y) and (xviii); provided that any Liens securing Indebtedness
permitted under Section 8.04(xviii) (I) shall not exceed, in the aggregate at
any one time outstanding, $15,000,000 and (II) are limited to Liens on the
assets related to such supply chain finance services; provided, further, any
such Indebtedness permitted under Section 8.04(xiii)(x) and (y) satisfies the
requirements in Section 8.04(xiii), as applicable, and such Liens have the
priority specified therein and are subject to the intercreditor agreements
specified therein;
(xxi)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of investments permitted by this Agreement,
provided that such liens (a) attach only to such investments and (b) secure only
obligations incurred in the ordinary course and arising in connection with the
acquisition or disposition of such Investments and not any obligation in
connection with margin financing; and
(xxii)    Liens in favor of customs and revenues authorities imposed by
applicable law arising in the ordinary course of business in connection with the
importation of goods solely to the extent the following conditions are
satisfied: (A) such Liens secure obligations that are being contested in good
faith by appropriate proceedings, (B) the applicable Credit Party or Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation.
In connection with the granting of Liens permitted by this Section 8.01 by the
Company or any of its Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized to and shall take any actions necessary to be taken by
it in connection therewith (including, without limitation, by executing
appropriate lien releases or lien subordination agreements in favor of the
holder or holders of such Liens, in either case solely with respect to the item
or items of property subject to such Liens) to afford the lenders and/or
creditors of the Company and its Subsidiaries with the Permitted Liens (and





--------------------------------------------------------------------------------





related rights) to which they are entitled under this Section 8.01.8.01, to the
extent provided, subject to and in accordance with Section 10.11.
8.02    Consolidation, Merger, Sale of Assets, etc. The Company will not, and
will not permit any of its Subsidiaries to, wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation, or convey,
sell, lease or otherwise dispose ofmake an Asset Sale (or agree to do any of the
foregoing at any future time) all or any part of its property or assets
(including, without limitation, any sale, lease, or other disposition, or
issuance, of Capital Stock or other equity interests or securities of a
Subsidiary or another Personmake an Asset Sale at any future time), or enter
into any sale-leaseback transactions, except that:
(i)    the Company and its Subsidiaries may make sales of Cash Equivalents and
inventory, including sales of inventory to the Company and other Subsidiaries,
in the ordinary course of business;
(ii)    the Company and its Subsidiaries may make sales or other dispositions of
assets; provided that (x) each such sale results in consideration at least 75%
of which shall at the time received be in the form of cash (provided that in
lieu of cash the Company may receive, as consideration, assets which the Company
would have been permitted to reinvest in under the terms of Section 4.02(c) if
the Company had received cash consideration), (y) the aggregate sale proceeds
from all assets subject to such sales shall not exceed the greater of (a)
$15,000,000 and (b) 10% of consolidated total assets of the Company and its
Subsidiaries, in each case in any fiscal year of the Company, plus, in the case
of a sale or disposition of foreign assets or a Foreign Subsidiary, $100,000,000
in the aggregate after the Restatement EffectiveClosing Date and (z) Net Cash
Proceeds therefrom in excess of $15,000,000 are either applied as provided in
Section 4.02(c) or reinvested in assets to the extent permitted by Section
4.02(c);
(iii)    Capital Expenditures by the Company and its Subsidiaries shall be
permitted;
(iv)    the Company and its Subsidiaries may sell or otherwise dispose of
damaged, obsolete or worn-out assets that are no longer necessary for the proper
conduct of their respective business for fair market value;
(v)    transactions permitted by Section 8.05 shall be permitted;
(vi)    The Company and its Subsidiaries may grant leases or subleases to other
Persons in the ordinary course of business and not materially interfering with
the conduct of the business of the Company and its Subsidiaries taken as a
whole;
(vii)    each of the Company and its Subsidiaries may lease (as lessee) real or
personal property in the ordinary course of business (so long as any such lease
does not create a Capitalized Lease Obligation except to the extent permitted by
Section 8.04(iii));
(viii)    any Foreign Subsidiary of the Company may be sold or transferred to,
merged with and into, or be dissolved or liquidated, or any of its assets,
Capital Stock or other equity interests otherwise sold or transferred to (x) the
Company or (y) any Wholly-Owned Subsidiary of the Company, so long as any
security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the Equity Interests of
such Foreign Subsidiary shall remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
merger, consolidation, amalgamation, dissolution,





--------------------------------------------------------------------------------





liquidation or transfer) and all actions required to maintain said perfected
status have been takenthe Company and its Subsidiaries shall be in compliance
with the requirements of Section 7.11 and the Security Agreement;
(ix)    any Domestic Subsidiary of the Company may be merged with and into, or
be dissolved or liquidated into, or transfer any of its assets to (x) the
Company or (y) any Wholly-Owned Domestic Subsidiary of the Company, so long as
(i), in the case of clause (y), such Wholly-Owned Domestic Subsidiary of the
Company is a Subsidiary Guarantor and (ii) any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets of such Subsidiary shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, consolidation, dissolution or liquidation) and all actions
required to maintain said perfected status have been takenand its Subsidiaries
shall be in compliance with the requirements of Section 7.11 and the Security
Agreement;
(x)    the Company and each of the Subsidiary Guarantors may sell or otherwise
transfer assets (other than any Mortgaged Properties) between or among one
another;
(xi)    Non-Guarantor Subsidiaries may sell or otherwise transfer assets between
or among one another or to the Company or a Subsidiary Guarantor;
(xii)    (xi) each of the Company and its Subsidiaries may sell or discount
accounts receivable in the ordinary course of business, but only in connection
with the collection or compromise thereof;
(xiii)    (xii) each of the Company and its Subsidiaries may, in the ordinary
course of business, license patents, trademarks, copyrights and know-how to
third Persons, so long as each such license does not prohibit the granting of a
Lien by the Company or such Subsidiary in the intellectual property covered by
such license;
(xiv)    (xiii) each of the Company and its Subsidiaries may liquidate any
Inactive Subsidiary and any Non-Guarantor Subsidiary;
(xiv)    the Company and its Subsidiaries may consummate the transactions
described on Schedule 1.01(c); and
(xv)    [reserved];
(xvi)    (xv) in addition to the foregoing, the Company and/or certain
Subsidiary Guarantors may transfer, directly or indirectly, in one transaction
or a series of transactions, Intercompany Notes owed to the Company or a
Wholly-Owned Subsidiary by a Wholly-Owned Subsidiary, including the French
Promissory Notes to OMNOVA Solutions (Gibraltar) Ltd. SCS, so long as the New
Promissory Notes that Borrowerthe Company will obtain in connection with the
transfer of the French Promissory Notesthereof are pledged as additional
collateral security for the Obligations and promptly delivered to the Collateral
Agent, together with instruments of transfer duly executed in blank, in
accordance with the ABL/Term Loan Intercreditor Agreement and the Security
Documents (in which case the Collateral Agent shall be deemed to have released
their lien on such notes transferred by the Company and/or certain Subsidiary
Guarantors, as applicable); and





--------------------------------------------------------------------------------





(xvii)    to the extent the Company and its Subsidiaries comply with the
requirements of Section 7.11 and the Security Agreement, the Company and the
Subsidiaries may complete any restructuring, regardless of whether accomplished
by liquidation, contribution, distribution, merger, amalgamation or any other
technique, whereby the ownership of Foreign Subsidiaries is changed, so long as
each such Foreign Subsidiary that is a Subsidiary of the Company prior to such
restructuring and is intended to remain in existence following such
restructuring remains, directly or indirectly, a Subsidiary of the Company after
such restructuring.
For purposes of clause (x) of the proviso to clause (ii) above, the following
shall be deemed to be cash:
(a)    the amount (without duplication) of any liability (other than any
Indebtedness of the Company or a Guarantor (whether outstanding on the
Restatement EffectiveClosing Date or thereafter incurred)) which is subordinated
by its terms in right of payment to the Obligations that would be recorded on a
balance sheet prepared in accordance with GAAP of the Company or such Subsidiary
that is expressly (x) assumed by a Person other than the Company or a
Subsidiary, or (y) expunged by the holder of such liability, and with respect to
which, in each case, the Company or such Subsidiary, as the case may be, is
unconditionally released from further liability with respect thereto;
(b)    the amount of any obligations or securities received from such transferee
that are within 180 days repaid, converted into or sold or otherwise disposed of
for cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
actually so received);
(c)    any contingent earn-out obligation received by the Company or any
Subsidiary in such Asset Sale having an aggregate potential payout, taken
together with all other contingent earn-out obligations received pursuant to
this clause since the Restatement EffectiveClosing Date that are at the time
outstanding and held by the Company or any Subsidiary, not to exceed $20,000,000
at that time then outstanding (after giving effect to any payment or reduction);
and
(d)    any Designated Noncash Consideration received by the Company or any
Subsidiary in such Asset Sale having an aggregate Fair Market Value, taken
together with all other Designated Noncash Consideration received pursuant to
this clause since the Restatement EffectiveClosing Date that is at the time
outstanding and held by the Company or any Subsidiary, not to exceed the greater
of (x) $25,000,000 or (y) 5.5% of Consolidated Net Tangible Assets at the time
of the receipt of such Designated Noncash Consideration, with the Fair Market
Value of each item of Designated Noncash Consideration being measured at the
time received and without giving effect to subsequent changes in value.; and
If(e)    if at any time any non-cash consideration received by the Company or
any Subsidiary in connection with any Asset Sale is repaid, converted into or
sold or otherwise disposed of for cash or Cash Equivalents (other than interest
received with respect to any such non-cash consideration), then the date of such
repayment, conversion, sale or other disposition shall be deemed to constitute
the date of an Asset Sale hereunder and the Net Cash Proceeds thereof shall be
applied in accordance with Section 4.02.
To the extent the Required Lenders waive the provisions of this Section 8.02
with respect to the sale or other disposition of any Collateral, or any
Collateral is sold or otherwise disposed of as permitted by this Section 8.02,
such Collateral (unless transferred to a Credit Party or a Subsidiary thereof)
shall in each case be sold or otherwise disposed of free and clear of the Liens
created by the Security Documents





--------------------------------------------------------------------------------





and the Administrative Agent shall take such actions (including, without
limitation, directing the Collateral Agent to take such actions) as are
appropriate in connection therewith.
8.03    Dividends. The Company will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Company or any of its Subsidiaries, except that:
(i)    any Subsidiary of the Company may pay Dividends to (x) the Company or (y)
any Wholly-Owned Subsidiary of the Company;
(ii)    any non-Wholly-Owned Subsidiary of the Company may pay cash Dividends to
its shareholders or equity owners generally so long as the Company or its
respective Subsidiary which owns the equity interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the equity interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of equity interests of such Subsidiary); and
(iii)    the Company may pay cash Dividends so long as (a) no Default or Event
of Default is in existence at such time or would result therefrom and (b) the
amount of such Dividend, when added to the aggregate amount of Dividends made
pursuant to this clause (iii) after the Restatement EffectiveClosing Date and
the aggregate amounts paid pursuant to Section 8.05(xv) and (xviii) after the
Restatement EffectiveClosing Date, would not exceed the Permitted
DividendAvailable Amount in effect at such time; provided that, with respect to
any Dividend made pursuant to this clause (iii), the Total Net Leverage Ratio
(calculated on a pro forma basis) is less than or equal to 3.50:1.00;
(iv)    the Company and any of its Subsidiaries may declare and pay Dividends
payable solely in the common stock or other Capital Stock that is not
Disqualified Stock of such Person; and
(v)    so long as no Default or Event of Default has occurred and is continuing,
the Company and any of its Subsidiaries may make Dividends in an amount not to
exceed $5,000,000 per fiscal year to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock (other than Disqualified
Stock) of the Company pursuant to and in accordance with employment contracts,
stock option plans or other benefit plans or similar arrangements for
consultants, management (including directors and officers) or employees of the
Company and any of its Subsidiaries.
8.04    Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
(i)    Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
(ii)    existing Indebtedness to the extent the same is listed on Schedule
5(j)(vi) and Permitted Refinancing Indebtedness in respect of such Indebtedness;
(iii)    Indebtedness evidenced by Capitalized Lease Obligations and purchase
money Indebtedness of the Company and its Subsidiaries, including any
Indebtedness assumed in connection with the acquisition of assets; provided that
in no event shall the aggregate principal amount of Capitalized Lease
Obligations, and the principal amount of all such Indebtedness





--------------------------------------------------------------------------------





incurred or assumed in each case after the Restatement EffectiveClosing Date,
permitted by this clause (iii) exceed at any time outstanding the greater of (x)
$25,000,000 and (y) 5.6% of Consolidated Net Tangible Assets as of the time of
incurrence;
(iv)    intercompany Indebtedness among the Company and its Subsidiaries to the
extent permitted by Section 8.05;
(v)    Indebtedness of the Company and its Subsidiaries under Interest Rate
Protection Agreements entered into to protect the Company against fluctuations
in interest rates in respect of the ObligationsHedge Agreements so long as
management of the Company has determined that the entering into of such Interest
Rate ProtectionHedge Agreements are bona fide hedging activities;
(vi)    Indebtedness of the Company and its Subsidiaries under Other Hedging
Agreements entered into in the ordinary course of business providing protection
against fluctuations in currency values and/or commodity prices in connection
with the Company’s or any of its Subsidiaries’ operations so long as management
of the Company or such Subsidiary, as the case may be, has determined that the
entering into of such Other Hedging Agreements are bona fide hedging
activities;[Reserved];
(vii)    Indebtedness of the Credit Parties arising under the ABL Credit
Documents (or any Permitted Refinancing ABL Credit Facility) in an aggregate
principal amount not to exceed the greater of (i) $100,000,000140,000,000 and
(ii) the sum of (x) 85% of the net book value of the accounts receivable of the
Company and its Wholly-Owned Domestic Subsidiaries and (y) the lesser of 65% of
the net book value of the inventory of the Company and its Wholly-Owned Domestic
Subsidiaries and 85% of net orderly liquidation value, less, in each case, the
aggregate principal amount of all principal repayments with the proceeds from
Asset Sales utilized in accordance with Section 4.02(f) that permanently reduce
the commitments thereunder;
(viii)    any Credit Party may become liable as a guarantor with respect to
obligations of any other Credit Party, which obligations are not otherwise
prohibited under this Agreement;
(ix)    Indebtedness in respect of those accounts receivable permitted to be
sold or discounted pursuant to Section 8.02(xi);
(x)    Indebtedness representing deferred compensation to employees and
directors of the Company or its Subsidiaries; provided that the aggregate
principal amount of Indebtedness permitted by this clause (x) shall not exceed
$10,000,00015,000,000 at any time outstanding;
(xi)    additional Indebtedness of the Company and its Subsidiaries not
otherwise permitted under this Section 8.04 not to exceed $50,000,000 in
aggregate principal amount at any one time outstanding;
(xii)    Indebtedness of a Subsidiary of the Company acquired after the
Restatement EffectiveClosing Date in connection with a Permitted Acquisition (or
Indebtedness assumed at the time of a Permitted Acquisition of an asset securing
such Indebtedness); provided that the aggregate principal amount of all such
Indebtedness outstanding at any one time pursuant to this clause (xii) shall not
exceed (A) $10,000,000 plus (B) an additional amount of Indebtedness if (x) such
Indebtedness consists of Permitted Debt and (y) after giving effect to the
incurrence of such Permitted Debt and the respective Permitted Acquisition, the
Interest Coverage Ratio for the then





--------------------------------------------------------------------------------





most recently ended Test Period is greater than 2.00:1.00 determined on a pro
forma basis; and Permitted Refinancing Indebtedness in respect of any of the
foregoing;
(xiii)    Indebtedness of the Credit Parties (in the form of (x) notes or loans
secured by Collateral on a pari passu basis with the Obligations or (y) notes or
loans secured by Collateral on a basis junior in priority to the Obligations)
incurred by the Company to the extent that (1)(a) the aggregate principal amount
of Indebtedness incurred pursuant to this clause (xiii) shall not exceed the
aggregate amount of Incremental Loans available under Section 2.15 and (b) such
Indebtedness will be subject to the applicable incurrence tests set forth in
Section 2.15 and the conditions set forth in clauses (a) and (b) of the
definition of Incremental Commitment Requirements; provided that with respect to
all Indebtedness incurred pursuant to this clause (xiii) except for interim or
bridge financings that provide for automatic conversion, subject to customary
conditions, to Indebtedness meeting the requirements of this subclause (1), such
Indebtedness does not have a final maturity date earlier than the Final Maturity
Date applicable at such time and its Weighted Average Life to Maturity shall not
be shorter than the then longest remaining Weighted Average Life to Maturity of
any Class of Loans; (2) such Indebtedness shall not have mandatory prepayment,
redemption or offer to purchase events prior to the date that is 91 days after
the then Final Maturity Date more onerous than those applicable to the Loans
(other than (i) customary prepayments, redemptions or offers to purchase upon a
change of control, asset sale event or casualty event, (ii) customary
acceleration rights upon the occurrence of an event of default or (iii)
customary prepayments, redemptions or offer to purchases set forth in any bridge
facility or similar interim credit facility); (3) except as provided otherwise
in Sections 2.16, 2.17 and 11.11(d), the covenants, events of default,
guarantees and other terms of such Indebtedness, when taken as a whole (other
than interest rate, redemption premiums and other pricing terms), are determined
by the board of directors of the Company to be either (x) not materially more
restrictive to the Company and the other Credit Parties than those set forth in
this Agreement, if any (other than (1) with respect to terms and conditions
applicable after the Final Maturity Date in effect at the time of the incurrence
or issuance of such Indebtedness or (2) subject to the immediately succeeding
proviso, a Previously Absent Financial Maintenance Covenant; provided that,
notwithstanding anything to the contrary contained herein, if any such terms of
such Indebtedness contain a Previously Absent Financial Maintenance Covenant
that is in effect prior to the applicable Final Maturity Date, such Previously
Absent Financial Maintenance Covenant shall be included for the benefit of each
Class of Loans) or (y) on then prevailing market terms and conditions; provided
that a certificate of an Authorized Officer delivered to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness and drafts of the documentation relating
thereto, stating that the Company has determined in good faith that such terms
and conditions satisfy the foregoing requirement shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Company within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which is disagrees); (4) such Indebtedness is not Incurred or
guaranteed by any Subsidiary of the Company that is not a Credit Party; (5) such
Indebtedness is not secured by any Liens on any property or assets of the
Company or any other Credit Party that do not constitute Collateral; (6) if such
Incremental Equivalent Debt is in the form of term loans secured on a pari passu
basis with the Collateral, the existing Lenders shall benefit from the
protections in Section 2.15(a)(viii), (7) an Authorized Officer of the holders
of such Incremental Equivalent Debt shall have entered into the ABL/Term Loan
Intercreditor Agreement and a Pari Passu Lien Intercreditor Agreement (if such
Incremental Equivalent Debt is secured on a pari passu basis with the
Collateral) or a Junior Lien Intercreditor





--------------------------------------------------------------------------------





Agreement (if such Incremental Equivalent Debt is secured on a basis junior to
the Collateral), as applicable and (8) (A) any amortization payments in respect
of such Indebtedness shall be no more than ratable with amortization payments in
respect of the existing Loans and (B) such Indebtedness shall otherwise be no
more than pari passu with the existing Loans with respect to mandatory
prepayments and other prepayment rights (such Indebtedness incurred pursuant to
this clause (xiii) being referred to as “Incremental Equivalent Debt”) and (ii)
any Permitted Refinancing Indebtedness in respect of the foregoing;
(xiv)    (xiii) Indebtedness of Subsidiaries that are not Guarantors from time
to time owing to Persons other than a Credit Party; provided that the aggregate
amount of such Indebtedness under this clause (xiiixiv) does not exceed
$30,000,00040,000,000 at any one time outstanding;
(xv)    (xiv) any Subsidiary of the Company may become liable as a guarantor
with respect to lease obligations of the Company or any other Subsidiary of the
Company;
(xvi)    (xv) additional Indebtedness of the Company and its Subsidiaries not
otherwise permitted under this Section 8.04; provided that after giving effect
to the incurrence of such additional Indebtedness, the Interest Coverage Ratio
for the then most recently ended Test Period is greater than 2.00:1.00
determined on a pro forma basis; provided, further, that the aggregate amount of
such Indebtedness under this clause (xvxvi) that may be incurred by Subsidiaries
that are not Guarantors does not exceed $50,000,000 at any one time outstanding;
and Permitted Refinancing Indebtedness in respect of the foregoing; and
(xvii)    [reserved];
(xviii)    (xvi) Indebtedness of the Credit Parties arising under the Senior
Note Indenture in an aggregate principal amount not to exceed $250,000,000 and
Permitted Refinancing Indebtedness in respect of such Indebtedness.consisting of
supply chain finance services, including, without limitation, trade payable
services and supplier accounts receivable purchases, in each case, in the
ordinary course of business; and
(xix)    the Senior Notes, subject to the immediate deposit of the redemption
funds with the trustee under the Senior Note Indenture and contemporaneous
satisfaction and discharge of the Senior Notes in accordance with the terms of
the Senior Note Indenture on or about the Closing Date.
For purposes of determining compliance with this Section 8.04, in the event that
any item of proposed Indebtedness meets the criteria of more than one of the
categories above, the Company will be permitted to classify the item of
Indebtedness on the date of its incurrence, creation or assumption, or later
reclassify all or a portion of the item of Indebtedness, in any manner that
complies with this Section 8.04 and such item of Indebtedness shall be deemed to
have been incurred, created or assumed pursuant to only one of such categories.
8.05    Advances, Investments, Loans, Purchase of Assets. The Company will not,
and will not permit any of its Subsidiaries to, directly or indirectly, (w) lend
money or credit or make advances to any Person, (x) purchase or otherwise
acquire (in one or a series of related transactions) any part of the property or
assets of any Person (including, without limitation, any Capital Stock or other
securities of any other Person), but excluding purchases or other acquisitions
of inventory, materials, equipment and other real and personal assets (other
than assets constituting, or a Person (including the





--------------------------------------------------------------------------------





Capital Stock of a Person) engaged in, a business) used or to be used in the
business of the Company and its Subsidiaries, (y) make any capital contribution
to any other Person or (z) purchase or own a futures contract or otherwise
become liable for the purchase or sale of currency or other commodities at a
future date in the nature of a futures contract, except that the following shall
be permitted (each, an “Investment”):
(i)    the Company and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms;
(ii)    the Company and its Subsidiaries may acquire and hold cash and Cash
Equivalents;
(iii)    the Company and its Subsidiaries may (x) make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $5,000,000 and (y) make loans to members of management to fund their
purchase of equity interests of the Company so long as no cash is paid by the
Company or any of its Subsidiaries in connection therewith (or any cash so paid
is promptly (and in any event within one Business Day) returned to the Company
or such Subsidiary;
(iv)    the Company and its Subsidiaries may enter into Interest Rate
ProtectionHedge Agreements to the extent permitted by Section 8.04(v);
(v)    the Company and its Subsidiaries may enter into Other Hedging Agreements
to the extent permitted by Section 8.04(vi);[Reserved];
(vi)    investmentsInvestments in existence on the Restatement EffectiveClosing
Date and listed on Schedule 8.05 shall be permitted, without giving effect to
any additions thereto or replacements thereof (provided that intercompany
investments listed on Schedule 8.05 may be repaid or redeemed and re-advanced or
re-contributed as new intercompany investments up to the amount of such
investments in effect as of the Restatement EffectiveClosing Date);
(vii)    (A) any Credit Party may make intercompany loans to any other Credit
Party, (B) any Subsidiary of the Company may make intercompany loans to any
Credit Party and (C) any Foreign Subsidiary may make intercompany loans to
another Foreign Subsidiary (collectively, “Intercompany Loans”); provided, that
in the case of (A) and (B) only (x) each Intercompany Loan shall be evidenced by
an Intercompany Note, (y) each Intercompany Note issued to the Company or any
Subsidiary Guarantor shall be pledged to the Collateral Agent pursuant to the
Pledge Agreement and (z) subject to Section 7.16(k), each Intercompany Note
issued toby a Credit Party to the Company or a Subsidiary of the Company that is
not a Credit Party shall contain subordination provisions reasonably
satisfactory to the Administrative Agent;
(viii)    the Company and its Subsidiaries may make intercompany loans to, or
investmentsInvestments in, any of its Foreign Subsidiaries in the form of cash
or Cash Equivalents;
(ix)    the Company and the Subsidiary Guarantors may make equity contributions
to the capital of their respective Subsidiaries which are Credit Parties;





--------------------------------------------------------------------------------





(x)    the Company and its Subsidiaries may create or acquire new Subsidiaries
to the extent otherwise permitted hereunder;
(xi)    the Company and its Subsidiaries may transfer inventory or equipment not
otherwise reasonably required for the operations of the Company or any of its
Domestic Subsidiaries to any Foreign Subsidiary to the extent such Foreign
Subsidiary pays for such inventory or equipment in cash equal to the fair market
value thereof;
(xii)    the Company and its Subsidiaries shall be permitted to make Capital
Expenditures;
(xiii)    the Company and its Subsidiaries may enter into transactions permitted
under Section 8.02;
(xiv)    the Company and its Subsidiaries may enter into guarantees to the
extent permitted by Section 8.04;
(xv)    subject to the provisions of this Section 8.05(xv) and the requirements
contained in the definition of Permitted Acquisition, the Qualified Credit
Parties and Wholly-Owned Foreign Subsidiaries of the Company may from time to
time after the Restatement EffectiveClosing Date effectmake Investments
constituting Permitted Acquisitions, so long as; provided that (i) no Default or
Event of Default is in existence at the time of the consummation of such
Permitted Acquisition or would result after giving pro forma effect thereto and
all representations and warranties contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties were made on and as of the
date of such Permitted Acquisition (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; provided that, with respect to any Permitted
Acquisition not conditioned on the availability of, or on obtaining, financing,
this clause (i) may be tested at the time of signing the relevant acquisition
agreement rather than the time of consummation of the Permitted Acquisition,
(ii) the aggregate amount of consideration for all Permitted Acquisitions
effected after the Restatement EffectiveClosing Date pursuant to this clause
(xv) made or provided by the Company or any Subsidiary to acquire equity
interests in any Subsidiary that does not become a Subsidiary Guarantor or
merge, consolidate or amalgamate into the Company or a Subsidiary Guarantor or
any assets that shall not, immediately after giving pro forma effect to such
Permitted Acquisition, be owned by the Company or a Subsidiary Guarantor shall
not exceed an aggregate amount (excluding Qualified Stock of the Company (or
options or warrants for Qualified Stock of the Company) issued as consideration
for such Permitted Acquisition), together withAcquisitions), measured at the
time such Investment is made and after giving pro forma effect to such
Investment, equal to the sum of (A) $250,000,000 plus (B) the Available Amount
(which shall be reduced by the amount of all other Dividends and advances,
investments and loans made pursuant to Sections 8.03(iii) and 8.05(xviii), does
not exceed the sum of (A) $50,000,000 (less, on a dollar for dollar basis, the
amount of any outstanding advances, loans or investments previously or
concurrently made pursuant to Section 8.05(xviii)(A)) plus (B) the Permitted
Dividend Amount) as in effect at the time of such Permitted Acquisition;
provided that (x) the limitation set forth in this clause (ii) shall not apply
with respect to the acquisition of a domestic entity or assets of a domestic
entity (and consideration for Permitted Acquisitions effected pursuant to this
clause (x) of this proviso, and (iii) the Company shall not be deducted from the
foregoing limitation) if, after giving effect to such Permitted Acquisition, the
Interest Coverage Ratio for the then most recently





--------------------------------------------------------------------------------





ended Test Period is greater than 2.00:1.00 determined on a pro forma basis and
(y) in the case of any Permitted Acquisition which is of foreign entity or
assets of a foreign entity, the amount which is available for such Permitted
Acquisitions pursuant to this clause (ii) shall be increased by $150,000,000,
(iii) in the case of acquisitions effected by any Credit Party, such Credit
Party is able to, and does, grant a Lien to the Collateral Agent for the benefit
of the Secured Creditors on and security interest in assets acquired thereby in
connection with such Permitted Acquisition and (iv) the Company shall have
delivered to the Administrative Agent an officer’s certificate executed by an
Authorized Officer of the Company, certifying to the best of his or her
knowledge, compliance with the requirements of preceding clauses (i) through
(iii); be in pro forma compliance with Section 8.14;
(xvi)    investmentsInvestments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
(xvii)    investmentsInvestments of any Person existing at the time such Person
becomes a Subsidiary of the Company or at the time such Person merges or
consolidates with the Company or any of its Subsidiaries, in either case, as the
result of a Permitted Acquisition in compliance with the terms of this
Agreement; provided that such investments were not made by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Subsidiary of the Company or such merger or consolidation;
(xviii)    in addition to the other exceptions set forth in this Section 8.05,
the Company and its Subsidiaries may make additional advances, capital
contributions, investmentsInvestments and loans after the Restatement
EffectiveClosing Date to the extent not otherwise permitted under this Section
8.05 so long as the aggregate amount of such advances, capital contributions,
investments and loans, together withInvestments and loans shall not exceed the
sum of (A) $50,000,000 plus (B) the Available Amount (which shall be reduced by
the amount of all other advances, capital contributions, investmentsInvestments
and loans made pursuant to Sections 8.03(iii) and 8.05(xv)(ii)(x) at that time
outstanding, shall not exceed the sum of (A) $50,000,000 (less, on a dollar for
dollar basis, the amount of any Permitted Acquisitions previously or
concurrently made pursuant to Section 8.05(xv)(ii)(A)) plus (B) the Permitted
Dividend Amount as in effect at the time of such advances, investments and
loans;
(xix)    investmentsInvestments made after the Original Closing Date in the
Asian Latex Businesses in an aggregate amount not to exceed $25,000,000; and
(xx)    Investments to the extent such Investment represents the non-cash
portion of the consideration received in an Asset Sale as permitted pursuant to
the second and third to last paragraphs of Section 8.02; and(xxi)    Investments
made in connection with effecting the transactions set forth on Schedule
1.01(c).(d)-(e).
8.06    Transactions with Affiliates. The Company will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of the Company or any of its Subsidiaries, other than on terms and
conditions substantially as favorable to the Company or such Subsidiary as would
reasonably be obtained by the Company or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that:
(i)    Dividends may be paid to the extent provided in Section 8.03;





--------------------------------------------------------------------------------





(ii)    transactions permitted under Section 8.02 shall be permitted;
(iii)    loans may be made and other transactions may be entered into by the
Company and its Subsidiaries to the extent permitted by Section 8.05;
(iv)    the Company and its Subsidiaries may enter into other transactions
between or among the Company and its Subsidiaries not involving any other
Affiliate;
(v)    customary fees paid to members of the board of directors of the Company
and its Subsidiaries for their services as directors not in excess of fees paid
to directors who are not Affiliates; and
(vi)    issuances of equity interests, payments of bonuses and other
transactions permitted pursuant to employment or compensation agreements, option
agreements, incentive plans, indemnification agreements and other arrangements
with employees and directors of the Company or any of its Subsidiaries, in each
case so long as the foregoing are on terms not materially more beneficial to
such officers and directors as those provided by companies of similar size and
similar financial condition as the Company and its Subsidiaries.
8.07    Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Agreements; etc. The Company will not, and will not permit any of their
Subsidiaries to:
(i)    Except as expressly contemplated in connection with the Refinancing,
amend or modify, or permit the amendment or modification of, any provision of
(x) any ABL Credit Document in a manner which is adverse to the interests of the
Lenders in any material respect or in a manner which is prohibited by the terms
of the ABL/Term Loan Intercreditor Agreement or (y) any documentation entered
into in connection with the other Indebtedness referred to in this clause (i) in
a manner which is adverse to the interests of the Lenders in any material
respect; or
(ii)    amend, modify or change its certificate of incorporation or limited
liability company agreement or by-laws (if any), or any agreement entered into
by it, with respect to its capital stock or other equity interests, or enter
into any new agreement with respect to its capital stock or other equity
interests, other than any amendments, modifications or changes pursuant to this
clause (ii) or any such new agreements which are not adverse in any material
respect to the interests of the Lenders and the terms of any such amendment,
modification, change or other action will not violate any of the other
provisions of this Agreement or any other Credit Document.; provided that the
Company may take such actions to create and issue Disqualified Stock to the
extent permitted by Section 8.04.
8.08    Limitation on Certain Restrictions on Subsidiaries. The Company will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Subsidiary to (a) pay dividends or
make any other distributions on its capital stock or any other interest or
participation in its profits owned by any of its Subsidiaries, or pay any
Indebtedness owed to any of its Subsidiaries, (b) make loans or advances to any
of its Subsidiaries, or (c) transfer any of its properties or assets to any of
its Subsidiaries, except for such encumbrances or restrictions existing under or
by reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) the ABL Credit Agreement and the other ABL Credit Documents,
(iv) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any of its Subsidiaries, (v) customary
provisions restricting assignment





--------------------------------------------------------------------------------





of any agreement entered into by the Company or any Subsidiary of the Company in
the ordinary course of business, (vi) customary provisions restricting the
transfer of assets subject to Liens permitted under Section 8.01(iii), (vii),
(viii), (ix) and (xviii), (vii) any restrictions contained in contracts for the
sale of assets permitted in accordance with Section 8.02 solely in respect of
the assets to be sold pursuant to such contract, (viii) any restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (ix) the Senior Notes and the Senior Notes
Indenture[reserved] and (x) in the case of clauses (b) and (c) above, customary
restrictions in joint venture agreements entered into by the Company or its
Subsidiaries.
8.09    Limitation on Issuance of Equity. The Company will not, and will not
permit any of its Subsidiaries to, issue (i), except as permitted by Section
8.04, any class of Disqualified Stock; notwithstanding the foregoing and for the
avoidance of doubt, the Company and its Subsidiaries may issue Qualified Stock
and/or options and warrants for the same in an unlimited amount so long as such
Qualified Stock and/or options and warrants are not Disqualified Stock.
8.10    Business. The Company will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than any
of the lines of business conducted by the Company and its Subsidiaries on the
Restatement EffectiveClosing Date and any business similar, ancillary or related
thereto or which constitutes a reasonable extension or expansion thereof,
including in connection with the Company’s existing and future technology,
trademarks and patents.
8.11    Limitation on the Creation of Subsidiaries. Notwithstanding anything to
the contrary contained in this Agreement, the Company will not, and will not
permit any of its Subsidiaries to, establish, create or acquire any Subsidiary;
provided that (1) the Company may establish or, create or acquire
non-Wholly-Owned Subsidiaries pursuant to Section 8.05(xv), (xvii) or (xviii)
and (2) the Company and its Subsidiaries shall be permitted to establish or
create and, to the extent permitted by this Agreement, acquire Wholly-Owned
Subsidiaries (it being understood and agreed that, in connection with the
creation of any non-Wholly-Owned Subsidiary under Section 8.05(xv) and any
Wholly-Owned Subsidiary, subject to the terms and conditions of Section 7.11
hereof, (i) the capital stock of such new Subsidiary (other than a Foreign
Holdco) to the extent owned by the Company or any other Credit Party (up toand
with respect to Foreign Subsidiaries, 65% of the voting capital stock and 100%
of the non-voting capital stock of any such new Foreign Subsidiary) is promptly
pledged pursuant to, and to the extent required by, the respective Pledge
Agreement and the certificates representing such stock, together with stock
powers duly executed in blank, are delivered to the Collateral Agent and (ii)
such new Subsidiary (to the extent it is a Domestic Subsidiary that is not a
Non-Guarantor Subsidiary) promptly executes a counterpart of the Pledge
Agreement, the Security Agreement, the ABL/Term Loan Intercreditor Agreement,
any Pari Passu Lien Intercreditor Agreement, any Junior Lien Intercreditor
Agreement and the Subsidiary Guarantee, in each case by executing and delivering
to the Administrative Agent a counterpart of a Joinder Agreement, in each case
on the same basis (and to the same extent) as such Subsidiary would have
executed such Credit Documents if it were a Credit Party on the Restatement
Effective Date or Original Closing Date; provided that in the case of any
Foreign Holdco, recourse on any Guarantee by such Foreign Holdco shall be
limited to the Collateral pledged by such Foreign HoldcoClosing Date and shall
deliver such documents and shall take such actions required by the foregoing
Credit Documents or reasonably requested by the Administrative Agent or
Collateral Agent to create and perfect the security interests of the Collateral
Agent granted or purported to be created pursuant to the Credit Documents. In
addition, at the reasonable request of the Administrative Agent, each new
Wholly-Owned Subsidiary shall execute and deliver, or cause to be executed and
delivered, all other relevant documentation of the type described in Section 5
as such new Wholly-Owned Subsidiary would





--------------------------------------------------------------------------------





have had to deliver if such new Wholly-Owned Subsidiary were a Credit Party on
the Restatement Effective Date or Original Closing Date. Notwithstanding the
foregoing, so long as New U.S. LLC does not engage in any business activities
and does not incur material liabilities or hold material assets, in each case
other than the holding and administration of intercompany loan facility
agreements, clause (2) of the first proviso in this Section 8.11 shall not apply
to the creation of New U.S. LLCClosing Date. If any Non-Guarantor Subsidiary
shall cease to be a Non-Guarantor Subsidiary in accordance with the terms
hereof, such Subsidiary shall take the actions specified herein as though it was
a newly established Subsidiary; provided that in the case of any Foreign Holdco,
recourse on any Guarantee by such Foreign Holdco shall be limited to the
Collateral pledged by such Foreign Holdco.
8.12    Multiemployer Plans. Neither the Company nor any of its Subsidiaries
shall partially or totally withdraw any amounts from a Plan or Multiemployer
Plan without the prior written consent of the Required Lenders, unless the
withdrawal liability of the Company and its Subsidiaries from all such
withdrawals in the aggregate shall not exceed $5,000,000.
8.13    Use of Proceeds. The Company will not request any Borrowing, and the
Company shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Person or country that, at the time of such action, is a Sanctioned
Person or in any Sanctioned Country, to the extent such activities, businesses
or transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, or (C) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.
8.14    8.13 Financial Covenant. The Company shall not permit the Senior
SecuredTotal Net Leverage Ratio, as of the last day of any Test Period during
any period in the table below, to exceed the ratio set forth opposite such
period in the table below:5.00:1.00.
Test Period
Senior Secured Net 
Leverage Ratio
Restatement Effective Date - November 30, 2011
3.25 to 1.0
December 1, 2011 - November 30, 2012
3.00 to 1.0
December 1, 2012 - November 30, 2013
2.75 to 1.0
December 1, 2014 and thereafter
2.50 to 1.0



SECTION 9.    Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):
9.01    Payments. (a) The Company shall (i) default in the payment when due of
any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document or (b) any Guarantor shall default
in the payment of any amount, in respect of any payment of the type described in
clause (a)(ii) above pursuant to its Guarantee, and such default shall continue
unremedied for three or more Business Days; or





--------------------------------------------------------------------------------





9.02    Representations, etc. Any representation, warranty or statement made by
any Credit Party herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made; or
9.03    Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section
7.01(f)(i), the second sentence of Section 7.02, Section 7.11 or Section 8, (ii)
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 7.01(a), Section 7.01(b), Section 7.01(c),
Section 7.01(d), Section 7.03(b) or Section 7.12 and such default shall continue
unremedied for a period of 15 days after written notice to the defaulting party
by the Administrative Agent or the Required Lenders or (iii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement (other than as provided in Section 9.01) and such
default shall continue unremedied for a period of 30 days after written notice
to the defaulting party by the Administrative Agent or the Required Lenders; or
9.04    Default Under Other Agreements. (i) The Company or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause the holder or holders
of such Indebtedness (or a trustee or Administrative Agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity, or
(ii) any such Indebtedness of the Company or any of its Subsidiaries shall be
declared to be due and payable, or required to be prepaid other than by a
regularly scheduled prepayment or required prepayment (other than pursuant to a
“due-on-sale” clause in a mortgage or similar security agreement) (unless such
required prepayment results from a default thereunder or an event of the type
that constitutes an Event of Default), prior to the stated maturity thereof;
provided that it shall not be a Default or an Event of Default under this
Section 9.04 unless the aggregate outstanding principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least
$10,000,000; provided further that with respect to any failure or breach or
default under Section 7.23 of the ABL Credit Agreement (or any default arising
under Section 9.1 of the ABL Credit Agreement arising solely as a result of a
failure, breach or default under such Section 7.23), such event shall only
constitute an Event of Default under this Section 9.04 upon the earlier of (1)
acceleration (or the Lenders thereunder having the right to so accelerate) of
the Indebtedness under the ABL Credit Agreement and (2) such event not having
been cured or waived within 30 days after the occurrence of such event (the
“Stand Still Period”); or
9.05    Bankruptcy, etc. The Company or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Company
or any of its Subsidiaries and the petition is not controverted within 10 days,
or is not dismissed within 60 days, after commencement of the case; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Company or any of its
Subsidiaries, or the Company or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
of its Subsidiaries, or there is commenced against the Company or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days; or the Company or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving





--------------------------------------------------------------------------------





any such case or proceeding is entered; or the Company or any of its
Subsidiaries suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or the Company or any of its Subsidiaries makes a general
assignment for the benefit of creditors; or any corporate action is taken by the
Company or any of its Subsidiaries for the purpose of effecting any of the
foregoing; or
9.06    ERISA. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, has resulted or could reasonably be expected to result in liability of
the Company and/or its Subsidiaries in an amount that could have a Material
Adverse Effect; or
9.07    Security Documents. Except (x) in each case to the extent resulting from
the failure of the Collateral Agent to retain possession of the applicable
certificated Pledged Securities delivered to the Collateral Agent and (y) in
respect of an immaterial portion of the Collateral, at any time after the
execution and delivery thereof, any of the Security Documents shall cease to be
in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the First Priority Liens, rights, powers and
privileges purported to be created thereby (including, without limitation, a
perfected security interest in, and Lien on, all of the Collateral to the extent
required by the Security Documents), in favor of the Collateral Agent, and
subject to no other Liens other than Permitted Liens, or any Credit Party shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to any of the Security
Documents; or
9.08    Guarantees. (a) Any Guarantee or any provision thereof shall cease to be
in full force or effect as to the relevant Guarantor, or any Guarantor or Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the relevant Guarantee, or (b) except as otherwise
provided in Section 9.01(b), any Guarantor shall default in the due performance
or observance of any term, covenant or agreement on its part to be performed or
observed pursuant to such Guarantee; provided that, with respect to defaults
under the Subsidiary Guarantee which relate to covenants in Section 7 of this
Agreement for which a grace period is applicable under Section 9.03(iii), such
Guarantors shall have the benefit of the grace period set forth in Section
9.03(iii); or
9.09    Judgments. One or more judgments or decrees shall be entered against the
Company or any of its Subsidiaries involving in the aggregate for the Company
and its Subsidiaries a liability of $10,000,000 or more (not paid or fully
covered by a reputable and solvent insurance company) and such judgments or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 60 days from the entry thereof; or
9.10    Change of Control. A Change of Control shall have occurred; or
9.11    ABL/Term Loan Intercreditor AgreementAgreements. Any provision of the
ABL/Term Loan Intercreditor Agreement, any Pari Passu Lien Intercreditor
Agreement or any Junior Lien Intercreditor Agreement which is material to the
interests of the Lenders shall cease to be in full force or effect (except in
accordance with its terms);
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Company, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 9.05
shall occur with respect to the Company, the result which would occur upon the
giving of written notice by the Administrative Agent to the Company as specified
in





--------------------------------------------------------------------------------





clauses (i) and (ii) below shall occur automatically without the giving of any
such notice): (i) declare the Total Commitments terminated, whereupon the
Commitment of each Lender shall forthwith terminate immediately; (ii) declare
the principal of and any accrued interest in respect of all Loans and the Notes
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party;
(iii) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents; and (iv) apply any cash collateral
held pursuant to this Agreement to pay Obligations.
SECTION 10.    The Administrative Agent.
10.01    Appointment.
(a)    The Lenders hereby irrevocably designate and appoint DBTCADBNY as
Administrative Agent (for purposes of this Section 10 and Section 11.01, the
term “Administrative Agent” also shall include DBTCADBNY in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents. Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates.
(b)    Each Lender hereby authorizes the Administrative Agent to take such
action as agent on its behalf and for its benefit and to exercise such powers
under this Agreement and the other Credit Documents as are delegated to such
Administrative Agent by the terms hereof and thereof, together with powers as
are reasonably incidentally thereto. Each Lender (including the Required Lenders
under and as defined in the Original Credit Agreement) hereby give the
Administrative Agent and the Collateral agent their consent to enter into the
ABL/Term Loan Intercreditor Agreement, any Junior Lien Intercreditor Agreement
and any Pari Passu Lien Intercreditor Agreement (or any amendment or supplement
thereto) and hereby authorize the Administrative Agent and the Collateral Agent
to take such actions, including without limitation making such filings and
entering into Amendment No. 1 to the Security Agreement, Amendment No. 1 to the
Pledge Agreement and Amendment No. 1 to the Subsidiary Guarantee (in each case,
in substantially the form provided to the Lenders, with such changes thereto as
the Administrative Agent may deem reasonably necessary or appropriate), as may
be necessary or desirable to reflect the intent of this Agreement.
10.02    Nature of Duties. The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct. The duties of the Administrative Agent
shall be mechanical and administrative in nature; the Administrative Agent shall
not have by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.





--------------------------------------------------------------------------------





10.03    Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Company and its Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of the Company and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibilitycollectability, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Company and its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of the Company and its Subsidiaries or the existence or possible
existence of any Default or Event of Default.
10.04    Certain Rights of the Administrative Agent. If the Administrative Agent
shall request instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender or the holder of any Note by reason of
so refraining. Without limiting the foregoing, no Lender or the holder of any
Note shall have any right of action whatsoever against the Administrative Agent
as a result of the Administrative Agent acting or refraining from acting
hereunder or under any other Credit Document in accordance with the instructions
of the Required Lenders.
10.05    Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.
10.06    Indemnification.
(a)    To the extent the Administrative Agent (or any affiliate thereof) is not
reimbursed and indemnified by the Company, the Lenders will reimburse and
indemnify the Administrative Agent (and any affiliate thereof), in proportion to
their respective “percentage” as used in determining the Required Lenders
(determined by the Lenders share of the aggregate outstanding Loans at the
time), for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature (including, without limitation, any customary
indemnifications provided to a deposit account bank pursuant to a “control
agreement” referred to in the Security Agreement) which may be imposed on,
asserted against or incurred by the Administrative Agent (or any affiliate
thereof) in performing its respective duties hereunder or under any other Credit
Document, (including with respect to any agreements or other instruments
referred to herein or therein) or in any way relating to or arising out of this
Agreement or any other Credit Document; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses or disbursements resulting
from the





--------------------------------------------------------------------------------





Administrative Agent’s (or such affiliate’s) bad faith, gross negligence or
willful misconduct (each as determined by a court of competent jurisdiction).
(b)    The Administrative Agent (and any affiliate thereof) shall be fully
justified in failing or refusing to take any action hereunder and under any
other Credit Document (except actions expressly required to be taken by it
hereunder or under the Credit Documents) unless it shall first be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
10.07    The Administrative Agent in Its Individual Capacity. With respect to
its obligation to make Loans under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lenders,” “Required Lenders,” “holders of Notes”
or any similar terms shall, unless the context clearly indicates otherwise,
include the Administrative Agent in its respective individual capacities. The
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Credit Party or any Affiliate of
any Credit Party (or any Person engaged in a similar business with any Credit
Party or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.
10.08    Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.
10.09    Resignation by the Administrative Agent.
(a)    The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving 15 Business Days’ prior written notice to the
Lenders and, unless a Default or an Event of Default under Section 9.05 then
exists, the Company.
(b)    Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Company, which acceptance shall not be unreasonably withheld or delayed
(provided that the Company’s approval shall not be required if an Event of
Default then exists).
(c)    If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of the Company (which consent shall not be unreasonably withheld or delayed,
provided that the Company’s consent shall not be required if an Event of Default
then exists), shall then appoint a successor Administrative Agent who shall
serve as Administrative Agent hereunder or thereunder until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided
above.





--------------------------------------------------------------------------------





(d)    If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 30th Business Day after the date such notice of
resignation was given by the Administrative Agent (the “Resignation Effective
Date”), the Administrative Agent’s resignation shall become effective and the
Required Lenders shall thereafter perform all the duties of the Administrative
Agent hereunder and/or under any other Credit Document until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided
above.
(e)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (b) or clause (c) of the definition thereof, the Required
Lenders may, directly or at the request of the Company, and to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, in consultation with the
Company, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(f)    (e) Upon a resignation or removal of the Administrative Agent pursuant to
this Section 10.09, the Administrative Agent shall remain indemnified to the
extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 10 shall continue in effect for the benefit of the
Administrative Agent for all of its actions and inactions while serving as the
Administrative Agent.
10.10    Withholding Taxes. To the extent required by any applicable laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 4.04, each Lender shall indemnify and hold harmless the
Administrative Agent against, within 10 days after written demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 10.01. The agreements in this Section 10.01 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
10.11    Collateral and Guarantee Matters. Each of the Lenders (including in its
capacity as an Other Creditor) irrevocably authorize the Administrative Agent,
at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of all
Commitments have terminated all Credit Document Obligations (other than
contingent indemnification obligations for which a claim has not been asserted)
have been paid in full, (ii) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Credit Document to a Person
that is not a Credit Party, (iii) that constitutes “Excluded





--------------------------------------------------------------------------------





Collateral” (as such term is defined in the Security Agreement), or (iv) if
approved, authorized or ratified in writing in accordance with Section 11.11;
(b)    to release any Guarantor from its obligations under the Guarantee if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Credit Documents; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.01(vii).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee pursuant to this Section
10.11. In each case as specified in this Section 10.11, the Administrative Agent
will, at the Company’s expense, execute and deliver to the applicable Credit
Party such documents as such Credit Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or, in the cause of clause (b) to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guarantee, in each case in accordance with the terms of
the Credit this Section 10.11; provided that the Company shall have delivered to
the Administrative Agent a certificate signed by an Authorized Officer of the
Company stating that the transaction and the release of the respective
Collateral is permitted under the Credit Documents, upon which the
Administrative Agent may rely conclusively.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders or any other
Secured Creditor for any failure to monitor or maintain any portion of the
Collateral.
SECTION 11.    Miscellaneous.
11.01    Payment of Expenses, etc. The Company hereby agrees to: (a) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses (including Expensesi) of the Administrative
Agent and the Collateral Agent (including, without limitation, the reasonable
fees and disbursements of Cahill Gordon & Reindel LLP and the Administrative
Agent’s other counsel and consultants) in connection with the preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, (ii) of the
Administrative Agent and its affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent and,(iii) after the occurrence and during the continuance of an Event of
Default, of the Administrative Agent and each of the Lenders in connection with
the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence and during the continuance of an
Event of Default, counsel for Lenders); and (b) pay and hold the Administrative
Agent and each of the Lenders harmless from and against any and all present and
future stamp, excise and other similar documentary taxes with respect to the
foregoing matters and save the





--------------------------------------------------------------------------------





Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to the Administrative Agent or such Lender) to
pay such taxes; and (c) indemnify the Administrative Agent, the Collateral Agent
and each Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors (each such
Person being called an “Indemnitee”) from and hold each of them harmless against
any and all liabilities, obligations (including removal or remedial actions),
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
and disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements (which for the avoidance of doubt shall exclude the allocated
costs of in-house counsel)) incurred by, imposed on or assessed against any of
them as a result of, or arising out of, or in any way related to, or by reason
of, (i) any investigation, litigation or other proceeding (whether or not the
Administrative Agent, the Collateral Agent or any Lender any Indemnitee is a
party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party and whether based on
contract, tort or any other theory) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of the
proceeds of any Loans hereunder or the consummation of the Transaction or any
other transactions contemplated herein or in any other Credit Document or the
exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (ii) theany actual or alleged presence, Release or
threatened Release of Hazardous MaterialMaterials on, at, under or from any Real
Property at any timeproperty owned, leased or operated by the Company or any of
its Subsidiaries, the generation, storage, treatment, transportation, handling
or Release of Hazardous Material by the Company or any of its Subsidiaries at
any location, whether or not owned, leased or operated by the Company or any of
its Subsidiaries, the non-compliance by the Company or any of its Subsidiaries
with any Environmental Law (including applicable permits thereunder) applicable
to their respective operations or any Real Propertyand its Subsidiaries, or any
Environmental Claim asserted against the Company, any of its Subsidiaries or any
Real Property at any time owned, leased or operated by the Company or any of its
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the bad faith,related in any way to the Company and its Subsidiaries.
The indemnification provided under this Section 11.01 shall not apply to (A) the
gross negligence, bad faith or willful misconduct of the Person to be
indemnifiedany Indemnitee (each as determined by a court of competent
jurisdiction) by final and non-appealable judgment), (B) a material breach of
the obligations of this Agreement by any Indemnitee (as determined by a court of
competent jurisdiction in a final non-appealable judgment) or (C) any proceeding
that does not involve an act or omission by the Company or any of its
Subsidiaries and that is brought by any Indemnitee against any other Indemnitee
(other than any proceeding against an Indemnitee in its capacity or in
fulfilling its role as an Agent or arranger or similar role). To the extent that
the undertaking to indemnify, pay or hold harmless the Administrative Agent, the
Collateral Agent or any Lender set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Company
agrees to make the maximum contribution to the payment and satisfaction of each
of the indemnified liabilities which is permissible under applicable law.
Notwithstanding the foregoing, the Company shall not be liable for, or have any
obligation under, any settlement of any investigation, litigation or other
proceeding effected without its written consent (which shall not be unreasonably
withheld or delayed), but if settled with the Company’s written consent, or if
there is a final non-appealable judgment in any such investigation, litigation
or proceeding, the Company agrees to indemnify and hold harmless each Indemnitee
in the manner set forth above.
To the fullest extent permitted by applicable law, neither the Company, on the
one hand, nor any Indemnitee, on the other, shall assert, and each such Person
hereby waives, and acknowledges that no other Person shall have, by or through
any Indemnitee or the Company, any claim against any





--------------------------------------------------------------------------------





Indemnitee or the Company, as applicable, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the Transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof; it being agreed that this sentence shall not limit the
indemnification obligations of the Company or any other Credit Party (including
in respect of any such damages incurred or paid by an Indemnitee to a third
party and for any out-of-pocket expenses). No Indemnitee referred to above shall
be liable for any damages to the Company arising from the use by others of any
information or other materials distributed to such party by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages to the Company resulting from the gross negligence or willful misconduct
of such Indemnitee as determined by a final and nonappealable judgment of a
court of competent jurisdiction.
11.02    Right of Setoff.
(a)    In addition to any rights now or hereafter granted under applicable law
or otherwise, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, each Lender is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by such Lender (including, without limitation, by
branches and agencies of such Lender wherever located) to or for the credit or
the account of each Credit Party against and on account of the Obligations and
liabilities of such Credit Party to such Lender under this Agreement or under
any of the other Credit Documents, including, without limitation, all interests
in Obligations purchased by such Lender pursuant to Section 11.06(b), and all
other claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.
11.03    Notices.
(a)    Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including facsimile
communication) and mailed, telecopied or delivered: if to the Company, at the
Borrower Notice Office; if to any Lender, at its address specified on Schedule
1.01(b)such address as shall be designated by such Lender in a written notice to
the Company and the Administrative Agent; and if to the Administrative Agent, at
its Notice Office; or, as to any Credit Party or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to the Company and the
Administrative Agent. All such notices and communications shall, when mailed,
telegraphed, telexed, facsimiled, or cabled or sent by overnight courier, be
effective three Business Days after deposited in the mails, certified, return
receipt requested, when delivered to the telegraph company, cable company or one
day following delivery to an overnight courier, as the case may be, or when sent
by telex or facsimile device, except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.
(b)    Each Public Lender agrees to cause, upon the earlier of the Closing Date
or the date such Public Lender becomes a Lender hereunder, at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the





--------------------------------------------------------------------------------





content declaration screen of the platform for notices then utilized by the
Administrative Agent in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities applicable laws, to receive
such notices that are not made available through the “Public Side Information”
portion of such platform and that may contain material nonpublic information
with respect to the Company or its securities for purposes of United States
Federal or state securities applicable laws.
11.04    Benefit of Agreement; Assignments; Participations.
(a)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, no Credit Party may assign or transfer any of its rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of all of the Lenders; and provided, further, that
although any Lender may transfer, assign or grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments or Loans
hereunder except as provided in Sections 2.13 and 11.04(b)) and the transferee,
assignee or the participant as the case may be shall not constitute a “Lender”
hereunder; and provided, further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 11.07(a) shall not constitute a reduction in the
rate of interest or Fees payable hereunder), or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitment shall not constitute a change in the terms of
any Commitment, and that an increase in any Commitment shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under all of the
Security Documents (in each case except as expressly provided in the Credit
Documents), or any Guarantor or Guarantee (in each case except as expressly
provided in the relevant Credit Documents) supporting the Loans hereunder in
which such participant is participating. In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Company hereunder shall be determined as if such Lender had not sold such
participation. A. The Company agrees that each participant shall be entitled to
the benefits of Section 2.10 and Section 4.04 (subject to the obligations and
limitations thereof, it being understood that any Tax forms required by Section
4.04(b) shall be provided to the Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment; provided that a participant
shall not be entitled to receive any greater payment under Section 4.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with the Company’s prior written consent or the right
to greater payment results from a change in law after the participant becomes a
participant. To the extent permitted by law, each participant shall also be
entitled to the benefits of Section 11.02 as though it were a Lender; provided
that such Participant agrees to be subject to Section 11.06 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and





--------------------------------------------------------------------------------





address of each participant and the principal amount (and stated interest) of
each participant’s interest in the Loans held by it (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender (but not any Agent, any Company or any other
Lender) shall treat each Person whose name is recorded in the Participant
Register as the owner of such Loan or other obligation hereunder as the owner
thereof for all purposes of this Agreement notwithstanding any notice to the
contrary.
(b)    Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (x) assign all or a portion of its Commitment and
related outstanding Obligations (or, if the Commitment has terminated,
outstanding Obligations) hereunder to (i) (A) its parent company and/or any
affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor or by an Affiliate of a Lender) shall be
treated as an affiliate of such other Lender for the purposes of this subclause
(x)(i)(B)), or (ii) in the case of any Lender that is a fund that invests in
loans, any other fund that invests in loans and is managed or advised by the
same investment advisor of any Lender or by an affiliate of such investment
advisor or (y) assign all, or if less than all, a portion equal to at least
$1,000,000 hereunder to one or more Eligible Transferees (treating any fund that
invests in loans and any other fund that invests in loans and is managed or
advised by the same investment advisor of such fund or by an affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement; provided that (v) at such time, Schedule 1.01(a)the
register listing the names and addresses of the Lenders, and the Commitments of,
and prinicipal amounts (and related interest amounts) of the Loans owing to each
Lender pursuant to the terms hereof from time to time shall be deemed modified
to reflect the Commitments of such new Lender and of the existing Lenders, (w)
upon the surrender of the relevant Note by the assigning Lender (or, upon such
assigning Lender’s indemnifying the Company for any lost Note pursuant to a
customary indemnification agreement) new Notes will be issued, at the Company’s
expense, to such new Lender and to the assigning Lender upon the request of such
new Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments, (x) the written consent of the
Administrative Agent shall be required in connection with any such assignment
pursuant to clause (y) above (such written consent, in any case, not to be
unreasonably withheld, delayed or conditioned), (y) the Administrative Agent
shall receive at the time of each such assignment (other than an assignment
between a Lender and its Affiliates), from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500 and (z) no such transfer or
assignment will be effective until recorded by the Administrative Agent on the
Register pursuant to Section 11.13. To the extent of any assignment pursuant to
this Section 11.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitment.
(c)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Company), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.





--------------------------------------------------------------------------------





(d)    Any Lender which assigns all of its Commitment and/or Loans hereunder in
accordance with Section 11.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 4.04, 10.06, 11.01 and
11.06), which shall survive as to such assigning Lender.
(e)    Any Lender may, so long as no Default has occurred and is continuing, at
any time, assign all or a portion of its rights and obligations with respect to
Loans under this Agreement to the Company or any Subsidiary of the Company
through (x) Dutch auctions or other offers to purchase open to all Lenders on a
pro rata basis in accordance with procedures of the type described in Section
4.01(b) or (y) open market purchases on a non pro rata basis; provided that:
(i)    (x) if the assignee is any Subsidiary of the Company, upon such
assignment, transfer or contribution, the applicable assignee shall
automatically be deemed to have contributed or transferred the principal amount
of such Loans, plus all accrued and unpaid interest thereon, to the Company; or
(y) if the assignee is the Company (including through contribution or transfers
set forth in clause (x)), (a) the principal amount of such Loans, along with all
accrued and unpaid interest thereon, so contributed, assigned or transferred to
the Company shall be deemed automatically cancelled and extinguished on the date
of such contribution, assignment or transfer, (b) the aggregate outstanding
principal amount of Loans of the remaining Lenders shall reflect such
cancellation and extinguishing of the Loans then held by the Company and (c) the
Company shall promptly provide notice to the Administrative Agent of such
contribution, assignment or transfer of such Loans, and the Administrative
Agent, upon receipt of such notice, shall reflect the cancellation of the
applicable Loans in the Register; and
(ii)    each Person that purchases any Loans pursuant to clause (x) of this
subsection (l) shall represent and warrant to the selling Lender that it does
not possess material non-public information with respect to the Company and its
Subsidiaries that either (1) has not been disclosed to the Lenders generally
(other than Lenders that have elected not to receive such information) or (2) if
not disclosed to the Lenders, would reasonably be expected to have a material
effect on, or otherwise be material to (A) a Lender’s decision to participate in
any such assignment or (B) the market price of such Loans, or shall make a
statement that such representation cannot be made.
11.05    No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Company or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or any Lender or the holder of any Note to any other
or further action in any circumstances without notice or demand.
11.06    Payments Pro Rata.





--------------------------------------------------------------------------------





(a)    The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of the Company in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received to the Lenders entitled thereto.
(b)    Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise, but excluding amounts provided for in this Agreement), which is
applicable to the payment of the principal of, or interest on, the Loans or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
11.07    Calculations; Computations.
(a)    The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with generally accepted accounting
principles in the United StatesGAAP consistently applied throughout the periods
involved (except as set forth in the notes thereto or as otherwise disclosed in
writing by the Company to the Lenders; it being understood and agreed that notes
may be absent in the interim financial statements). In addition, except as
otherwise specifically provided herein, all computations determining compliance
with Sections 4.02 and 8, including definitions used therein, and for all
purposes of determining Capital Expenditures, the Interest Coverage Ratio, Net
Leverage Ratio and Senior Secured Net Leverage Ratio, shall utilize accounting
principles and policies in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Amendment and Restatement EffectiveClosing Date in GAAP or in the
application thereof on the operation of such provision (, including without
limitation in the event of an accounting change requiring all leases to be
capitalized, or if the Administrative Agent notifies the Company that it or the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted and
continue to be computed on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
Notwithstanding the foregoing, to the extent expressly required pursuant to the
provisions of this Agreement, certain calculations shall be made on a pro forma
basis. In furtherance of the foregoing, at the request of the Company, the
Company, the Administrative Agent and the Lenders agree to negotiate in good
faith any such amendment addressing the impact of changes in GAAP upon the
covenants (financial or otherwise) at no cost to the Company and its
Subsidiaries other than the reimbursement of the Administrative Agent’s cost and
expenses contemplated by Section 11.01(a).
(b)    All computations of interest and Fees hereunder shall be made on the
basis of a year of 360 days (except for interest calculated by reference to the
Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable) for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or Fees are
payable.





--------------------------------------------------------------------------------





11.08    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a)    THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN THE MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK. Subject to the final sentence of this clause
(a), any legal action or proceeding with respect to this Agreement or any other
Credit Document shall be brought in the Courts of the State of New York or of
the United States for the Southern District of New York, in each case sitting in
the borough of Manhattan, and, by execution and delivery of this agreement, the
Company hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each
Credit Party hereby further irrevocably waives any claim that such courts lack
jurisdiction over such Credit Party, and agrees not to plead or claim, in any
legal action or proceeding with respect to this Agreement or any other Credit
Document brought in any of the aforesaid courts, that any such court lacks
jurisdiction over such Credit Party. The Company irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Company at the Borrower Notice Office, such service to
become effective 30 days after such mailing. Nothing herein shall affect the
right of the Administrative Agent under this Agreement, any Lender or the holder
of any Note to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against any Credit Party in any other
jurisdiction in connection with its exercise of rights under any Security
Document or the enforcement of any judgment.
(b)    The Company hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
credit document brought in the Courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such Court
that any such action or proceeding brought in any such Court has been brought in
an inconvenient forum.
(c)    Each of the parties to this Agreement hereby irrevocably waives all right
to a trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Agreement, the other credit documents or the transactions
contemplated hereby or thereby.
11.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Administrative Agent. Delivery of an executed counterpart hereof by facsimile or
electronic transmission shall be as effective as delivery of an original
executed counterpart hereof.
11.10    Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
11.11    Amendment or Waiver.
(a)    Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party hereto or thereto and the Required





--------------------------------------------------------------------------------





Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of the Company may be
released from, this Agreement, the Subsidiary Guarantee and the Security
Documents in accordance with the provisions hereof and thereof without the
consent of the other Credit Parties party thereto or the Required Lenders);
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender (with Obligations being directly affected in the case
of following clause (i)), (i) extend the final scheduled maturity of any Loan or
Note beyond the Final Maturity Date, or reduce (or forgive) the rate or extend
the time of payment of interest or Fees thereon (except in connection with the
waiver of applicability of any post-default increase in interest rates), or
reduce the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to Section
11.07(a) shall not constitute a reduction in the rate of interest or Fees for
the purposes of this clause (i)), (ii) release all or substantially all of the
Collateral (except as expressly provided in the Credit Documents) under all the
Security Documents, (iii) release all or substantially all of the Guarantors
under the Guarantees, (iv) amend, modify or waive any provision of this Section
11.12 (except for technical amendments with respect to additional extensions of
credit pursuant to this Agreement which afford the protections to such
additional extensions of credit of the type provided to the Commitments and the
Loans on the Restatement EffectiveClosing Date), (v) reduce the percentage
specified in the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Commitments and the Loans are
included on the Restatement EffectiveClosing Date), (vi) amend the definition of
“Interest Period” so as to permit interest periods in excess of six months
without requiring the consent of all Lenders or (vii) consent to the assignment
or transfer by the Company of any of its rights and obligations under this
Agreement; provided, further, that no such change, waiver, discharge or
termination shall (1) increase the Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 10 or any
other provision as same relates to the rights or obligations of the
Administrative Agent, or (3) without the consent of Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment or Loans of any Defaulting Lender may not be increased
or extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender in its capacity as a Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
(b)    If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (vii), inclusive, of the first proviso to Section 11.11(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Company shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 2.13 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B)





--------------------------------------------------------------------------------





terminate such non-consenting Lender’s Commitment and/or repay all outstanding
Loans of such Lender; provided that, unless the Commitments which are terminated
and Loans which are repaid pursuant to preceding clause (B) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or outstanding Loans of existing Lenders (who in
each case must specifically consent thereto), then in the case of any action
pursuant to preceding clause (B), the Required Lenders (determined after giving
effect to the proposed action) shall specifically consent thereto; provided,
further, that the Company shall not have the right to replace a Lender,
terminate its Commitment or repay its Loans solely as a result of the exercise
of such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to the second proviso to Section 11.11(a).
(c)    Notwithstanding anything to the contrary contained above in this Section
11.11, the Administrative Agent and/or the Collateral Agent may (i) enter into
amendments to the Subsidiary Guarantee and the Security Documents for the
purpose of adding additional Subsidiaries of the Company (or other Credit
Parties) as parties thereto and (ii) enter into security documents to satisfy
the requirements of Section 7.11, without the consent of the Required Lenders.
(d)    In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Company and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all or a portion of outstanding Loans (“Refinanced
Term Loans”) with a replacement term loan tranche denominated in Dollars
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) plus interest, fees and expenses, (b) if any Loans
are not refinanced, the Weighted Average Life to Maturity of such Replacement
Term Loans shall not be shorter than the Weighted Average Life to Maturity of
such Refinanced Term Loans, respectively, at the time of such
refinancingfinancing (except to the extent of nominal amortization for periods
where amortization has been eliminated as a result of prepayment of the
applicable Loans) and (d)c) if any Loans are not refinanced, all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Loans in effect immediately prior to such refinancing, as
determined by the board of directors of the Company, either (x) not materially
more restrictive to the Company and the other Credit Parties than those set
forth in this Agreement, if any (other than (1) with respect to terms and
conditions applicable after the Final Maturity Date in effect at the time of the
incurrence or issuance of such Indebtedness or (2) subject to the immediately
succeeding proviso, a Previously Absent Financial Maintenance Covenant; provided
that, notwithstanding anything to the contrary contained herein, if any such
terms of the Replacement Term Loans contain a Previously Absent Financial
Maintenance Covenant that is in effect prior to the applicable Final Maturity
Date, such Previously Absent Financial Maintenance Covenant shall be included
for the benefit of each Class of Loans) or (y) on then prevailing market terms
and conditions; provided that a certificate of an Authorized Officer delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness and drafts of the
documentation relating thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Company within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which is disagrees).





--------------------------------------------------------------------------------





(e)    Notwithstanding anything to the contrary contained in this Section 11.11
or any other provision of this Agreement or any provision of any other Credit
Document, the Administrative Agent and/or the Collateral Agent and the Company
may amend, restate, amend and restate or otherwise modify the ABL/Term Loan
Intercreditor Agreement, any Pari Passu Lien Intercreditor Agreement and/or any
Junior Lien Intercreditor Agreement as provided therein.
11.12    Confidentiality.
(a)    Subject to the provisions of clause (b) of this Section 11.12, each of
the Agent and each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the Company (other than to its employees,
auditors, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 11.12 to the same extent as such
Lender) any information with respect to the Company or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document and which is designated by the Company to the Lenders in writing
as confidential or would customarily be treated as confidential in banking
practice; provided that the Agent and any Lender may disclose any such
information (a) as has become generally available to the public, (b) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required or appropriate
in respect to any summons or subpoena or in connection with any litigation, (d)
in order to comply with any law, order, regulation or ruling applicable to such
Lender, (e) to the Administrative Agent or the Collateral Agent and (fe) to any
prospective or actual transferee or participant (or its investment advisor) in
connection with any contemplated transfer or participation of any of the Notes
or Commitments or any interest therein by such Lender; provided that such
prospective transferee agrees to maintain the confidentiality contained in this
Section 11.12.
(b)    The Company hereby acknowledges and agrees that the Agent and each Lender
may share with any of its Lending Affiliates any information related to the
Company or any of its Subsidiaries (including, without limitation, any nonpublic
customer information regarding the creditworthiness of the Company, the Company
and its Subsidiaries, provided such Persons shall be subject to the provisions
of this Section 11.1311.12 to the same extent as such Lender).
11.13    Register. The Company hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 11.13, to maintain a
register (the “Register”) on which it will record the Commitment from time to
time of each of the Lenders, the principal amount (and stated interest) of any
Loans made by each of the Lenders and each repayment in respect of the principal
amount of the Loans of each Lender. Failure to make any such recordation, or any
error in such recordation, shall not affect the Company’s obligations in respect
of such Loans. The Register shall be available for inspection by Company and any
Lender (with respect to its own interest only), at any reasonable time and from
time to time upon reasonable prior notice. With respect to any Lender, the
transfer of the Commitment of such Lender and the rights to the principal of,
and interest on, any Loan made pursuant to such Commitment shall not be
effective until such transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Commitment and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitment and Loans shall remain owing to the transferor. The registration
of the assignment or transfer of all or part of any Commitment and Loans shall
be recorded by the Administrative Agent on the Register only upon the acceptance
by the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement





--------------------------------------------------------------------------------





pursuant to Section 11.04(b). Coincident with the delivery of such an Assignment
and Assumption Agreement to the Administrative Agent for acceptance and
registration of the assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender. The Company agrees to indemnify the Administrative Agent
from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 11.13 other
than those resulting from the Administrative Agent’s willful misconduct or gross
negligence.
11.14    USA Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Company that pursuant to the requirements of the Patriot Act, they
are required to obtain, verify and record information that identifies the
Company and the other Credit Parties and other information that will allow such
Lender to identify the Company and the other Credit Parties in accordance with
the Patriot Act.
11.15    Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 4.04, 10.06 and 11.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.
11.16    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
11.17    11.17    Acknowledgement. The entry into this Agreement and the
Borrowing of the Term B-12 Loans on the Amendment No. 1 EffectiveClosing Date
shall be deemed to be an amendment, supplementation and modification, and not a
Refinancing (as defined in the ABL/Term Loan Intercreditor Agreement), in
accordance with Section 5.3(a) of the ABL/Term Loan Intercreditor Agreement. The
Administrative Agent shall use good faith efforts to notify the Revolving Credit
Agent (as defined in the ABL/Term Loan Intercreditor Agreement) of this
Agreement in accordance with Section 5.3(b) of the ABL/Term Loan Intercreditor
Agreement.
11.18    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:





--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
11.19.    Platform; Borrower Materials. The Company hereby acknowledges that (1)
the Administrative Agent or the Amendment No. 3 Joint Lead Arrangers will make
available to the Lenders materials or information provided by or on behalf of
the Company hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain or another similar electronic system (the
“Platform”), and (2) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Company or its securities) (each, a “Public Lender”). The Company hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(a)    all the Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof;
(b)    by marking Borrower Materials “PUBLIC,” the Company shall be deemed to
have authorized the Administrative Agent, the Amendment No. 3 Joint Lead
Arrangers and the Lenders to treat the Borrower Materials as not containing
material non-public information (although it may be sensitive and proprietary)
with respect to the Company or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute information protected by Section 11.12, they shall
be treated as set forth therein);
(c)    all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and
(d)    the Administrative Agent and the Amendment No. 3 Joint Lead Arrangers
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC” unless the Company notifies the Administrative Agent that
any such document contains material non-public information: (1) the Credit
Documents; and (2) all information delivered pursuant to clauses (a), (b) and
(c) of Section 7.01.





--------------------------------------------------------------------------------





Further, each of the Agent and each Lender acknowledges that (a) the Borrower
Materials not marked “PUBLIC” may include material non-public information
concerning the Company or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
* * *
 





